Exhibit 10.1

EXECUTION VERSION

 

 

INTERCREDITOR AGREEMENT

dated as of October 26, 2015 between

JPMorgan Chase Bank, N.A.,

as Priority Lien Agent,

and

Wilmington Trust, National Association,

as Second Lien Collateral Agent

 

 

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE TERM LOAN CREDIT
AGREEMENT DATED AS OF OCTOBER 19, 2015, AMONG EXCO RESOURCES, INC., CERTAIN OF
ITS SUBSIDIARIES FROM TIME TO TIME PARTY THERETO, HAMBLIN WATSA INVESTMENT
COUNSEL LTD., AS ADMINISTRATIVE AGENT AND WILMINGTON TRUST, NATIONAL
ASSOCIATION, AS COLLATERAL AGENT, (B) THE AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF JULY 31, 2013, AS AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE
MODIFIED FROM TIME TO TIME, AMONG EXCO RESOURCES, INC., AS BORROWER, CERTAIN
SUBSIDIARIES THEREOF, AS GUARANTORS, THE LENDERS PARTY THERETO FROM TIME TO TIME
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, (C) THE OTHER LOAN
DOCUMENTS REFERRED TO IN SUCH TERM LOAN CREDIT AGREEMENT AND (D) THE OTHER LOAN
DOCUMENTS REFERRED TO IN SUCH AMENDED AND RESTATED CREDIT AGREEMENT.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

 

DEFINITIONS

  SECTION 1.01  

Construction; Certain Defined Terms

     1   

ARTICLE II

 

LIEN PRIORITIES

  SECTION 2.01  

Relative Priorities

     19      SECTION 2.02  

Prohibition on Marshalling, Etc.

     20      SECTION 2.03  

No New Liens

     21      SECTION 2.04  

Similar Collateral and Agreements

     22      SECTION 2.05  

No Duties of Priority Lien Agent

     22      SECTION 2.06  

No Duties of Second Lien Collateral Agent

     23   

ARTICLE III ENFORCEMENT RIGHTS; PURCHASE OPTION

  SECTION 3.01  

Limitation on Enforcement Action

     24      SECTION 3.02  

Standstill Periods; Permitted Enforcement Action

     26      SECTION 3.03  

Insurance

     30      SECTION 3.04  

Notification of Release of Collateral, Enforcement Action and Default

     32      SECTION 3.05  

No Interference; Payment Over

     32      SECTION 3.06  

Purchase Option

     36   

ARTICLE IV

 

OTHER AGREEMENTS

  SECTION 4.01  

Release of Liens; Automatic Release of Second Liens and Third Liens

     39      SECTION 4.02  

Certain Agreements With Respect to Insolvency or Liquidation Proceedings

     40      SECTION 4.03  

Reinstatement

     49      SECTION 4.04  

Refinancings; Additional Second Lien Debt; Initial Third Lien Indebtedness;
Additional Third Lien Debt

     50      SECTION 4.05  

Amendments to Priority Lien Documents, Second Lien Documents and Third Lien
Documents

     53      SECTION 4.06  

Legends

     56   

 

i



--------------------------------------------------------------------------------

  SECTION 4.07  

Second Lien Secured Parties and Third Lien Secured Parties Rights as Unsecured
Creditors; Judgment Lien Creditor

     57      SECTION 4.08  

Postponement of Subrogation

     57      SECTION 4.09  

Acknowledgment by the Secured Debt Representatives

     57   

ARTICLE V GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

  SECTION 5.01  

General

     58      SECTION 5.02  

Deposit Accounts

     59   

ARTICLE VI APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

  SECTION 6.01  

Application of Proceeds

     60      SECTION 6.02  

Determination of Amounts

     61   

ARTICLE VII NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE; CONSENT OF
GRANTORS; ETC.

  SECTION 7.01  

No Reliance; Information

     61      SECTION 7.02  

No Warranties or Liability

     62      SECTION 7.03  

Obligations Absolute

     63      SECTION 7.04  

Grantors Consent

     64   

 

ARTICLE VIII

 

REPRESENTATIONS AND WARRANTIES

  

  SECTION 8.01  

Representations and Warranties of Each Party

     64      SECTION 8.02  

Representations and Warranties of Each Representative

     64   

 

ARTICLE IX

 

MISCELLANEOUS

  

  SECTION 9.01  

Notices

     65      SECTION 9.02  

Waivers; Amendment

     66      SECTION 9.03  

Actions Upon Breach; Specific Performance

     66      SECTION 9.04  

Parties in Interest

     67      SECTION 9.05  

Survival of Agreement

     67      SECTION 9.06  

Counterparts

     67      SECTION 9.07  

Severability

     67      SECTION 9.08  

Governing Law; Jurisdiction; Consent to Service of Process

     68   

 

ii



--------------------------------------------------------------------------------

  SECTION 9.09  

WAIVER OF JURY TRIAL

     68      SECTION 9.10  

Headings

     69      SECTION 9.11  

Conflicts

     69      SECTION 9.12  

Provisions Solely to Define Relative Rights

     69      SECTION 9.13  

Certain Terms Concerning the Second Lien Collateral Agent and the Third Lien
Collateral Agent

     69      SECTION 9.14  

Certain Terms Concerning the Priority Lien Agent, the Second Lien Collateral
Agent and the Third Lien Collateral Agent

     70      SECTION 9.15  

Authorization of Secured Agents

     70      SECTION 9.16  

Further Assurances

     70      SECTION 9.17  

Relationship of Secured Parties

     71      SECTION 9.18  

Third Lien Provisions

     71      SECTION 9.19  

Reciprocal Rights (Excess Priority Obligations)

     71   

Annex and Exhibits

 

Annex I    Exhibit A    Form of Priority Confirmation Joinder Exhibit B   
Security Documents

 

iii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT, dated as of October 26, 2015 (as amended, supplemented
or otherwise modified from time to time in accordance with the terms hereof,
this “Agreement”), between JPMorgan Chase Bank, N.A., as administrative agent
for the Priority Lien Secured Parties referred to herein (in such capacity, and
together with its successors and assigns in such capacity, the “Original
Priority Lien Agent”) and Wilmington Trust, National Association, as collateral
agent for the Second Lien Secured Parties referred to herein (in such capacity,
and together with its successors in such capacity, the “Original Second Lien
Collateral Agent”).

Reference is made to (a) the Priority Credit Agreement (defined below), (b) the
Second Lien Credit Agreement (defined below), (c) the Additional Second Lien
Documents (defined below) and (d) the Third Lien Documents (defined below).

From time to time following the date hereof, EXCO Resources, Inc., a Texas
corporation (together with its successors and assigns, the “Company”) may
(i) incur Additional Second Lien Obligations (as defined below) to the extent
permitted by the Secured Debt Documents (as defined below); in connection with
the Second Lien Credit Agreement and any Additional Second Lien Obligations, the
Company and certain Grantors (defined below), the Second Lien Administrative
Agent (defined below) and the Second Lien Collateral Agent (defined below) have
entered into the Second Lien Collateral Trust Agreement (defined below) and
(ii) incur Initial Third Lien Obligations and Additional Third Lien Obligations
(each as defined below) to the extent permitted by the Secured Debt Documents
(as defined below); in connection with the Initial Third Lien Obligations, the
Company and certain of its subsidiaries and the Third Lien Collateral Agent
(defined below) shall, concurrently with the incurrence of such Additional Third
Lien Obligations, enter into a Third Lien Collateral Trust Agreement (defined
below).

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Priority Lien Agent (for itself and on behalf of the Priority
Lien Secured Parties) and the Second Lien Collateral Agent (for itself and on
behalf of the Second Lien Secured Parties) agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Construction; Certain Defined Terms. (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
reference herein to any agreement, instrument, other document, statute or
regulation shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified in accordance with the terms of each applicable Secured Debt
Document (including, for the avoidance of doubt, this Agreement),

 

1



--------------------------------------------------------------------------------

(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

(b) All terms used in this Agreement that are defined in Article 1, 8 or 9 of
the New York UCC (whether capitalized herein or not) and not otherwise defined
herein have the meanings assigned to them in Article 1, 8 or 9 of the New York
UCC. If a term is defined in Article 9 of the New York UCC and another Article
of the UCC, such term shall have the meaning assigned to it in Article 9 of the
New York UCC.

(c) Unless otherwise set forth herein, all references herein to (i) the Second
Lien Collateral Agent shall be deemed to refer to the Second Lien Collateral
Agent in its capacity as collateral agent under the Second Lien Collateral Trust
Agreement and (ii) the Third Lien Collateral Agent shall be deemed to refer to
the Third Lien Collateral Agent in its capacity as collateral agent under the
Third Lien Collateral Trust Agreement.

(d) As used in this Agreement, the following terms have the meanings specified
below:

“Accounts” has the meaning assigned to such term in Section 3.01(a).

“Additional Second Lien Debt Facility” means any Indebtedness for which the
requirements of Section 4.04(b) of this Agreement applicable thereto have been
satisfied, as amended, restated, modified, renewed, refunded, restated,
restructured, increased, supplemented, replaced or refinanced in whole or in
part from time to time in accordance with each applicable Secured Debt Document;
provided that neither the Second Lien Credit Agreement nor any Second Lien
Substitute Facility shall constitute an Additional Second Lien Debt Facility at
any time.

“Additional Second Lien Documents” means the Additional Second Lien Debt
Facility and the Additional Second Lien Security Documents.

“Additional Second Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Second Lien Secured Party (or
any of its Affiliates) in respect of the Additional Second Lien Documents.

“Additional Second Lien Secured Parties” means, at any time, the Second Lien
Collateral Agent, the trustee, agent or other representative of the holders of
any Series of Second Lien Debt who maintains the transfer register for such
Series of Second Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Additional Second Lien Document, each other
holder of, or obligee in respect of, any Additional Second Lien Obligations
outstanding at such time and each holder or lender pursuant to any Additional
Second Lien Document; provided that the Second Lien Credit Agreement Secured
Parties shall not be deemed Additional Second Lien Secured Parties.

 

2



--------------------------------------------------------------------------------

“Additional Second Lien Security Documents” means the Additional Second Lien
Debt Facility (insofar as the same grants a Lien on the Collateral) and any
other security agreements, pledge agreements, collateral assignments, mortgages,
deeds of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by the Company or any other Grantor creating (or
purporting to create) a Lien upon the Second Lien Collateral in favor of the
Additional Second Lien Secured Parties.

“Additional Third Lien Debt Facility” means any Indebtedness for which the
requirements of Section 4.04(b) of this Agreement applicable thereto have been
satisfied, as amended, restated, modified, renewed, refunded, restated,
restructured, increased, supplemented, replaced or refinanced in whole or in
part from time to time in accordance with each applicable Secured Debt Document;
provided that neither the Initial Third Lien Debt Facility nor any Third Lien
Substitute Facility shall constitute an Additional Third Lien Debt Facility at
any time.

“Additional Third Lien Documents” means the Additional Third Lien Debt Facility
and the Additional Third Lien Security Documents.

“Additional Third Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Third Lien Secured Party (or
any of its Affiliates) in respect of the Additional Third Lien Documents.

“Additional Third Lien Secured Parties” means, at any time, the Third Lien
Collateral Agent, the trustee, agent or other representative of the holders of
any Series of Third Lien Debt who maintains the transfer register for such
Series of Third Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Additional Third Lien Document and each
other holder of, or obligee in respect of, any holder or lender pursuant to any
Series of Third Lien Debt outstanding at such time.

“Additional Third Lien Security Documents” means the Additional Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by the Company or any other Grantor creating (or
purporting to create) a Lien upon the Third Lien Collateral in favor of the
Additional Third Lien Secured Parties (including any such agreements,
assignments, mortgages, deeds of trust and other documents or instruments
associated with any Third Lien Substitute Facility).

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise. For purposes of this definition,
the terms “controlling,” “controlled by” and “under common control with” have
correlative meanings.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrowing Base” means the maximum amount in dollars determined or redetermined
by the lenders under the Priority Credit Agreement or any Priority Substitute
Credit Facility, as applicable, as the aggregate lending value to be ascribed to
the Oil and Gas Properties of the Company and the Grantors against which such
lenders are prepared to provide loans or other Indebtedness to the Company and
the Grantors under the Priority Credit Agreement, using their customary
practices and standards for determining reserve based loans and which are
generally applied by lenders to borrowers in the Oil and Gas Business, as
determined semi- annually during each year and/or on such other occasions as may
be provided for by the Priority Credit Agreement, and which is based upon, inter
alia, the review by such lenders of the Hydrocarbon reserves, royalty interests
and assets and liabilities of the Company and its Subsidiaries.

“Business Day” means any day excluding Saturday, Sunday and any other day on
which banking institutions are not required to be open in the State of New York
City, or the principal place of payment.

“Capital Stock” of any Person means any and all shares, interests (including
partnership interests), rights to purchase, warrants, options, participations or
other equivalents of or interests in (however designated) equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity.

“Cash Management Obligations” means any obligations of the Company or a Grantor
owed to any lender (or any Affiliate of any such lender) as permitted under the
Priority Credit Agreement in respect of treasury management arrangements or
depositary or other cash management services, including commercial credit card
and merchant card services.

“Class” means (a) in the case of Priority Lien Debt, the Priority Lien Debt,
taken together, (b) in the case of Second Lien Debt, every Series of Second Lien
Debt, taken together and (c) in the case of Third Lien Debt, every Series of
Third Lien Debt, taken together.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting the Priority Lien Collateral, the Second Lien
Collateral and/or the Third Lien Collateral.

“Credit Facilities” means, collectively, one or more debt facilities (including,
without limitation, the Priority Credit Agreement), capital markets financings
or other financing arrangements (including commercial paper facilities or
indentures) providing for revolving credit loans, term loans, letters of credit,
bankers acceptances, notes or other long-term indebtedness, including any
mortgages, guarantees, collateral documents, instruments and agreements executed
in connection therewith, and any amendments, supplements, modifications,
extensions, renewals,

 

4



--------------------------------------------------------------------------------

restatements or refundings thereof, in whole or in part, and any indentures or
credit facilities or commercial paper facilities that replace, refund,
supplement or refinance any part of the loans, notes, other credit facilities or
commitments thereunder, including any such replacement, refunding, supplemental
or refinancing facility, arrangement or indenture that increases the amount
permitted to be borrowed or issued thereunder or alters the maturity thereof or
adds additional borrowers or guarantors thereunder, and whether by the same or
any other agent, trustee, lender or group of lenders or holders.

“DIP Financing” has the meaning assigned to such term in Section 4.02(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 4.02(b).

“DIP Lenders” has the meaning assigned to such term in Section 4.02(b).

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

(a) termination or expiration of all commitments to extend credit that would
constitute Priority Lien Debt;

(b) payment in full in cash of the principal of (to the extent such principal
does not constitute Excess Priority Lien Obligations) and interest and premium
(if any) on all Priority Lien Debt (other than any undrawn letters of credit);

(c) discharge or cash collateralization (at the lower of (i) 105% of the
aggregate undrawn amount and (ii) the percentage of the aggregate undrawn amount
required for release of Liens under the terms of the applicable Priority Lien
Document) of all outstanding letters of credit constituting Priority Lien Debt
that are not Excess Priority Lien Obligations;

(d) payment in full in cash of obligations in respect of Hedging Obligations
that are secured by the Priority Liens (and, with respect to any particular Swap
Agreement, termination of such agreement and payment in full in cash of all
obligations thereunder or such other arrangements as have been made by the
counterparty thereto (and communicated to the Priority Lien Agent) pursuant to
the terms of the Priority Credit Agreement) other than such Hedging Obligations
that have been novated or collateralized to the extent required by the terms
thereof; and

(e) payment in full in cash of all other Priority Lien Obligations, including
without limitation, Cash Management Obligations, that are outstanding and unpaid
at the time the Priority Lien Debt is paid in full in cash (other than any
obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities in respect of which no claim or demand for payment has been
made at or prior to such time);

provided that, if, at any time after the Discharge of Priority Lien Obligations
has occurred, the Company, any Grantor or any other guarantor enters into any
Priority Lien Document evidencing a Priority Lien Debt which incurrence is not
prohibited by the applicable Secured Debt Documents, then such Discharge of
Priority Lien Obligations shall automatically be deemed not to have occurred for
all purposes of this Agreement with respect to such new Priority Lien Debt

 

5



--------------------------------------------------------------------------------

(other than with respect to any actions taken as a result of the occurrence of
such first Discharge of Priority Lien Obligations), and, from and after the date
on which the Company designates such Indebtedness as Priority Lien Debt in
accordance with this Agreement, the obligations under such Priority Lien
Document shall automatically and without any further action be treated as
Priority Lien Obligations for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Collateral set forth in
this Agreement, any Second Lien Obligations shall be deemed to have been at all
times Second Lien Obligations and at no time Priority Lien Obligations and any
Third Lien Obligations shall be deemed to have been at all times Third Lien
Obligations and at no time Priority Lien Obligations or Second Lien Obligations.
For the avoidance of doubt, a Replacement as contemplated by Section 4.04(a)
shall not be deemed to cause a Discharge of Priority Lien Obligations.

“Discharge of Second Lien Obligations” means the occurrence of all of the
following:

(a) payment in full in cash of the principal of and interest and premium (if
any) on all Second Lien Debt;

(b) payment in full in cash of all other Second Lien Obligations that are
outstanding and unpaid at the time the Second Lien Debt is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at or prior to such time);

provided that, if at any time after the Discharge of Second Lien Obligations has
occurred, the Company, any Grantor or any other guarantor enters into any Second
Lien Document evidencing a Second Lien Obligation which incurrence is not
prohibited by the applicable Secured Debt Documents, then such Discharge of
Second Lien Obligations shall automatically be deemed not to have occurred for
all purposes of this Agreement with respect to such new Second Lien Obligations
(other than with respect to any actions taken as a result of the occurrence of
such first Discharge of Second Lien Obligations), and, from and after the date
on which the Company designates such Indebtedness as Second Lien Debt in
accordance with this Agreement, the obligations under such Second Lien Document
shall automatically and without any further action be treated as Second Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth in this Agreement
and any Third Lien Obligations shall be deemed to have been at all times Third
Lien Obligations and at no time Second Lien Obligations. For the avoidance of
doubt, a Replacement as contemplated by Section 4.04(a) shall not be deemed to
cause a Discharge of Second Lien Obligations.

“Disposition” means any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition. “Dispose” shall have a correlative
meaning.

“Excess Priority Lien Obligations” means Obligations constituting Priority Lien
Obligations for the principal amount of loans, letters of credit and
reimbursement obligations under the Priority Credit Agreement and/or any other
Credit Facility pursuant to which Priority Lien Debt has been incurred to the
extent that such Obligations for principal, letters of credit and reimbursement
obligations are in excess of the amount in clause (a) of the definition of
“Priority Lien Cap.”

 

6



--------------------------------------------------------------------------------

“Financial Officer” of any Person means the Chief Financial Officer, Chief
Accounting Officer, principal accounting officer, Controller, Treasurer or
Assistant Treasurer of such Person.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Grantor” means the Company, and each other subsidiary of the Company that shall
have granted any Lien in favor of any of the Priority Lien Agent, the Second
Lien Collateral Agent or the Third Lien Collateral Agent on any of its assets or
properties to secure any of the Secured Obligations.

“Hedging Obligations” means, with respect to any Grantor, (a) the “Lender
Hedging Obligations”, as defined in the Priority Credit Agreement (as in effect
on the date hereof and to the extent amended or modified, so long as such
amendment or modification is not materially adverse to the interests of the
Parity Lien Secured Parties (as defined below)) and (b) under any Priority
Substitute Credit Facility, the obligations of such Grantor incurred in the
normal course of business and consistent with past practices and not for
speculative purposes under any Swap Agreement, including:

(i) interest rate swap agreements, interest rate cap agreements and interest
rate collar agreements entered into with one of more financial institutions and
designed to protect such Grantor or any subsidiary thereof entering into the
agreement against fluctuations in interest rates with respect to indebtedness
incurred;

(ii) foreign exchange contracts and currency protection agreements entered into
with one or more financial institutions and designed to protect such Grantor or
any subsidiary thereof entering into the agreement against fluctuations in
currency exchanges rates with respect to indebtedness incurred;

(iii) any commodity futures contract, commodity option or other similar
agreement or arrangement designed to protect against fluctuations in the price
of oil, natural gas or other commodities used, produced, processed or sold by
that Grantor or any subsidiary thereof at the time; and

(iv) other agreements or arrangements designed to protect such Grantor or any
subsidiary thereof against fluctuations in interest rates, commodity prices or
currency exchange rates.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indebtedness” has the meaning assigned to such term in the Priority Credit
Agreement (as in effect on the date hereof).

 

7



--------------------------------------------------------------------------------

“Initial Third Lien Debt Facility” means Indebtedness secured by a Third Lien
for which the requirements of Section 4.04(b) of this Agreement applicable to
the Initial Third Lien Debt Facility or Initial Third Lien Obligations have been
satisfied, as amended, restated, modified, renewed, refunded, restated,
restructured, increased, supplemented, replaced or refinanced in whole or in
part from time to time in accordance with each applicable Secured Debt Document.

“Initial Third Lien Documents” means the Initial Third Lien Debt Facility and
the Initial Third Lien Security Documents.

“Initial Third Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Initial Third Lien Secured Party (or any
of its Affiliates) in respect of the Initial Third Lien Documents.

“Initial Third Lien Secured Parties” means, at any time, the Third Lien Trustee,
the Third Lien Collateral Agent, the trustees, agents and other representatives
of the holders of the Initial Third Lien Debt Facility (including any holders of
notes pursuant to supplements executed in connection with the issuance of Series
of Third Lien Debt under the Initial Third Lien Debt Facility) who maintains the
transfer register for such Third Lien Debt, the beneficiaries of each
indemnification obligation undertaken by any Grantor under any Initial Third
Lien Document and each other holder of, or obligee in respect of, any Initial
Third Lien Obligations, any holder or lender pursuant to any Initial Third Lien
Document outstanding at such time; provided that the Additional Third Lien
Secured Parties shall not be deemed Initial Third Lien Secured Parties.

“Initial Third Lien Security Documents” means the Initial Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by the Company or any other Grantor creating (or
purporting to create) a Lien upon the Third Lien Collateral in favor of the
Initial Third Lien Secured Parties (including any such agreements, assignments,
mortgages, deeds of trust and other documents or instruments associated with any
Third Lien Substitute Facility).

“Insolvency or Liquidation Proceeding” means:

(a) any case commenced by or against the Company or any other Grantor under the
Bankruptcy Code or any other Bankruptcy Law, any other proceeding for the
reorganization, arrangement, recapitalization or adjustment or marshalling of
the assets or liabilities of the Company or any other Grantor, any receivership
or assignment for the benefit of creditors relating to the Company or any other
Grantor or any similar case or proceeding relative to the Company or any other
Grantor or its creditors, as such, in each case whether or not voluntary;

(b) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(c) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

 

8



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, security interest or encumbrance, Lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means, with respect to any Indebtedness, all obligations for
principal, premium, interest, penalties, fees, indemnifications, reimbursements,
and other amounts payable pursuant to the documentation governing such
Indebtedness.

“Officers’ Certificate” means a certificate signed by two officers of the
Company, one of whom must be either the principal executive officer or a
Financial Officer of the Company.

“Oil and Gas Business” means:

(a) the acquisition, exploration, exploitation, development, operation and
disposition of interests in Hydrocarbons;

(b) the gathering, marketing, distribution, treating, processing, storage,
refining, selling and transporting of any production from such interests or
properties and the marketing of Hydrocarbons obtained from unrelated Persons;

(c) any business relating to or arising from exploration for or exploitation,
development, production, treatment, processing, storage, refining,
transportation, gathering or marketing of Hydrocarbons and products produced in
association therewith;

(d) any other related energy business, including power generation and electrical
transmission business where fuel required by such business is supplied, directly
or indirectly, from Hydrocarbons produced substantially from properties in which
the Company or the Restricted Subsidiaries, directly or indirectly, participate;

(e) any business relating to oil field sales and service; and

(f) any activity necessary, appropriate or incidental to the activities
described in the preceding clauses (a) through (e) of this definition.

“Oil and Gas Properties” means: (a) direct and indirect interests in and rights
with respect to oil, gas, mineral and related properties and assets of any kind
and nature, direct or indirect, including, without limitation, wellbore
interests, working, royalty and overriding royalty interests, mineral interests,
leasehold interests, production payments, operating rights, net profits
interests, other non-working interests, contractual interests, non-operating
interests and rights in any pooled, unitized or communitized acreage by virtue
of such interest being a part thereof;

 

9



--------------------------------------------------------------------------------

(b) interests in and rights with respect to Hydrocarbons other minerals or
revenues therefrom and contracts and agreements in connection therewith and
claims and rights thereto (including oil and gas leases, operating agreements,
unitization, communitization and pooling agreements and orders, division orders,
transfer orders, mineral deeds, royalty deeds, oil and gas sales, exchange and
processing contracts and agreements and, in each case, interests thereunder),
and surface interests, fee interests, reversionary interests, reservations and
concessions related to any of the foregoing; (c) easements, rights-of-way,
licenses, permits, leases, and other interests associated with, appurtenant to,
or necessary for the operation of any of the foregoing; (d) interests in oil,
gas, water, disposal and injection wells, equipment and machinery (including
well equipment and machinery), oil and gas production, gathering, transmission,
compression, treating, processing and storage facilities (including tanks, tank
batteries, pipelines and gathering systems), pumps, water plants, electric
plants, gasoline and gas processing plants, refineries and other tangible or
intangible, movable or immovable, real or personal property and fixtures located
on, associated with, appurtenant to, or necessary for the operation of any of
the foregoing; and (e) all seismic, geological, geophysical and engineering
records, data, information, maps, licenses and interpretations.

“Original Priority Lien Agent” has the meaning assigned to such term in the
preamble hereto.

“Original Second Lien Collateral Agent” has the meaning assigned to such term in
the preamble hereto.

“Original Second Lien Administrative Agent” means Hamblin Watsa Investment
Counsel Ltd., in its capacity as administrative agent under the Second Lien
Credit Agreement, and together with its successors in such capacity.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
other entity.

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.

“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.

“Priority Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of July 31, 2013, among the Company, as borrower, subsidiaries thereof
party thereto, as guarantors, the Original Priority Lien Agent, and the lenders
party thereto from time to time, as amended, restated, adjusted, waived,
renewed, extended, supplemented or otherwise modified from time to time to the
extent not otherwise prohibited by the terms hereof with the same and/or
different lenders and/or agents and any credit agreement, loan agreement, note
agreement, promissory note, indenture or any other agreement or instrument
evidencing or governing the terms of any Priority Substitute Credit Facility.

 

10



--------------------------------------------------------------------------------

“Priority Lien” means a Lien granted by the Company or any other Grantor in
favor of the Priority Lien Agent, at any time, upon any Property of the Company
or such other Grantor to secure Priority Lien Obligations (including Liens on
such Collateral under the security documents associated with any Priority
Substitute Credit Facility).

“Priority Lien Agent” means the Original Priority Lien Agent, and, from and
after the date of execution and delivery of a Priority Substitute Credit
Facility, the agent, collateral agent, trustee or other representative of the
lenders or holders of the indebtedness and other Obligations evidenced
thereunder or governed thereby, in each case, together with its successors in
such capacity.

“Priority Lien Cap” means, as of any date, the sum of (a) the aggregate
principal amount of all indebtedness plus the unused portion of the Borrowing
Base at such time (including any interest paid-in-kind) outstanding at any time
under the Priority Credit Agreement (with outstanding letters of credit being
deemed to have a principal amount equal to the stated amount thereof) not in
excess of the greatest of (i) the sum of (1) $375.0 million plus (2) Priority
Lien Protective Advances, (ii) after reasonable advance consultation with HWIC
(as defined in the Second Lien Credit Agreement) (with such consultation being
required only for so long as Fairfax (as defined in the Second Lien Credit
Agreement) constitutes the Majority Lenders (as defined in the Second Lien
Credit Agreement)), the Borrowing Base as in effect at such time and (iii) after
reasonable advance consultation with HWIC (as defined in the Second Lien Credit
Agreement) (with such consultation being required only for so long as Fairfax
(as defined in the Second Lien Credit Agreement) constitutes the Majority
Lenders (as defined in the Second Lien Credit Agreement)), 30% of Modified ACNTA
(as defined in the Second Lien Credit Agreement as in effect on the date hereof)
determined at such time; provided, however, that only for so long as Fairfax (as
defined in the Second Lien Credit Agreement) constitutes the Majority Lenders
(as defined in the Second Lien Credit Agreement), in no event shall the
aggregate principal amount of all Indebtedness Incurred under this clause
(a) and then outstanding (with outstanding letters of credit being deemed to
have a principal amount equal to the stated amount thereof) exceed $500,000,000
without the prior written consent of HWIC (as defined in the Second Lien Credit
Agreement), plus (b) the amount of all Hedging Obligations, to the extent such
Hedging Obligations are secured by the Priority Liens, plus (c) the amount of
all Cash Management Obligations, to the extent such Cash Management Obligations
are secured by the Priority Liens, plus (d) the amount of accrued and unpaid
interest (whether incurred before or after commencement of an Insolvency or
Liquidation Proceeding, and whether or not allowable in an Insolvency or
Liquidation Proceeding but excluding any interest paid-in-kind) and outstanding
fees and expenses (including legal fees), to the extent such Obligations are
secured by the Priority Liens.

“Priority Lien Collateral” means all “Collateral”, as defined in the Priority
Credit Agreement or any other Priority Lien Document, and any other assets of
any Grantor now or at any time hereafter subject to Liens which secure, but only
to the extent securing, any Priority Lien Obligation.

 

11



--------------------------------------------------------------------------------

“Priority Lien Debt” means the indebtedness under the Priority Credit Agreement
(including letters of credit and reimbursement obligations with respect thereto
(with outstanding letters of credit being deemed to have a principal amount
equal to the stated amount thereof)) that was permitted to be incurred and
secured under the Priority Credit Agreement, the Second Lien Credit Agreement,
any Additional Second Lien Debt Facility, any Second Lien Substitute Facility,
any Initial Third Lien Debt Facility, any Additional Third Lien Debt Facility
and any Third Lien Substitute Facility (or as to which the lenders under the
Priority Credit Agreement obtained an Officers’ Certificate at the time of
incurrence to the effect that such indebtedness was permitted to be incurred and
secured by all applicable Secured Debt Documents) and additional indebtedness
under any Priority Substitute Credit Facility.

“Priority Lien Documents” means the Priority Credit Agreement, the Priority Lien
Security Documents, the other “Loan Documents” (as defined in the Priority
Credit Agreement) and all other loan documents, notes, guarantees, instruments
and agreements governing or evidencing, or executed or delivered in connection
with, any Priority Substitute Credit Facility.

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of or in connection with Priority Lien Debt together with
Hedging Obligations and the Cash Management Obligations, in each case to the
extent that such Obligations are secured by Priority Liens. For the avoidance of
doubt, Hedging Obligations shall only constitute Priority Lien Obligations to
the extent that such Hedging Obligations are secured under the terms of the
Priority Credit Agreement and Priority Lien Security Documents. Notwithstanding
any other provision hereof, the term “Priority Lien Obligations” will include
accrued interest, fees, costs, and other charges incurred under the Priority
Credit Agreement and the other Priority Lien Documents, whether incurred before
or after commencement of an Insolvency or Liquidation Proceeding, and whether or
not allowable in an Insolvency or Liquidation Proceeding. To the extent that any
payment with respect to the Priority Lien Obligations (whether by or on behalf
of any Grantor, as proceeds of security, enforcement of any right of set-off, or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside, or required to be paid to a debtor in possession, trustee, receiver, or
similar Person, then the obligation or part thereof originally intended to be
satisfied will be deemed to be reinstated and outstanding as if such payment had
not occurred.

“Priority Lien Protective Advances” means any advance made by one or more
Priority Lien Secured Parties for the purpose of (a) maintaining, protecting or
preserving the Collateral and/or the Priority Lien Secured Parties’ rights under
the Priority Lien Documents or which is otherwise made for the benefit of the
Priority Lien Secured Parties, (b) enhancing the likelihood of, or maximizing
the amount of, repayment of any Priority Lien Obligation and/or (c) paying any
other amount chargeable to, or required to be paid by, any Grantor hereunder or
under any other Priority Lien Document as a result of the actions described
under clauses (a) or (b) above; provided that in no event shall the aggregate
amount of any such advances exceed an amount equal to 6.67% of the aggregate
principal amount of outstanding Indebtedness (including the aggregate stated
amount of any outstanding letters of credit) under any borrowing base asset
based revolving credit facility constituting Priority Lien Obligations.

“Priority Lien Release Notice” has the meaning assigned to such term in
Section 4.01(a).

 

12



--------------------------------------------------------------------------------

“Priority Lien Secured Parties” means, at any time, the Priority Lien Agent,
each lender or issuing bank under the Priority Credit Agreement, each holder,
provider or obligee of any Hedging Obligations and Cash Management Obligations
that is a lender under the Priority Credit Agreement or an Affiliate (as defined
herein or in the Priority Credit Agreement) thereof and, in each case, that is a
secured party (or a party entitled to the benefits of the security) under any
Priority Lien Document, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Priority Lien Document, each other Person
that provides letters of credit, guarantees or other credit support related
thereto under any Priority Lien Document and each other holder of, or obligee in
respect of, any Priority Lien Obligations (including pursuant to a Priority
Substitute Credit Facility), in each case to the extent designated as a secured
party (or a party entitled to the benefits of the security) under any Priority
Lien Document outstanding at such time.

“Priority Lien Security Documents” means the Priority Credit Agreement (insofar
as the same grants a Lien on the Collateral), each agreement listed in Part A of
Exhibit B hereto, and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, control agreements, or grants
or transfers for security, now existing or entered into after the date hereof,
executed and delivered by the Company or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Priority Lien Agent
(including any such agreements, assignments, mortgages, deeds of trust and other
documents or instruments associated with any Priority Substitute Credit
Facility).

“Priority Substitute Credit Facility” means any Credit Facility with respect to
which the requirements contained in Section 4.04(a) of this Agreement have been
satisfied and that Replaces the Priority Credit Agreement then in existence. For
the avoidance of doubt, no Priority Substitute Credit Facility shall be required
to be a revolving or asset-based loan facility and may be a facility evidenced
or governed by a credit agreement, loan agreement, note agreement, promissory
note, indenture or any other agreement or instrument; provided that any Priority
Lien securing such Priority Substitute Credit Facility shall be subject to the
terms of this Agreement for all purposes (including the Lien priorities as set
forth herein as of the date hereof).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Replaces” means, (a) in respect of any agreement with reference to the Priority
Credit Agreement or the Priority Lien Obligations or any Priority Substitute
Credit Facility, that such agreement refunds, refinances or replaces the
Priority Credit Agreement, the Priority Lien Obligations or such Priority
Substitute Credit Facility in whole (in a transaction that is in compliance with
Section 4.04(a)) and that all commitments thereunder are terminated, or, to the
extent permitted by the terms of the Priority Credit Agreement, Priority Lien
Obligations or such Priority Substitute Credit Facility, in part, (b) in respect
of any agreement with reference to the Second Lien Documents, the Second Lien
Obligations or any Second Lien Substitute Facility, that such indebtedness
refunds, refinances or replaces the Second Lien Documents, the Second Lien
Obligations or such Second Lien Substitute Facility in whole (in a transaction
that is in compliance with Section 4.04(a)) and that all commitments thereunder
are terminated, or, to the

 

13



--------------------------------------------------------------------------------

extent permitted by the terms of the Second Lien Documents, the Second Lien
Obligations or such Second Lien Substitute Facility, in part and (c) in respect
of any agreement with reference to the Third Lien Documents, the Third Lien
Obligations or any Third Lien Substitute Facility, that such indebtedness
refunds, refinances or replaces the Third Lien Documents, the Third Lien
Obligations or such Third Lien Substitute Facility in whole (in a transaction
that is in compliance with Section 4.04(a)) and that all commitments thereunder
are terminated, or, to the extent permitted by the terms of the Third Lien
Documents, the Third Lien Obligations, or such Third Lien Substitute Facility,
in part. “Replace,” “Replaced” and “Replacement” shall have correlative
meanings.

“Restricted Subsidiary” has the meaning assigned to such term in the Priority
Credit Agreement as in effect on the date hereof, and any component definition
used therein has the meaning set forth in the Priority Credit Agreement on the
date hereof.

“Second Lien” means a Lien granted by a Second Lien Document to the Second Lien
Collateral Agent, at any time, upon any Collateral by any Grantor to secure
Second Lien Obligations (including Liens on such Collateral under the security
documents associated with any Second Lien Substitute Facility).

“Second Lien Administrative Agent” means the Original Second Lien Administrative
Agent, and, from and after the date of execution and delivery of the Second Lien
Substitute Facility, the agent, collateral agent, trustee or other
representative of the lenders or other holders of the indebtedness and other
obligations evidenced thereunder or governed thereby, together with its
successors in such capacity.

“Second Lien Collateral” means all “Collateral”, as defined in any Second Lien
Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Second Lien
Obligations.

“Second Lien Collateral Agent” means the Original Second Lien Collateral Agent,
and, from and after the date of execution and delivery of a Second Lien
Substitute Facility, the agent, collateral agent, trustee or other
representative of the lenders or other holders of the indebtedness and other
obligations evidence thereunder or governed thereby, in each case, together with
its successors in such capacity.

“Second Lien Collateral Trust Agreement” means the Collateral Trust Agreement,
dated as of October 26, 2015, among the Company, the other Grantors from time to
time party thereto, the Second Lien Administrative Agent, the other Second Lien
Representatives from time to time party thereto and the Second Lien Collateral
Agent, as amended, restated, adjusted, waived, renewed, extended, supplemented
or otherwise modified from time to time, in accordance with each applicable
Second Lien Document.

“Second Lien Credit Agreement” means the Term Loan Credit Agreement, dated as of
October 19, 2015, among the Company, the Grantors party thereto from time to
time, the Lenders (as defined in the Second Lien Credit Agreement) party thereto
from time to time, the Second Lien Collateral Agent and the Second Lien
Administrative Agent, as amended, restated, adjusted, waived, renewed, extended,
supplemented or otherwise modified from time to time in

 

14



--------------------------------------------------------------------------------

accordance with the terms hereof, and any credit agreement, loan agreement, note
agreement, promissory note, indenture or any other agreement or instrument
evidencing or governing the terms of any Second Lien Substitute Facility.

“Second Lien Credit Agreement Documents” means the Second Lien Credit Agreement,
the Second Lien Credit Agreement Security Documents and all other loan documents
(including the Loan Documents (as defined in the Second Lien Credit Agreement)),
notes, guarantees, instruments and agreements governing or evidencing the Second
Lien Credit Agreement Obligations or any Second Lien Substitute Facility.

“Second Lien Credit Agreement Obligations” means, with respect to any Grantor,
any obligations of such Grantor owed to any Second Lien Credit Agreement Secured
Party (or any of its Affiliates) in respect of the Second Lien Credit Agreement
Documents.

“Second Lien Credit Agreement Secured Parties” means, at any time, the Second
Lien Administrative Agent, the Second Lien Collateral Agent, the trustees,
agents and other representatives of the Lenders (as defined in the Second Lien
Credit Agreement), the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Second Lien Credit Agreement Document and
each other holder of, or obligee in respect of, any Second Lien Obligations, any
holder or lender pursuant to any Second Lien Credit Agreement Document
outstanding at such time; provided that the Additional Second Lien Secured
Parties shall not be deemed Second Lien Credit Agreement Secured Parties.

“Second Lien Credit Agreement Security Documents” means the Second Lien Credit
Agreement (insofar as the same grants a Lien on the Collateral), the Second Lien
Collateral Trust Agreement, each agreement listed in Part B of Exhibit B hereto,
the Security Instruments (as defined in the Second Lien Credit Agreement) and
any other security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements, or
grants or transfers for security, now existing or entered into after the date
hereof, executed and delivered by the Company or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Second Lien
Collateral Agent (including any such agreements, assignments, mortgages, deeds
of trust and other documents or instruments associated with any Second Lien
Substitute Facility).

“Second Lien Debt” means the indebtedness under the Second Lien Credit Agreement
and guarantees thereof and all additional indebtedness incurred under any
Additional Second Lien Documents and guarantees thereof and all additional
indebtedness under the Second Lien Credit Agreement and guarantees thereof, in
each case, that was permitted to be incurred and secured in accordance with the
Secured Debt Documents and with respect to which the requirements of Section
4.04(b) have been (or are deemed) satisfied, and all Indebtedness incurred under
any Second Lien Substitute Facility.

“Second Lien DIP Financing” has the meaning assigned to such term in Section
4.02(c).

“Second Lien Documents” means the Second Lien Credit Agreement Documents and the
Additional Second Lien Documents.

 

15



--------------------------------------------------------------------------------

“Second Lien Obligations” means Second Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Second
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Second Lien Credit Agreement and the other Second Lien
Documents, whether incurred before or after commencement of an Insolvency or
Liquidation Proceeding and whether or not allowable in an Insolvency or
Liquidation Proceeding. To the extent that any payment with respect to the
Second Lien Obligations (whether by or on behalf of any Grantor, as proceeds of
security, enforcement of any right of set-off, or otherwise) is declared to be
fraudulent or preferential in any respect, set aside, or required to be paid to
a debtor in possession, trustee, receiver, or similar Person, then the
obligation or part thereof originally intended to be satisfied will be deemed to
be reinstated and outstanding as if such payment had not occurred.

“Second Lien Purchasers” has the meaning assigned to such term in Section 3.06.

“Second Lien Representative” means (a) in the case of the Second Lien Credit
Agreement, the Second Lien Administrative Agent, and (b) in the case of any
other Series of Second Lien Debt, the trustee, agent or representative of the
holders of such Series of Second Lien Debt who (x) is appointed as a Second Lien
Representative (for purposes related to the administration of the security
documents) pursuant to the indenture, credit agreement or other agreement
governing such Series of Second Lien Debt, together with its successors in such
capacity, and (y) has become party to the Second Lien Collateral Trust Agreement
by executing a joinder in the form required under the Second Lien Collateral
Trust Agreement.

“Second Lien Secured Parties” means the Second Lien Credit Agreement Secured
Parties and the Additional Second Lien Secured Parties.

“Second Lien Security Documents” means the Second Lien Credit Agreement Security
Documents and the Additional Second Lien Security Documents.

“Second Lien Standstill Period” has the meaning assigned to such term in
Section 3.02(a)(i).

“Second Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04(a) of this Agreement have been satisfied
and that is permitted to be incurred pursuant to the Priority Lien Documents,
the proceeds of which are used to, among other things, Replace the Second Lien
Credit Agreement and/or any Additional Second Lien Debt Facility then in
existence. For the avoidance of doubt, no Second Lien Substitute Facility shall
be required to be evidenced by notes or other instruments and may be a facility
evidenced or governed by a credit agreement, loan agreement, note agreement,
promissory note, indenture or any other agreement or instrument; provided that
any such Second Lien Substitute Facility shall be subject to the terms of this
Agreement for all purposes (including the Lien priority as set forth herein as
of the date hereof) as the other Liens securing the Second Lien Obligations are
subject to under this Agreement.

“Section 363 Event” has the meaning assigned to such term in Section 4.02(d).

“Section 363 Notice” has the meaning assigned to such term in Section 4.02(d).

 

16



--------------------------------------------------------------------------------

“Section 363 Objections” has the meaning assigned to such term in
Section 4.02(d).

“Secured Debt Documents” means the Priority Lien Documents, the Second Lien
Documents and the Third Lien Documents.

“Secured Debt Representative” means the Priority Lien Agent, the Second Lien
Collateral Agent and the Third Lien Collateral Agent.

“Secured Obligations” means the Priority Lien Obligations, the Second Lien
Obligations and the Third Lien Obligations.

“Secured Parties” means the Priority Lien Secured Parties, the Second Lien
Secured Parties and the Third Lien Secured Parties.

“Security Documents” means the Priority Lien Security Documents, the Second Lien
Security Documents and the Third Lien Security Documents.

“Series of Second Lien Debt” means, severally, the Second Lien Credit Agreement
and each other issue or series of Second Lien Debt (including any Additional
Second Lien Debt Facility) for which a single transfer register is maintained.

“Series of Secured Debt” means the Priority Lien Debt, each Series of Second
Lien Debt and each Series of Third Lien Debt.

“Series of Third Lien Debt” means, severally, the Initial Third Lien Debt
Facility and each other issue or series of Third Lien Debt (including any
Additional Third Lien Debt Facility) for which a single transfer register is
maintained.

“subsidiary” means, with respect to any Person, any corporation, limited
liability company, association, partnership or other business entity of which
more than 50% of the total voting power of shares of Voting Stock is at the time
owned or controlled, directly or indirectly, by (a) such Person; (b) such Person
and one or more subsidiaries of such Person; or (c) one or more subsidiaries of
such Person.

“Standstill Period” means the Second Lien Standstill Period, the Third Lien
First Standstill Period and the Third Lien Second Standstill Period, as
applicable.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that in no event shall any
(a) phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of any Grantor or any Restricted Subsidiary or (b) near term spot
market purchase and sale of a commodity in the ordinary course of business based
on a price determined by a rate quoted on an organized exchange for actual
physical delivery, be a Swap Agreement.

 

17



--------------------------------------------------------------------------------

“Third Lien” means a Lien granted by a Third Lien Document to the Third Lien
Collateral Agent, at any time, upon any Collateral by any Grantor to secure
Third Lien Obligations (including Liens on such Collateral under the security
documents associated with any Third Lien Substitute Facility).

“Third Lien Collateral” means all “Collateral”, as defined in any Third Lien
Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Third Lien
Obligations.

“Third Lien Collateral Agent” means from and after the date of execution and
delivery of the Initial Third Lien Debt Facility, the agent, collateral agent,
trustee or other representative of the lenders or other holders of the
indebtedness and other obligations evidence thereunder or governed thereby, in
each case, together with its successors in such capacity.

“Third Lien Collateral Trust Agreement” means from and after the date of
execution and delivery of the Initial Third Lien Debt Facility, a collateral
trust agreement entered into among the Company, the other Grantors, the Third
Lien Trustee, the other Third Lien Representatives and the Third Lien Collateral
Agent, as amended, restated, adjusted, waived, renewed, extended, supplemented
or otherwise modified from time to time, in accordance with each applicable
Third Lien Document.

“Third Lien Debt” means indebtedness under the Initial Third Lien Debt Facility
and indebtedness incurred under any Additional Third Lien Documents and all
indebtedness incurred under any Third Lien Substitute Facility.

“Third Lien Documents” means the Initial Third Lien Documents, the Additional
Third Lien Documents and all other loan documents, notes, guarantees,
instruments and agreements governing or evidencing any Third Lien Substitute
Facility.

“Third Lien First Standstill Period” has the meaning assigned to such term in
Section 3.02(a)(ii).

“Third Lien Obligations” means Third Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Third
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Third Lien Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding.

“Third Lien Representative” means (a) in the case of the Initial Third Lien Debt
Facility, the Third Lien Trustee and (b) in the case of any Series of Third Lien
Debt, the trustee, agent or representative of the holders of such Series of
Third Lien Debt who (i) is appointed as a Third Lien Representative (for
purposes related to the administration of the security documents) pursuant to
the indenture, credit agreement or other agreement governing such Series of
Third Lien Debt, together with its successors in such capacity, and (ii) has
become party to the Third Lien Collateral Trust Agreement by executing a joinder
in the form required under the Third Lien Collateral Trust Agreement.

 

18



--------------------------------------------------------------------------------

“Third Lien Second Standstill Period” has the meaning assigned to such term in
Section 3.02(b).

“Third Lien Secured Parties” means the Initial Third Lien Secured Parties and
the Additional Third Lien Secured Parties.

“Third Lien Security Documents” means the Initial Third Lien Secured Documents
and the Additional Third Lien Security Documents.

“Third Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04(a) of this Agreement have been satisfied
and that is permitted to be incurred pursuant to the Priority Lien Documents and
the Second Lien Documents, the proceeds of which are used to, among other
things, Replace any Initial Third Lien Debt Facility and/or Additional Third
Lien Debt Facility then in existence. For the avoidance of doubt, no Third Lien
Substitute Facility shall be required to be evidenced by notes or other
instruments and may be a facility evidenced or governed by a credit agreement,
loan agreement, note agreement, promissory note, indenture or any other
agreement or instrument; provided that any such Third Lien Substitute Facility
shall be subject to the terms of this Agreement for all purposes (including the
Lien priority as set forth herein as of the date hereof) as the other Liens
securing the Third Lien Obligations are subject to under this Agreement.

“Third Lien Trustee” means, from and after the date of execution and delivery of
the Initial Third Lien Debt Facility or Third Lien Substitute Facility, the
agent, collateral agent, trustee or other representative of the lenders or other
holders of the indebtedness and other obligations evidenced thereunder or
governed thereby, together with its successors in such capacity.

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as
in effect on the date hereof.

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.

ARTICLE II

LIEN PRIORITIES

SECTION 2.01 Relative Priorities. (a) The grant of the Priority Liens pursuant
to the Priority Lien Documents, the grant of the Second Liens pursuant to the
Second Lien Documents and the grant of the Third Liens pursuant to the Third
Lien Documents create three separate and distinct Liens on the Collateral.

(b) Notwithstanding anything contained in this Agreement, the Priority Lien
Documents, the Second Lien Documents, the Third Lien Documents or any other
agreement or instrument or operation of law to the contrary, or any other
circumstance whatsoever and irrespective of (i) how a Lien was acquired (whether
by grant, possession, statute, operation of law, subrogation, or otherwise),
(ii) the time, manner, or order of the grant, attachment or

 

19



--------------------------------------------------------------------------------

perfection of a Lien, (iii) any conflicting provision of the New York UCC or
other applicable law, (iv) any defect in, or non-perfection, setting aside, or
avoidance of, a Lien or a Priority Lien Document, a Second Lien Document or a
Third Lien Document, (v) the modification of a Priority Lien Obligation, a
Second Lien Obligation or a Third Lien Obligation, and (vi) the subordination of
a Lien on Collateral securing a Priority Lien Obligation to a Lien securing
another obligation of the Company or other Person that is permitted under the
Priority Lien Documents as in effect on the date hereof or securing a DIP
Financing, or the subordination of a Lien on Collateral securing a Second Lien
Obligation to a Lien securing another obligation of the Company or other Person
(other than a Priority Lien Obligation) that is permitted under the Second Lien
Documents as in effect on the date hereof, each of the Second Lien Collateral
Agent, on behalf of itself and the other Second Lien Secured Parties, and the
Third Lien Collateral Agent, on behalf of itself and the other Third Lien
Secured Parties, hereby agrees that (i) any Priority Lien on any Collateral now
or hereafter held by or for the benefit of any Priority Lien Secured Party shall
be senior in right, priority, operation, effect and all other respects to (A)
any and all Second Liens on any Collateral, in any case, subject to the Priority
Lien Cap as provided herein and (B) any and all Third Liens on any Collateral,
(ii) any Second Lien on any Collateral now or hereafter held by or for the
benefit of any Second Lien Secured Party shall be (A) junior and subordinate in
right, priority, operation, effect and all other respects to any and all
Priority Liens on any Collateral, in any case, subject to the Priority Lien Cap
as provided herein and (B) senior in right, priority, operation, effect and all
other respects to any and all Third Liens on any Collateral and (iii) any Third
Lien on any Collateral now or hereafter held by or for the benefit of any Third
Lien Secured Party shall be junior and subordinate in right, priority,
operation, effect and all other respects to (A) any and all Priority Liens on
any Collateral and (B) any and all Second Liens on any Collateral.

(c) It is acknowledged that, subject to the Priority Lien Cap (as provided
herein), (i) the aggregate amount of the Priority Lien Obligations may be
increased from time to time pursuant to the terms of the Priority Lien
Documents, (ii) a portion of the Priority Lien Obligations consists or may
consist of indebtedness that is revolving in nature, and the amount thereof that
may be outstanding at any time or from time to time may be increased or reduced
and subsequently reborrowed, and (iii) (A) the Priority Lien Documents may be
replaced, restated, supplemented, restructured or otherwise amended or modified
from time to time and (B) the Priority Lien Obligations may be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, refinanced or otherwise amended or modified from time to time, in the
case of the foregoing (A) and (B) all without affecting the subordination of the
Second Liens or Third Liens hereunder or the provisions of this Agreement
defining the relative rights of the Priority Lien Secured Parties, the Second
Lien Secured Parties and the Third Lien Secured Parties. The Lien priorities
provided for herein shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, increase, renewal, restatement or
Replacement of either the Priority Lien Obligations (or any part thereof), the
Second Lien Obligations (or any part thereof) or the Third Lien Obligations (or
any part thereof), by the release of any Collateral or of any guarantees for any
Priority Lien Obligations or by any action that any Secured Debt Representative
or Secured Party may take or fail to take in respect of any Collateral.

SECTION 2.02 Prohibition on Marshalling, Etc.. (a) Until the Discharge of
Priority Lien Obligations, the Second Lien Collateral Agent will not assert any
marshalling, appraisal, valuation, or other similar right that may otherwise be
available to a junior secured creditor.

(b) Until the Discharge of Priority Lien Obligations and the Discharge of Second
Lien Obligations, the Third Lien Collateral Agent will not assert any
marshalling, appraisal, valuation, or other similar right that may otherwise be
available to a junior secured creditor.

 

 

20



--------------------------------------------------------------------------------

SECTION 2.03 No New Liens. The parties hereto agree that, (a) so long as the
Discharge of Priority Lien Obligations has not occurred, none of the Grantors
shall, nor shall any Grantor permit any of its subsidiaries to, (i) grant or
permit any additional Liens on any asset of a Grantor to secure any Third Lien
Obligation, or take any action to perfect any additional Liens, unless it has
granted, or substantially concurrently therewith grants (or offers to grant), a
Lien on such asset of such Grantor to secure (A) the Priority Lien Obligations
and has taken all actions required to perfect such Liens and (B) the Second Lien
Obligations and has taken all actions required to perfect such Liens; provided,
however, the refusal or inability of the Priority Lien Agent or the Second Lien
Collateral Agent to accept such Lien will not prevent the Third Lien Collateral
Agent from taking the Lien, (ii) grant or permit any additional Liens on any
asset of a Grantor to secure any Second Lien Obligation, or take any action to
perfect any additional Liens, unless it has granted, or substantially
concurrently therewith grants (or offers to grant), a Lien on such asset of such
Grantor to secure (A) the Priority Lien Obligations and has taken all actions
required to perfect such Liens and (B) the Third Lien Obligations and has taken
all actions required to perfect such Liens; provided, however, the refusal or
inability of the Priority Lien Agent or the Third Lien Collateral Agent to
accept such Lien will not prevent the Second Lien Collateral Agent from taking
the Lien or (iii) grant or permit any additional Liens on any asset of a Grantor
to secure any Priority Lien Obligation, or take any action to perfect any
additional Liens, unless it has granted, or substantially concurrently therewith
grants (or offers to grant), a Lien on such asset of such Grantor to secure
(A) the Second Lien Obligations and has taken all actions required to perfect
such Liens and (B) the Third Lien Obligations and has taken all actions required
to perfect such Liens; provided, however, the refusal or inability of the Second
Lien Collateral Agent or the Third Lien Collateral Agent to accept such Lien
will not prevent the Priority Lien Agent from taking the Lien and (b) after the
Discharge of Priority Lien Obligations but prior to the Discharge of Second Lien
Obligations, none of the Grantors shall, nor shall any Grantor permit any of its
subsidiaries to, (i) grant or permit any additional Liens on any asset of a
Grantor to secure any Second Lien Obligation, or take any action to perfect any
additional Liens, unless it has granted, or substantially concurrently therewith
grants (or offers to grant), a Lien on such asset of such Grantor to secure the
Third Lien Obligations and has taken all actions required to perfect such Liens;
provided, however, the refusal or inability of the Third Lien Collateral Agent
to accept such Lien will not prevent the Second Lien Collateral Agent from
taking the Lien or (ii) grant or permit any additional Liens on any asset of a
Grantor to secure any Third Lien Obligations unless it has granted, or
substantially concurrently therewith grants (or offers to grant), a Lien on such
asset of a Grantor to secure the Second Lien Obligations and has taken all
actions required to perfect such Liens; provided, however, the refusal or
inability of the Second Lien Collateral Agent to accept such Lien will not
prevent the Third Lien Collateral Agent from taking the Lien, with each such
Lien as described in clauses (a) and (b) of this Section 2.03 to be subject to
the provisions of this Agreement. To the extent that the provisions of the
immediately preceding sentence are not complied with for any reason, without
limiting any other right or

 

21



--------------------------------------------------------------------------------

remedy available to the Priority Lien Agent, the other Priority Lien Secured
Parties, the Second Lien Collateral Agent or the other Second Lien Secured
Parties, each of the Second Lien Collateral Agent, for itself and on behalf of
the other Second Lien Secured Parties and the Third Lien Collateral Agent, for
itself and on behalf of the other Third Lien Secured Parties, agrees that any
amounts received by or distributed to any Second Lien Secured Party or Third
Lien Secured Party, as applicable, pursuant to or as a result of any Lien
granted in contravention of this Section 2.03 shall be subject to
Section 3.05(b).

SECTION 2.04 Similar Collateral and Agreements. The parties hereto acknowledge
and agree that it is their intention that the Priority Lien Collateral, the
Second Lien Collateral and the Third Lien Collateral be identical. In
furtherance of the foregoing, the parties hereto agree (a) to cooperate in good
faith in order to determine, upon any reasonable request by the Priority Lien
Agent, the Second Lien Collateral Agent or the Third Lien Collateral Agent, the
specific assets included in the Priority Lien Collateral, the Second Lien
Collateral and the Third Lien Collateral, the steps taken to perfect the
Priority Liens, the Second Liens and the Third Liens thereon and the identity of
the respective parties obligated under the Priority Lien Documents, the Second
Lien Documents and the Third Lien Documents in respect of the Priority Lien
Obligations, the Second Lien Obligations and the Third Lien Obligations,
respectively, (b) that the Second Lien Security Documents creating Liens on the
Collateral shall be in all material respects the same forms of documents as the
respective Priority Lien Security Documents creating Liens on the Collateral
other than (i) with respect to the priority nature of the Liens created
thereunder in such Collateral, (ii) such other modifications to such Second Lien
Security Documents which are less restrictive than the corresponding Priority
Lien Security Documents, (iii) provisions in the Second Lien Security Documents
which are solely applicable to the rights and duties of the Second Lien
Collateral Agent or the other Second Lien Secured Parties, and (iv) with such
deletions or modifications of representations, warranties and covenants as are
customary with respect to security documents establishing Liens securing debt
securities sold in similar private transactions that are not subject to the
registration requirements of the Securities Act, (c) that the Third Lien
Security Documents creating Liens on the Collateral shall be in all material
respects the same forms of documents as the respective Priority Lien Security
Documents and Second Lien Security Documents creating Liens on the Collateral
other than (i) with respect to the priority nature of the Liens created
thereunder in such Collateral, (ii) such other modifications to such Third Lien
Security Documents which are less restrictive than the corresponding Priority
Lien Security Documents and Second Lien Security Documents, (iii) provisions in
the Third Lien Security Documents which are solely applicable to the rights and
duties of the Third Lien Collateral Agent and the other Third Lien Secured
Parties, and (iv) with such deletions or modifications of representations,
warranties and covenants as are customary with respect to security documents
establishing Liens securing debt securities sold in similar private transactions
that are not subject to the registration requirements of the Securities Act,
(d) that at no time shall there be any Grantor that is an obligor in respect of
the Second Lien Obligations that is not also an obligor in respect of the
Priority Lien Obligations and (e) that at no time shall there be any Grantor
that is an obligor in respect of the Third Lien Obligations that is not also an
obligor in respect of the Priority Lien Obligations and the Second Lien
Obligations.

SECTION 2.05 No Duties of Priority Lien Agent. Each of the Second Lien
Collateral Agent, for itself and on behalf of each Second Lien Secured Party,
and the Third Lien Collateral Agent, for itself and on behalf of each Third Lien
Secured Party, acknowledges and

 

22



--------------------------------------------------------------------------------

agrees that neither the Priority Lien Agent nor any other Priority Lien Secured
Party shall have any duties or other obligations to any such Second Lien Secured
Party or Third Lien Secured Party with respect to any Collateral, other than to
transfer to the Second Lien Collateral Agent any remaining Collateral and any
proceeds of the sale or other Disposition of any such Collateral remaining in
its possession following the associated Discharge of Priority Lien Obligations,
in each case without representation or warranty on the part of the Priority Lien
Agent or any Priority Lien Secured Party. In furtherance of the foregoing, each
Second Lien Secured Party and Third Lien Secured Party acknowledges and agrees
that until the Discharge of Priority Lien Obligations (subject to the terms of
Section 3.02, including the rights of the Second Lien Secured Parties and the
Third Lien Secured Parties following the expiration of any applicable Standstill
Period), the Priority Lien Agent shall be entitled, for the benefit of the
Priority Lien Secured Parties, to sell, transfer or otherwise Dispose of or deal
with such Collateral, as provided herein and in the Priority Lien Documents,
without regard to (a) any Second Lien or any rights to which the Second Lien
Collateral Agent or any Second Lien Secured Party would otherwise be entitled as
a result of such Second Lien or (b) any Third Lien or any rights to which the
Third Lien Collateral Agent or any Third Lien Secured Party would otherwise be
entitled as a result of such Third Lien. Without limiting the foregoing, each of
the Second Lien Collateral Agent, for itself and on behalf of each Second Lien
Secured Party, and the Third Lien Collateral Agent, for itself and on behalf of
each Third Lien Secured Party agrees that neither the Priority Lien Agent nor
any other Priority Lien Secured Party shall have any duty or obligation to first
appraise or value any of the Collateral, or marshal or realize upon any type of
Collateral, or to sell, Dispose of or otherwise liquidate all or any portion of
such Collateral, in any manner that would maximize the return to the Second Lien
Secured Parties or the Third Lien Secured Parties, notwithstanding that the
order and timing of any such realization, sale, Disposition or liquidation may
affect the amount of proceeds actually received by the Second Lien Secured
Parties or the Third Lien Secured Parties, as applicable, from such realization,
sale, Disposition or liquidation. Following the Discharge of Priority Lien
Obligations, the Second Lien Collateral Agent and the other Second Lien Secured
Parties may, subject to any other agreements binding on the Second Lien
Collateral Agent or such other Second Lien Secured Parties, assert their rights
under the New York UCC or otherwise to any proceeds remaining following a sale,
Disposition or other liquidation of Collateral by, or on behalf of the Second
Lien Secured Parties. Each of the Second Lien Collateral Agent, for itself and
on behalf of each Second Lien Secured Party, and the Third Lien Collateral
Agent, for itself and on behalf of each Third Lien Secured Party, hereby waives
any claim any Second Lien Secured Party or any Third Lien Secured Party may now
or hereafter have against the Priority Lien Agent or any other Priority Lien
Secured Party arising out of any actions which the Priority Lien Agent or any
other Priority Lien Secured Parties take or omit to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral, and actions with respect to
the collection of any claim for all or any part of the Priority Lien Obligations
from any account debtor, guarantor or any other party) in accordance with this
Agreement and the Priority Lien Documents or the valuation, use, protection or
release of any security for the Priority Lien Obligations.

SECTION 2.06 No Duties of Second Lien Collateral Agent. The Third Lien
Collateral Agent, for itself and on behalf of each Third Lien Secured Party,
acknowledges and agrees that neither the Second Lien Collateral Agent nor any
other Second Lien Secured Party shall have any duties or other obligations to
such Third Lien Secured Party with respect to any

 

23



--------------------------------------------------------------------------------

Collateral, other than to transfer to the Third Lien Collateral Agent any
remaining Collateral and any proceeds of the sale or other Disposition of any
such Collateral remaining in its possession following the associated Discharge
of Second Lien Obligations (provided such Discharge of Second Lien Obligations
occurs after the Discharge of Priority Lien Obligations), in each case without
representation or warranty on the part of the Second Lien Collateral Agent or
any Second Lien Secured Party. In furtherance of the foregoing, the Third Lien
Collateral Agent, for itself and on behalf of each Third Lien Secured Party
acknowledges and agrees that after the Discharge of Priority Lien Obligations
and until the Discharge of Second Lien Obligations (subject to the terms of
Section 3.02, including the rights of the Third Lien Secured Parties following
expiration of the Third Lien Second Standstill Period), the Second Lien
Collateral Agent shall be entitled, for the benefit of the Second Lien Secured
Parties, to sell, transfer or otherwise Dispose of or deal with such Collateral,
as provided herein and in the Second Lien Documents, without regard to any Third
Lien or any rights to which the Third Lien Collateral Agent or any Third Lien
Secured Party would otherwise be entitled as a result of such Third Lien.
Without limiting the foregoing, the Third Lien Collateral Agent, for itself and
on behalf of each Third Lien Secured Party, agrees that neither the Second Lien
Collateral Agent nor any other Second Lien Secured Party shall have any duty or
obligation first to marshal or realize upon any type of Collateral, or to sell,
Dispose of or otherwise liquidate all or any portion of such Collateral, in any
manner that would maximize the return to the Third Lien Secured Parties,
notwithstanding that the order and timing of any such realization, sale,
Disposition or liquidation may affect the amount of proceeds actually received
by the Third Lien Secured Parties from such realization, sale, Disposition or
liquidation. Following the Discharge of Second Lien Obligations, the Third Lien
Collateral Agent and the other Third Lien Secured Parties may, subject to any
other agreements binding on the Third Lien Collateral Agent or such other Third
Lien Secured Parties, assert their rights under the New York UCC or otherwise to
any proceeds remaining following a sale, Disposition or other liquidation of
Collateral by, or on behalf of the Third Lien Secured Parties. The Third Lien
Collateral Agent, for itself and on behalf of each Third Lien Secured Party,
hereby waives any claim any Third Lien Secured Party may now or hereafter have
against the Second Lien Collateral Agent or any other Second Lien Secured Party
arising out of any actions which the Second Lien Collateral Agent or the Second
Lien Secured Parties take or omit to take (including actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, sale, release or depreciation of, or failure to
realize upon, any of the Collateral, and actions with respect to the collection
of any claim for all or any part of the Second Lien Obligations from any account
debtor, guarantor or any other party) in accordance with this Agreement and the
Second Lien Documents or the valuation, use, protection or release of any
security for the Second Lien Obligations. The Priority Lien Agent, for itself
and on behalf of each Priority Lien Secured Party, acknowledges and agrees that
neither the Second Lien Collateral Agent nor any other Second Lien Secured Party
shall have any duties or other obligations to such Priority Lien Secured Party
with respect to any Collateral, except as expressly set forth in this Agreement.

ARTICLE III

ENFORCEMENT RIGHTS; PURCHASE OPTION

SECTION 3.01 Limitation on Enforcement Action. (a) Prior to the Discharge of
Priority Lien Obligations, each of the Second Lien Collateral Agent, for itself
and on behalf of

 

24



--------------------------------------------------------------------------------

each Second Lien Secured Party, and the Third Lien Collateral Agent, for itself
and on behalf of each Third Lien Secured Party, hereby agrees that, subject to
Section 3.02, Section 3.05(b) and Section 4.07, none of the Second Lien
Collateral Agent, any other Second Lien Secured Party, the Third Lien Collateral
Agent or any other Third Lien Secured Party shall commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its interest in or realize upon, or
take any other action available to it in respect of, any Collateral under any
Second Lien Security Document or Third Lien Security Document, as applicable,
applicable law or otherwise (including but not limited to any right of setoff),
it being agreed that only the Priority Lien Agent, acting in accordance with the
applicable Priority Lien Documents, shall have the exclusive right (and whether
or not any Insolvency or Liquidation Proceeding has been commenced), to take any
such actions or exercise any such remedies, in each case, without any
consultation with or the consent of the Second Lien Collateral Agent, any other
Second Lien Secured Party, the Third Lien Collateral Agent or any other Third
Lien Secured Party. In exercising rights and remedies with respect to the
Collateral, the Priority Lien Agent and the other Priority Lien Secured Parties
may enforce the provisions of the Priority Lien Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in their
sole discretion and regardless of whether such exercise and enforcement is
adverse to the interest of any Second Lien Secured Party or Third Lien Secured
Party. Such exercise and enforcement shall include the rights of an agent
appointed by them to Dispose of Collateral upon foreclosure, to incur expenses
in connection with any such Disposition and to exercise all the rights and
remedies of a secured creditor under the Uniform Commercial Code, the Bankruptcy
Code or any other Bankruptcy Law. Without limiting the generality of the
foregoing, prior to the Discharge of Priority Lien Obligations, the Priority
Lien Agent will have the exclusive right to deal with that portion of the
Collateral consisting of deposit accounts and securities accounts (collectively
“Accounts”), including exercising rights under control agreements with respect
to such Accounts. Each of the Second Lien Collateral Agent, for itself and on
behalf of the other Second Lien Secured Parties and the Third Lien Collateral
Agent, for itself and on behalf of the other Third Lien Secured Parties, hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any Second Lien Security Document, any other Second Lien Document, any Third
Lien Security Document or any other Third Lien Document, as applicable, other
than this Agreement, shall be deemed to restrict in any way the rights and
remedies of the Priority Lien Agent or the other Priority Lien Secured Parties
with respect to the Collateral as set forth in this Agreement. Notwithstanding
the foregoing, subject to Section 3.05, each of the Second Lien Collateral
Agent, on behalf of the Second Lien Secured Parties, and the Third Lien
Collateral Agent, on behalf of the Third Lien Secured Parties, may, but will
have no obligation to, take all such actions (not adverse to the Priority Liens
or the rights of the Priority Lien Agent and the Priority Lien Secured Parties)
it deems necessary to perfect or continue the perfection of the Second Liens in
the Collateral or to create, preserve or protect (but not enforce) the Second
Liens in the Collateral or to perfect or continue the perfection of the Third
Liens in the Collateral or to create, preserve or protect (but not enforce) the
Third Liens in the Collateral, as applicable. Nothing herein shall limit the
right or ability of the Second Lien Secured Parties or any Third Lien Secured
Parties to (i) purchase (by credit bid or otherwise) all or any portion of the
Collateral in connection with any enforcement of remedies by the Priority Lien
Agent to the extent that, and so long as, the Priority Lien Secured Parties
receive payment in full in cash of all

 

25



--------------------------------------------------------------------------------

Priority Lien Obligations (other than the Excess Priority Lien Obligations,
except as provided in Section 6.01) after giving effect thereto or (ii) file a
proof of claim with respect to the Second Lien Obligations or the Third Lien
Obligations, as applicable.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Agent, for
itself and on behalf of each Third Lien Secured Party, hereby agrees that,
subject to Section 3.02, Section 3.05(b) and Section 4.07, neither the Third
Lien Collateral Agent nor any other Third Lien Secured Party shall commence any
judicial or nonjudicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its interest in or realize
upon, or take any other action available to it in respect of, any Collateral
under any Third Lien Security Document, applicable law or otherwise (including
but not limited to any right of setoff), it being agreed that only the Second
Lien Collateral Agent, acting in accordance with the applicable Second Lien
Documents, shall have the exclusive right (and whether or not any Insolvency or
Liquidation Proceeding has been commenced), to take any such actions or exercise
any such remedies, in each case, without any consultation with or the consent of
the Third Lien Collateral Agent or any other Third Lien Secured Party. In
exercising rights and remedies with respect to the Collateral, the Second Lien
Collateral Agent and the other Second Lien Secured Parties may enforce the
provisions of the Second Lien Documents and exercise remedies thereunder, all in
such order and in such manner as they may determine in their sole discretion and
regardless of whether such exercise and enforcement is adverse to the interest
of any Third Lien Secured Party. Such exercise and enforcement shall include the
rights of an agent appointed by them to Dispose of Collateral upon foreclosure,
to incur expenses in connection with any such Disposition and to exercise all
the rights and remedies of a secured creditor under the Uniform Commercial Code,
the Bankruptcy Code or any other Bankruptcy Law. Without limiting the generality
of the foregoing, the Second Lien Collateral Agent will have the exclusive right
to deal with the Accounts, including exercising rights under control agreements
with respect to such Accounts. The Third Lien Collateral Agent, for itself and
on behalf of the other Third Lien Secured Parties, hereby acknowledges and
agrees that no covenant, agreement or restriction contained in any Third Lien
Security Document or any other Third Lien Document shall be deemed to restrict
in any way the rights and remedies of the Second Lien Collateral Agent or the
other Second Lien Secured Parties with respect to the Collateral as set forth in
this Agreement. Notwithstanding the foregoing, subject to Section 3.05, the
Third Lien Collateral Agent may, but will have no obligation to, on behalf of
the Third Lien Secured Parties, take all such actions (not adverse to the Second
Liens or the rights of the Second Lien Collateral Agent and the Second Lien
Secured Parties) it deems necessary to perfect or continue the perfection of the
Third Liens in the Collateral or to create, preserve or protect (but not
enforce) the Third Liens in the Collateral.

SECTION 3.02 Standstill Periods; Permitted Enforcement Action. (a) Prior to the
Discharge of Priority Lien Obligations and notwithstanding the foregoing
Section 3.01, both before and during an Insolvency or Liquidation Proceeding:

(i) after a period of 180 days has elapsed (which period will be tolled during
any period in which the Priority Lien Agent is not entitled, on behalf of the
Priority Lien Secured Parties, to enforce or exercise any rights or remedies
with respect

 

26



--------------------------------------------------------------------------------

to any Collateral as a result of (A) any injunction issued by a court of
competent jurisdiction or (B) the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding) since the date on which the Second Lien
Collateral Agent has delivered to the Priority Lien Agent written notice of an
Event of Default under any Second Lien Document arising from the failure to pay
any Second Lien Obligations or the acceleration of any Second Lien Debt (the
“Second Lien Standstill Period”), the Second Lien Collateral Agent and the other
Second Lien Secured Parties may enforce or exercise any rights or remedies with
respect to any Collateral; provided, however that notwithstanding the expiration
of the Second Lien Standstill Period or anything in the Second Lien Collateral
Trust Agreement to the contrary, in no event may the Second Lien Collateral
Agent or any other Second Lien Secured Party enforce or exercise any rights or
remedies with respect to any Collateral, or commence, join with any Person at
any time in commencing, or petition for or vote in favor of any resolution for,
any such action or proceeding, if the Priority Lien Agent on behalf of the
Priority Lien Secured Parties or any other Priority Lien Secured Party shall
have commenced, and shall be diligently pursuing (or shall have sought or
requested relief from, or modification of, the automatic stay or any other stay
or other prohibition in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof), the enforcement or exercise of any rights or
remedies with respect to the Collateral or any such action or proceeding (prompt
written notice thereof to be given to the Second Lien Representatives by the
Priority Lien Agent); provided, further, that, at any time after the expiration
of the Second Lien Standstill Period, if neither the Priority Lien Agent nor any
other Priority Lien Secured Party shall have commenced and be diligently
pursuing (or shall have sought or requested relief from, or modification of, the
automatic stay or any other stay or other prohibition in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof) the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral or any such action or proceeding, and the Second Lien
Collateral Agent shall have commenced the enforcement or exercise of any rights
or remedies with respect to any material portion of the Collateral or any such
action or proceeding, then for so long as the Second Lien Collateral Agent is
diligently pursuing such rights or remedies, none of any Priority Lien Secured
Party, the Priority Lien Agent, any Third Lien Secured Party or the Third Lien
Collateral Agent shall take any action of a similar nature with respect to such
Collateral, or commence, join with any Person at any time in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding; and

(ii) after a period of 300 days has elapsed (which period will be tolled during
any period in which the Priority Lien Agent is not entitled, on behalf of the
Priority Lien Secured Parties, to enforce or exercise any rights or remedies
with respect to any Collateral as a result of (A) any injunction issued by a
court of competent jurisdiction or (B) the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding) since the date on which the Third Lien
Collateral Agent has delivered to the Priority Lien Agent written notice of the
acceleration of any Third Lien Debt or, if later, the last day of the Second
Lien Standstill Period (the “Third Lien First Standstill Period”), the Third
Lien Collateral Agent and the other Third Lien Secured Parties may enforce or
exercise any rights or remedies with respect to any Collateral; provided,
however that notwithstanding the expiration of the Third Lien First Standstill
Period or

 

27



--------------------------------------------------------------------------------

anything in the Third Lien Collateral Trust Agreement to the contrary, in no
event may the Third Lien Collateral Agent or any other Third Lien Secured Party
enforce or exercise any rights or remedies with respect to any Collateral, or
commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding, if (I) the
Priority Lien Agent on behalf of the Priority Lien Secured Parties or any other
Priority Lien Secured Party or (II) the Second Lien Collateral Agent on behalf
of the Second Lien Secured Parties or any other Second Lien Secured Party shall
have commenced, and shall be diligently pursuing (or shall have sought or
requested relief from, or modification of, the automatic stay or any other stay
or other prohibition in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof), the enforcement or exercise of any rights or
remedies with respect to the Collateral or any such action or proceeding (prompt
written notice thereof to be given to the Third Lien Representatives by the
Priority Lien Agent or the Second Lien Collateral Agent, as applicable);
provided, further, that, at any time after the expiration of the Third Lien
First Standstill Period, if none of any Priority Lien Secured Party, the
Priority Lien Agent, any Second Lien Secured Party or the Second Lien Collateral
Agent shall have commenced and be diligently pursuing (or shall have sought or
requested relief from, or modification of, the automatic stay or any other stay
or other prohibition in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof) the enforcement or exercise of any rights or
remedies with respect to any material portion of the Collateral or any such
action or proceeding, and the Third Lien Collateral Agent shall have commenced
the enforcement or exercise of any rights or remedies with respect to any
material portion of the Collateral or any such action or proceeding, then for so
long as the Third Lien Collateral Agent is diligently pursuing such rights or
remedies, none of any Priority Lien Secured Party, the Priority Lien Agent, any
Second Lien Secured Party or the Second Lien Collateral Agent shall take any
action of a similar nature with respect to such Collateral, or commence, join
with any Person at any time in commencing, or petition for or vote in favor of
any resolution for, any such action or proceeding.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations and notwithstanding the foregoing
Section 3.01, both before and during an Insolvency or Liquidation Proceeding,
after a period of 180 days has elapsed or, if later, the last day of the Second
Lien Standstill Period (which period will be tolled during any period in which
the Second Lien Collateral Agent is not entitled, on behalf of the Second Lien
Secured Parties, to enforce or exercise any rights or remedies with respect to
any Collateral as a result of (A) any injunction issued by a court of competent
jurisdiction or (B) the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding) since the date on which the Third Lien Collateral Agent
has delivered to the Second Lien Collateral Agent written notice of the
acceleration of any Third Lien Debt (the “Third Lien Second Standstill Period”),
the Third Lien Collateral Agent and the other Third Lien Secured Parties may
enforce or exercise any rights or remedies with respect to any Collateral;
provided, however that notwithstanding the expiration of the Third Lien Second
Standstill Period or anything in the Third Lien Collateral Trust Agreement to
the contrary, in no event may the Third Lien Collateral Agent or any other Third
Lien Secured Party enforce or exercise any rights or remedies with respect to
any Collateral, or commence, join with any Person at any time in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding, if the Second Lien Collateral Agent

 

28



--------------------------------------------------------------------------------

on behalf of the Second Lien Secured Parties or any other Second Lien Secured
Party shall have commenced, and shall be diligently pursuing (or shall have
sought or requested relief from, or modification of, the automatic stay or any
other stay or other prohibition in any Insolvency or Liquidation Proceeding to
enable the commencement and pursuit thereof), the enforcement or exercise of any
rights or remedies with respect to the Collateral or any such action or
proceeding (prompt written notice thereof to be given to the Third Lien
Representatives by the Second Lien Collateral Agent); provided, further, that,
at any time after the expiration of the Third Lien Second Standstill Period, if
neither the Second Lien Collateral Agent nor any other Second Lien Secured Party
shall have commenced and be diligently pursuing (or shall have sought or
requested relief from, or modification of, the automatic stay or any other stay
or other prohibition in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof) the enforcement or exercise of any rights or
remedies with respect to any material portion of the Collateral or any such
action or proceeding, and the Third Lien Collateral Agent shall have commenced
the enforcement or exercise of any rights or remedies with respect to any
material portion of the Collateral or any such action or proceeding, then for so
long as the Third Lien Collateral Agent is diligently pursuing such rights or
remedies, neither any Second Lien Secured Party nor the Second Lien Collateral
Agent shall take any action of a similar nature with respect to such Collateral,
or commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding.

(c) Second Lien Permitted Actions. Anything to the contrary in this Article III
or in any other provision of this Agreement notwithstanding, Second Lien
Collateral Agent, any Second Lien Representative and /or any Second Lien Secured
Party may, subject to the Second Lien Collateral Trust Agreement:

(i) if an Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, file a claim or statement of interest with respect to the Second
Lien Debt;

(ii) take any action (not adverse to the priority status of the Liens on the
Collateral securing the Priority Lien Debt, or the rights of Priority Lien Agent
or any other Priority Lien Secured Party to undertake enforcement actions with
respect to the Collateral or otherwise) in order to create or perfect its Lien
in and to the Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding, or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Secured Parties, including any claims secured by the Collateral, if any;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to, or exercise rights as (to the extent not prohibited
by Section 4.07), unsecured creditors of the Grantors arising under any
Insolvency or Liquidation Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement;

(v) vote on any plan of reorganization and make any filings (including proofs of
claim) and arguments and motions that are, in each case, not in contravention of
the provisions of this Agreement, with respect to the Second Lien Debt and the
Collateral;

 

29



--------------------------------------------------------------------------------

(vi) seek to enforce any of the terms of the Second Lien Loan Documents to the
extent not expressly prohibited by the other provisions of this Agreement;

(vii) join (but not exercise any control with respect to) any judicial
foreclosure proceeding or other judicial Lien enforcement proceeding with
respect to the Collateral initiated by Priority Lien Agent (or any Priority Lien
Secured Parties) or by Third Lien Agent (or any Third Lien Secured Parties) to
the extent that any such action could not reasonably be expected, in any
material respect, to restrain, hinder, limit, delay for any material period or
otherwise interfere with an enforcement action by Priority Lien Agent (it being
understood that neither Second Lien Collateral Agent nor any Second Lien Secured
Party nor Third Lien Agent nor any Third Lien Secured Party shall be entitled to
receive any proceeds of any Collateral unless otherwise expressly permitted
herein);

(viii) bid for or purchase Collateral at any public, private or judicial
foreclosure upon such Collateral initiated by Priority Lien Agent or any
Priority Lien Secured Party, or any sale of Collateral during an Insolvency
Proceeding; provided that such bid may only include a “credit bid” in respect of
any Second Lien Debt to the extent that, and so long as, the Priority Lien
Secured Parties receive payment in full in cash of all Priority Lien Obligations
(other than the Excess Priority Lien Obligations) after giving effect thereto;
and

(ix) take or otherwise exercise any enforcement actions after the expiration of
the Second Lien Standstill Period to the extent specifically permitted in the
second proviso to Section 3.02(a)(i) or with the consent of the Priority Lien
Agent or as required by a court of competent jurisdiction.

SECTION 3.03 Insurance. (a) Unless and until the Discharge of Priority Lien
Obligations has occurred (subject to the terms of Section 3.02, including the
rights of the Second Lien Secured Parties and the Third Lien Secured Parties
following expiration of any applicable Standstill Period), the Priority Lien
Agent shall have the sole and exclusive right, subject to the rights of the
Grantors under the Priority Lien Documents, to adjust and settle claims in
respect of Collateral under any insurance policy in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Collateral.
Unless and until the Discharge of Priority Lien Obligations has occurred, and
subject to the rights of the Grantors under the Priority Lien Documents, all
proceeds of any such policy and any such award (or any payments with respect to
a deed in lieu of condemnation) in respect to the Collateral shall, subject to
Section 6.01, be paid to the Priority Lien Agent pursuant to the terms of the
Priority Lien Documents (including for purposes of cash collateralization of
commitments, letters of credit and Hedging Obligations). If the Second Lien
Collateral Agent, any Second Lien Secured Party, the Third Lien Collateral Agent
or any Third Lien Secured Party shall, at any time, receive any proceeds of any
such insurance policy or any such award or payment in contravention of the
foregoing, it shall, subject to Section 6.01, pay

 

30



--------------------------------------------------------------------------------

such proceeds over to the Priority Lien Agent. In addition, if by virtue of
being named as an additional insured or loss payee of any insurance policy of
any Grantor covering any of the Collateral, the Second Lien Collateral Agent,
any other Second Lien Secured Party, the Third Lien Collateral Agent or any
other Third Lien Secured Party shall have the right to adjust or settle any
claim under any such insurance policy, then unless and until the Discharge of
Priority Lien Obligations has occurred, the Second Lien Collateral Agent, any
such Second Lien Secured Party, the Third Lien Collateral Agent and any such
Third Lien Secured Party shall, until the Discharge of Priority Lien Obligations
has occurred, follow the instructions of the Priority Lien Agent, or of the
Grantors under the Priority Lien Documents to the extent the Priority Lien
Documents grant such Grantors the right to adjust or settle such claims, with
respect to such adjustment or settlement (subject to the terms of Section 3.02,
including the rights of the Second Lien Secured Parties and the Third Lien
Secured Parties following expiration of any applicable Standstill Period).

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations (subject to the terms of Section 3.02,
including the rights of the Third Lien Secured Parties following expiration of
the Third Lien Second Standstill Period), the Second Lien Collateral Agent shall
have the sole and exclusive right, subject to the rights of the Grantors under
the Second Lien Documents, to adjust and settle claims in respect of Collateral
under any insurance policy in the event of any loss thereunder and to approve
any award granted in any condemnation or similar proceeding (or any deed in lieu
of condemnation) affecting the Collateral. Unless and until the Discharge of
Second Lien Obligations has occurred, and subject to the rights of the Grantors
under the Second Lien Documents, all proceeds of any such policy and any such
award (or any payments with respect to a deed in lieu of condemnation) in
respect to the Collateral shall, subject to Section 6.01, be paid to the Second
Lien Collateral Agent pursuant to the terms of the Second Lien Documents and,
after the Discharge of Second Lien Obligations has occurred, to the Priority
Lien Agent to the extent necessary to satisfy the requirements of
Section 6.01(a)(iii) and, thereafter, the Third Lien Collateral Agent to the
extent required under the Third Lien Documents and then, to the extent no Third
Lien Obligations are outstanding, to the owner of the subject property, to such
other Person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct. If the Third Lien Collateral Agent or any Third Lien
Secured Party shall, at any time following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, receive any
proceeds of any such insurance policy or any such award or payment in
contravention of the foregoing, it shall, subject to Section 6.01, pay such
proceeds over to the Second Lien Collateral Agent. In addition, if by virtue of
being named as an additional insured or loss payee of any insurance policy of
any Grantor covering any of the Collateral, the Third Lien Collateral Agent or
any other Third Lien Secured Party shall have the right to adjust or settle any
claim under any such insurance policy, then unless and until the Discharge of
Second Lien Obligations has occurred, the Third Lien Collateral Agent and any
such Third Lien Secured Party shall, until the Discharge of Second Lien
Obligations has occurred, follow the instructions of the Second Lien Collateral
Agent, or of the Grantors under the Second Lien Documents to the extent the
Second Lien Documents grant such Grantors the right to adjust or settle such
claims, with respect to such adjustment or settlement (subject to the terms of
Section 3.02, including the rights of the Third Lien Secured Parties following
expiration of the Third Lien Second Standstill Period).

 

31



--------------------------------------------------------------------------------

SECTION 3.04 Notification of Release of Collateral, Enforcement Action and
Default.

(a) Each of the Priority Lien Agent, the Second Lien Collateral Agent and the
Third Lien Collateral Agent shall give the other Secured Debt Representatives
prompt written notice of the Disposition by it of, and/or Release by it of the
Lien on, any Collateral. Such notice shall describe in reasonable detail the
subject Collateral, the parties involved in such Disposition or Release, the
place, time, manner and method thereof, and the consideration, if any, received
therefor; provided, however, that the failure to give any such notice shall not
in and of itself in any way impair the effectiveness of any such Disposition or
Release.

(b) Priority Lien Agent shall provide reasonable prior notice (and, in all
events, no less than five Business Days) to Second Lien Collateral Agent and to
Third Lien Collateral Agent, and on a confidential basis, of its initial
material enforcement action against the Collateral, other than any notice sent
to a depository bank or the exercise of any set off rights. Second Lien
Collateral Agent shall provide reasonable prior notice (and, in all events, no
less than five Business Days) to Priority Lien Agent (prior to the Discharge of
Priority Lien Obligations) and to Third Lien Collateral Agent of its initial
material enforcement action against the Collateral. Third Lien Collateral Agent
shall provide reasonable prior notice (and, in all events, no less than five
Business Days) to Priority Lien Agent (prior to the Discharge of Priority Lien
Obligations) and to Second Lien Collateral Agent (prior to the Discharge of
Second Lien Obligations) of its initial material enforcement action against the
Collateral. Notwithstanding the foregoing, (i) in no event shall the failure to
deliver any notice required pursuant to this clause (b) affect the validity or
enforceability of the applicable enforcement action for which notice should have
been provided under this clause (b) and (ii) no party hereto shall object to or
challenge (or have any right to object to or challenge), in a proceeding or
otherwise, the validity or enforceability of such enforcement action as a result
of the failure to deliver such notice.

(c) Each of the Priority Lien Agent, the Second Lien Collateral Agent and the
Third Lien Collateral Agent shall give the other Secured Debt Representatives
prompt written notice (and, in all events, within 3 Business Days) of any Event
of Default (in each case as defined in the applicable Secured Debt Documents) to
the extent that notice of such Event of Default is being provided by such
Secured Debt Representative (or any Secured Parties) to any Grantor; provided
that, notwithstanding the foregoing, (i) in no event shall the failure to
deliver any notice required pursuant to this clause (c) affect the ability of
such Person responsible for delivery of such notice from exercising any rights
or remedies available to it hereunder with respect to such Event of Default or
the validity or enforceability of any such exercise of rights or remedies and
(ii) no party hereto shall object to or challenge (or have any right to object
to or challenge), in a proceeding or otherwise, the validity or enforceability
of such exercise of rights or remedies as a result of the failure to deliver
such notice.

SECTION 3.05 No Interference; Payment Over.

(a) No Interference.

(i) The Second Lien Collateral Agent, for itself and on behalf of each Second
Lien Secured Party, agrees that each Second Lien Secured Party (A) will not take

 

32



--------------------------------------------------------------------------------

or cause to be taken any action the purpose or effect of which is, or could be,
to make any Second Lien pari passu with, or to give such Second Lien Secured
Party any preference or priority relative to, any Priority Lien with respect to
the Collateral or any part thereof, (B) will not (I) challenge or question in
any proceeding the validity or enforceability of any Priority Lien Obligations
or Priority Lien Document, or the validity or enforceability of the priorities,
rights or duties established by the provisions of this Agreement or (II)
initiate a challenge or question in any proceeding the validity, attachment,
perfection or priority of any Priority Lien (unless, for the avoidance of doubt,
the same or related subject matter has been (I) asserted by any other party in
any Insolvency or Liquidation Proceedings or (II) raised or determined, in each
case, as a substantive matter by the court in any such Insolvency or Liquidation
Proceedings), (C) will not take or cause to be taken any action the purpose or
effect of which is to materially interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
Disposition of the Collateral by any Priority Lien Secured Party or the Priority
Lien Agent acting on their behalf, (D) shall have no right to (I) direct the
Priority Lien Agent or any other Priority Lien Secured Party to exercise any
right, remedy or power with respect to any Collateral or (II) consent to the
exercise by the Priority Lien Agent or any other Priority Lien Secured Party of
any right, remedy or power with respect to any Collateral, (E) will not
institute any suit or assert in any suit or Insolvency or Liquidation Proceeding
any claim against the Priority Lien Agent or other Priority Lien Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to, and neither the Priority Lien Agent
nor any other Priority Lien Secured Party shall be liable for, any action taken
or omitted to be taken by the Priority Lien Agent or other Priority Lien Secured
Party with respect to any Priority Lien Collateral, (F) will not seek, and
hereby waives any right, to have any Collateral or any part thereof marshaled
upon any foreclosure or other Disposition of such Collateral, (G) will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement, (H) will not
object to forbearance by the Priority Lien Agent or any Priority Lien Secured
Party, and (I) will not assert, and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law;
and

(ii) The Third Lien Collateral Agent, for itself and on behalf of each Third
Lien Secured Party, agrees that each Third Lien Secured Party (A) will not take
or cause to be taken any action the purpose or effect of which is, or could be,
to make any Third Lien pari passu with, or to give such Third Lien Secured Party
any preference or priority relative to, any Priority Lien or Second Lien with
respect to the Collateral or any part thereof, (B) will not (I) challenge or
question in any proceeding the validity or enforceability of any Priority Lien
Obligations, Priority Lien Document, Second Lien Obligations or Second Lien
Document, or the validity or enforceability of the priorities, rights or duties
established by the provisions of this Agreement or (II) initiate a challenge or
question in any proceeding the validity, attachment, perfection or priority of
any Priority Lien or any Second Lien (unless, for the avoidance of doubt, the
same or related subject matter has been (I) asserted by any other party in any
Insolvency or Liquidation

 

33



--------------------------------------------------------------------------------

Proceedings or (II) raised or determined, in each case, as a substantive matter
by the court in any such Insolvency or Liquidation Proceedings), (C) will not
take or cause to be taken any action the purpose or effect of which is to
materially interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other Disposition of the
Collateral by any Priority Lien Secured Party or the Priority Lien Agent acting
on their behalf or by any Second Lien Secured Party or the Second Lien
Collateral Agent acting on their behalf, (D) shall have no right to (I) direct
the Priority Lien Agent, any other Priority Lien Secured Party, the Second Lien
Collateral Agent or any other Second Lien Secured Party to exercise any right,
remedy or power with respect to any Collateral or (II) consent to the exercise
by the Priority Lien Agent, any other Priority Lien Secured Party, the Second
Lien Collateral Agent or any other Second Lien Secured Party of any right,
remedy or power with respect to any Collateral, (E) will not institute any suit
or assert in any suit or Insolvency or Liquidation Proceeding any claim against
the Priority Lien Agent, any other Priority Lien Secured Party, the Second Lien
Collateral Agent or any other Second Lien Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise with
respect to, and none of the Priority Lien Agent, any other Priority Lien Secured
Party, the Second Lien Collateral Agent or any other Second Lien Secured Party
shall be liable for, any action taken or omitted to be taken by the Priority
Lien Agent, any other Priority Lien Secured Party, the Second Lien Collateral
Agent or any other Second Lien Secured Party with respect to any Priority Lien
Collateral or Second Lien Collateral, as applicable, (F) will not seek, and
hereby waives any right, to have any Collateral or any part thereof marshaled
upon any foreclosure or other Disposition of such Collateral, (G) will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement, (H) will not
object to forbearance by the Priority Lien Agent, any Priority Lien Secured
Party, the Second Lien Collateral Agent or any Second Lien Secured Party and
(I) will not assert, and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or claim the benefit of
any marshalling, appraisal, valuation or other similar right that may be
available under applicable law with respect to the Collateral or any similar
rights a junior secured creditor may have under applicable law.

(b) Payment Over.

(i) Each of the Second Lien Collateral Agent, for itself and on behalf of each
other Second Lien Secured Party, and the Third Lien Collateral Agent, for itself
and on behalf of each other Third Lien Secured Party, hereby agrees that if any
Second Lien Secured Party or Third Lien Secured Party, as applicable, shall
obtain possession of any Collateral or shall realize any proceeds or payment in
respect of any Collateral, pursuant to the exercise of any rights or remedies
with respect to the Collateral under any Second Lien Security Document or Third
Lien Security Document, as applicable, or by the exercise of any rights
available to it under applicable law or in any Insolvency or Liquidation
Proceeding, to the extent permitted hereunder, at any time prior to the
Discharge of Priority Lien Obligations secured by such Collateral, then it shall
hold such Collateral, proceeds or payment in trust for the Priority Lien Agent
and the other Priority Lien Secured Parties and transfer such Collateral,
proceeds or payment, as the case may be, to the Priority Lien Agent as promptly
as practicable. Furthermore, the Second Lien

 

34



--------------------------------------------------------------------------------

Collateral Agent or the Third Lien Collateral Agent, as applicable, shall, at
the Grantors’ expense, promptly send written notice to the Priority Lien Agent
upon receipt of such Collateral by any Second Lien Secured Party or Third Lien
Secured Party, as applicable, proceeds or payment and if directed by the
Priority Lien Agent within five (5) days after receipt by the Priority Lien
Agent of such written notice, shall, to the extent consistent with
Section 6.01(a), deliver such Collateral, proceeds or payment to the Priority
Lien Agent in the same form as received, with any necessary endorsements, or as
court of competent jurisdiction may otherwise direct. The Priority Lien Agent is
hereby authorized to make any such endorsements as agent for the Second Lien
Collateral Agent, any other Second Lien Secured Party, the Third Lien Collateral
Agent or any other Third Lien Secured Party, as applicable. Each of the Second
Lien Collateral Agent, for itself and on behalf of each other Second Lien
Secured Party, and the Third Lien Collateral Agent, for itself and on behalf of
each other Third Lien Secured Party, agrees that if, at any time, it obtains
written notice that all or part of any payment with respect to any Priority Lien
Obligations previously made shall be rescinded for any reason whatsoever, it
will, to the extent consistent with Section 6.01(a), promptly pay over to the
Priority Lien Agent any payment received by it and then in its possession or
under its direct control in respect of any such Priority Lien Collateral and
shall, to the extent consistent with Section 6.01(a), promptly turn any such
Collateral then held by it over to the Priority Lien Agent, and the provisions
set forth in this Agreement will be reinstated as if such payment had not been
made, until the Discharge of Priority Lien Obligations. All Second Liens and
Third Liens will remain attached to and enforceable against all proceeds so held
or remitted, subject to the priorities set forth in this Agreement. Anything
contained herein to the contrary notwithstanding, this Section 3.05(b) shall not
apply to any proceeds of Collateral realized in a transaction not prohibited by
the Priority Lien Documents and as to which the possession or receipt thereof by
the Second Lien Collateral Agent, any other Second Lien Secured Party, the Third
Lien Collateral Agent or any other Third Lien Secured Party, as applicable, is
otherwise permitted by the Priority Lien Documents.

(ii) The Third Lien Collateral Agent, for itself and on behalf of each other
Third Lien Secured Party, hereby agrees that if any Third Lien Secured Party
shall obtain possession of any Collateral or shall realize any proceeds or
payment in respect of any Collateral, pursuant to the exercise of any rights or
remedies with respect to the Collateral under any Third Lien Security Document
or by the exercise of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding, to the extent permitted hereunder, at any
time following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations secured, or intended to be secured, by such
Collateral, then it shall hold such Collateral, proceeds or payment in trust for
the Second Lien Collateral Agent and the other Second Lien Secured Parties and
transfer such Collateral, proceeds or payment, as the case may be, to the Second
Lien Collateral Agent as promptly as practicable. Furthermore, the Third Lien
Collateral Agent shall, at the Grantors’ expense, promptly send written notice
to the Second Lien Collateral Agent upon receipt of such Collateral by any Third
Lien Secured Party, proceeds or payment and if directed by the Second Lien
Collateral Agent within five (5) days after receipt by the Second Lien
Collateral Agent of such written notice, shall deliver such Collateral, proceeds
or payment to the Second Lien Collateral Agent in

 

35



--------------------------------------------------------------------------------

the same form as received, with any necessary endorsements, or as court of
competent jurisdiction may otherwise direct. The Second Lien Collateral Agent is
hereby authorized to make any such endorsements as agent for the Third Lien
Collateral Agent or any other Third Lien Secured Party. The Third Lien
Collateral Agent, for itself and on behalf of each other Third Lien Secured
Party, agrees that if, at any time, it obtains written notice that all or part
of any payment with respect to any Second Lien Obligations previously made shall
be rescinded for any reason whatsoever, it will promptly pay over to the Second
Lien Collateral Agent any payment received by it and then in its possession or
under its direct control in respect of any such Second Lien Collateral and shall
promptly turn any such Collateral then held by it over to the Second Lien
Collateral Agent, and the provisions set forth in this Agreement will be
reinstated as if such payment had not been made, until the Discharge of Second
Lien Obligations. All Third Liens will remain attached to and enforceable
against all proceeds so held or remitted, subject to the priorities set forth in
this Agreement. Anything contained herein to the contrary notwithstanding, this
Section 3.05(b) shall not apply to any proceeds of Collateral realized in a
transaction not prohibited by the Second Lien Documents and as to which the
possession or receipt thereof by the Third Lien Collateral Agent or any other
Third Lien Secured Party is otherwise permitted by the Second Lien Documents.

SECTION 3.06 Purchase Option.

(a) Notwithstanding anything in this Agreement to the contrary, on or at any
time after (i) the commencement of an Insolvency or Liquidation Proceeding,
(ii) the acceleration of the Priority Lien Obligations, (iii) the exercise or
undertaking of any enforcement action, or rights of set-off, in respect of any
Collateral by any Priority Lien Secured Parties under any Priority Lien
Document, (iv) the occurrence of any payment event of default under any Priority
Lien Document, (v) the delivery of any Priority Lien Release Notice or any
failure of the Priority Lien Agent to deliver any required Priority Lien Release
Notice in accordance with this Agreement, (vi) the proposal of any DIP Financing
or (vii) the delivery of any Section 363 Notice or the occurrence of any
Section 363 Event, each of the holders of the Second Lien Debt and each of their
respective Affiliates or designees (such holders and their respective Affiliates
that make such election, the “Second Lien Purchasers”) will have the several
right, at their respective sole option and election (but will not be obligated),
at any time upon prior written notice from (or on behalf of) the Second Lien
Purchasers to the Priority Lien Agent, to purchase from the Priority Lien
Secured Parties (it being understood and agreed that if Fairfax shall have
exercised such right at any time it shall have preference over any such right of
any other Second Lien Purchasers) (A) all (but not less than all) Priority Lien
Obligations (including unfunded commitments) other than any Priority Lien
Obligations constituting Excess Priority Lien Obligations and (B) if applicable,
all loans (and related obligations, including interest, fees and expenses)
provided by any of the Priority Lien Secured Parties in connection with a DIP
Financing that are outstanding on the date of such purchase. Promptly following
the receipt of such notice, the Priority Lien Agent will deliver to the Second
Lien Representatives a statement of the amount of Priority Lien Debt, other
Priority Lien Obligations (other than any Priority Lien Obligations constituting
Excess Priority Lien Obligations) and DIP Financing (including interest, fees,
expenses and other obligations in respect of such DIP Financing) provided by any
of the Priority Lien Secured Parties, if any, then outstanding and the amount of
the cash collateral requested by the Priority Lien Agent to be delivered
pursuant to Section 3.06(b)(ii) below. The

 

36



--------------------------------------------------------------------------------

right to purchase provided for in this Section 3.06 will expire unless, within
10 Business Days after the receipt by the Second Lien Representatives of such
notice from the Priority Lien Agent, any Second Lien Representative delivers to
the Priority Lien Agent an irrevocable commitment of the Second Lien Purchasers
to purchase (A) all (but not less than all) of the Priority Lien Obligations
(including unfunded commitments) other than any Priority Lien Obligations
constituting Excess Priority Lien Obligations and (B) if applicable, all loans
(and related obligations, including interest, fees and expenses) provided by any
of the Priority Lien Secured Parties in connection with a DIP Financing and to
otherwise complete such purchase on the terms set forth under this Section 3.06.

(b) On the date specified by any Second Lien Representative (on behalf of the
Second Lien Purchasers) in such irrevocable commitment (which shall not be less
than five Business Days nor more than 15 Business Days, after the receipt by the
Priority Lien Agent of such irrevocable commitment), the Priority Lien Secured
Parties shall sell to the Second Lien Purchasers (i) all (but not less than all)
Priority Lien Obligations (including unfunded commitments) other than any
Priority Lien Obligations constituting Excess Priority Lien Obligations and
(ii) if applicable, all loans (and related obligations, including interest, fees
and expenses) provided by any of the Priority Lien Secured Parties in connection
with a DIP Financing that are outstanding on the date of such sale, subject to
any required approval of any Governmental Authority then in effect, if any, and
only if on the date of such sale, the Priority Lien Agent receives the
following:

(i) payment, as the purchase price for all Priority Lien Obligations sold in
such sale, of an amount equal to the full amount of (i) all Priority Lien
Obligations (other than outstanding letters of credit as referred to in clause
(ii) below) other than any Priority Lien Obligations constituting Excess
Priority Lien Obligations and (ii) if applicable, all loans (and related
obligations, including interest, fees and expenses) provided by any of the
Priority Lien Secured Parties in connection with a DIP Financing then
outstanding (including principal, interest, fees, reasonable attorneys’ fees and
legal expenses, but excluding contingent indemnification obligations for which
no claim or demand for payment has been made at or prior to such time); provided
that in the case of Hedging Obligations that constitute Priority Lien
Obligations the Second Lien Purchasers shall cause the applicable agreements
governing such Hedging Obligations to be assigned and novated or, if such
agreements have been terminated, such purchase price shall include an amount
equal to the sum of any unpaid amounts then due in respect of such Hedging
Obligations, calculated using the market quotation method and after giving
effect to any netting arrangements;

(ii) a cash collateral deposit in such amount as the Priority Lien Agent
determines is reasonably necessary to secure the payment of any outstanding
letters of credit constituting Priority Lien Obligations that may become due and
payable after such sale (but not in any event in an amount greater than one
hundred five percent (105%) of the amount then reasonably estimated by the
Priority Lien Agent to be the aggregate outstanding amount of such letters of
credit at such time), which cash collateral shall be (A) held by the Priority
Lien Agent as security solely to reimburse the issuers of such letters of credit
that become due and payable after such sale and any fees and expenses incurred
in connection with such letters of credit and (B) returned to the Second Lien

 

37



--------------------------------------------------------------------------------

Collateral Agent (except as may otherwise be required by applicable law or any
order of any court or other Governmental Authority) promptly after the
expiration or termination from time to time of all payment contingencies
affecting such letters of credit (and, in all events, within 5 Business Days
after Priority Lien Agent’s knowledge of such expiration or termination); and

(iii) any customary agreements, documents or instruments which the Priority Lien
Agent may reasonably request pursuant to which the applicable Second Lien
Representatives (or any other representative appointed by the holders of a
majority in aggregate principal amount of the Second Lien Debt then outstanding)
and the Second Lien Purchasers in such sale expressly assume and adopt all of
the obligations of the Priority Lien Agent and the Priority Lien Secured Parties
under the Priority Lien Documents and in connection with loans (and related
obligations, including interest, fees and expenses) provided by any of the
Priority Lien Secured Parties in connection with a DIP Financing on and after
the date of the purchase and sale and the applicable Second Lien Representatives
(or any other representative appointed by the holders of a majority in aggregate
principal amount of the Second Lien Debt then outstanding) becomes a successor
agent thereunder.

(c) Such purchase of the Priority Lien Obligations (including unfunded
commitments) and any loans provided by any of the Priority Lien Secured Parties
in connection with a DIP Financing shall be made on a pro rata basis among the
Second Lien Purchasers giving notice to the Priority Lien Agent of their
interest to exercise the purchase option hereunder according to each such Second
Lien Purchaser’s portion of the Second Lien Debt outstanding on the date of
purchase or such portion as such Second Lien Purchasers may otherwise agree
among themselves. Such purchase price and cash collateral shall be remitted by
wire transfer in federal funds to such bank account of the Priority Lien Agent
as the Priority Lien Agent may designate in writing to the Second Lien
Collateral Agent for such purpose. Interest shall be calculated to but excluding
the Business Day on which such sale occurs if the amounts so paid by the Second
Lien Purchasers to the bank account designated by the Priority Lien Agent are
received in such bank account prior to 12:00 noon, New York City time, and
interest shall be calculated to and including such Business Day if the amounts
so paid by the Second Lien Purchasers to the bank account designated by the
Priority Lien Agent are received in such bank account later than 12:00 noon, New
York City time.

(d) Such sale shall be expressly made without representation or warranty of any
kind by the Priority Lien Secured Parties as to the Priority Lien Obligations,
the Collateral or otherwise and without recourse to any Priority Lien Secured
Party, except that the Priority Lien Secured Parties shall represent and warrant
severally as to the Priority Lien Obligations (including unfunded commitments)
and any loans provided by any of the Priority Lien Secured Parties in connection
with a DIP Financing then owing to it: (i) that such applicable Priority Lien
Secured Party own such Priority Lien Obligations (including unfunded
commitments) and any loans provided by any of the Priority Lien Secured Parties
in connection with a DIP Financing; and (ii) that such applicable Priority Lien
Secured Party has the necessary corporate or other governing authority to assign
such interests.

 

38



--------------------------------------------------------------------------------

(e) After such sale becomes effective, the outstanding letters of credit will
remain enforceable against the issuers thereof and will remain secured by the
Priority Liens upon the Collateral in accordance with the applicable provisions
of the Priority Lien Documents as in effect at the time of such sale, and the
issuers of letters of credit will remain entitled to the benefit of the Priority
Liens upon the Collateral and sharing rights in the proceeds thereof in
accordance with the provisions of the Priority Lien Documents as in effect at
the time of such sale, as fully as if the sale of the Priority Lien Debt had not
been made, but only the Person or successor agent to whom the Priority Liens are
transferred in such sale will have the right to foreclose upon or otherwise
enforce the Priority Liens and only the Second Lien Purchasers in the sale will
have the right to direct such Person or successor as to matters relating to the
foreclosure or other enforcement of the Priority Liens.

(f) Each Grantor irrevocably consents to any assignment effected to one or more
Second Lien Purchasers pursuant to this Section 3.06 (so long as they meet all
eligibility standards contained in all relevant Priority Lien Documents, other
than obtaining the consent of any Grantor to an assignment to the extent
required by such Priority Lien Documents; provided, that for purposes of
determining such eligibility standards Fairfax Financial Holdings Limited and
its Affiliates and subsidiaries shall not be deemed to be Affiliates of the
Company and shall, in all events, be deemed to meet all eligibility standards
contained in all relevant Priority Lien Documents) for purposes of all Priority
Lien Documents and hereby agrees that no further consent from such Grantor shall
be required.

ARTICLE IV

OTHER AGREEMENTS

SECTION 4.01 Release of Liens; Automatic Release of Second Liens and Third
Liens. (a) Prior to the Discharge of Priority Lien Obligations, each of the
Second Lien Collateral Agent, for itself and on behalf of each other Second Lien
Secured Party, and the Third Lien Collateral Agent, for itself and on behalf of
each other Third Lien Secured Party, agrees that, in the event the Priority Lien
Agent or the requisite Priority Lien Secured Parties under the Priority Lien
Documents release the Priority Lien on any Collateral, each of the Second Lien
and Third Lien on such Collateral shall terminate and be released (automatically
and without further action) to the extent that (i) such release is permitted
under the Second Lien Documents and the Third Lien Documents, as applicable,
(ii) if the notice required by the penultimate sentence of this Section 4.01(a)
has been provided (subject to the proviso therein), such release is effected in
connection with the Priority Lien Agent’s foreclosure upon, or other exercise of
rights or remedies with respect to, such Collateral, or (iii) such release is
effected in connection with a sale or other Disposition of any Collateral (or
any portion thereof) under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code if the requisite Priority Lien Secured Parties
under the Priority Lien Documents shall have consented to such sale or
Disposition of such Collateral; provided that, in the case of each of clauses
(i), (ii) and (iii), the Second Liens and Third Liens on such Collateral shall
attach to (and shall remain subject and subordinate to all Priority Liens
securing Priority Lien Obligations, subject to the Priority Lien Cap and, in the
case of the Third Liens, shall remain subject and subordinate to (I) all
Priority Liens securing Priority Lien Obligations, subject to the Priority Lien
Cap and (II) all Second Liens securing Second Lien Obligations) any proceeds of
a sale, transfer or other Disposition of

 

39



--------------------------------------------------------------------------------

Collateral not paid to the Priority Lien Secured Parties or that remain after
the Discharge of Priority Lien Obligations. The Priority Lien Agent agrees to
give the Second Lien Collateral Agent and the Third Lien Collateral Agent no
less than 10 Business Days advance written notice of any proposed release
pursuant to clauses (ii) and (iii) (other than pursuant to Section 363 of the
Bankruptcy Code) of this Section 4.01(b) (provided that such notice shall not be
required to the extraordinary exigent circumstances shall arise that would
irrevocably substantially impair the rights of the Priority Lien Secured Parties
if such release were to be delayed by such 10 Business Day period) (each such
notice, a “Priority Lien Release Notice”). Notwithstanding the foregoing in this
Section 4.01(b), if the Second Lien Purchasers have exercised their purchase
option (or have committed to exercise their purchase option) pursuant to
Section 3.06(a), no release pursuant to clauses (ii) and (iii) of this
Section 4.01(b) shall be permitted under this Section 4.01(b) to the extent (and
only to the extent) that the Second Lien Purchasers shall not have defaulted on
their obligations to consummate the purchase of the Priority Lien Debt and other
amounts contemplated by Section 3.06(a).

(c) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Agent, for
itself and on behalf of each other Third Lien Secured Party, agrees that, in the
event the Second Lien Collateral Agent or the requisite Second Lien Secured
Parties under the Second Lien Documents release the Second Lien on any
Collateral, the Third Lien on such Collateral shall terminate and be released
automatically and without further action if (i) such release is permitted under
the Third Lien Documents, (ii) such release is effected in connection with the
Second Lien Collateral Agent’s foreclosure upon, or other exercise of rights or
remedies with respect to, such Collateral, or (iii) such release is effected in
connection with a sale or other Disposition of any Collateral (or any portion
thereof) under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code if the requisite Second Lien Secured Parties under the Second
Lien Documents shall have consented to such sale or Disposition of such
Collateral; provided that, in the case of each of clauses (i), (ii) and (iii),
the Third Liens on such Collateral shall attach to (and shall remain subject and
subordinate to all Second Liens securing Second Lien Obligations) any proceeds
of a sale, transfer or other Disposition of Collateral not paid to the Second
Lien Secured Parties or that remain after the Discharge of Second Lien
Obligations.

(d) Upon the receipt of an Officers’ Certificate or any corresponding provision
of the Third Lien Collateral Trust Agreement, each of the Second Lien Collateral
Agent and the Third Lien Collateral Agent agrees to execute and deliver (at the
sole cost and expense of the Grantors) all such releases and other instruments
as shall reasonably be requested by the Priority Lien Agent or the Second Lien
Collateral Agent, as applicable, to evidence and confirm any release of
Collateral provided for in this Section 4.01.

SECTION 4.02 Certain Agreements With Respect to Insolvency or Liquidation
Proceedings. (a) The parties hereto, which for avoidance of doubt includes the
Grantors, acknowledge that this Agreement is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code and shall continue in full force and
effect, notwithstanding the commencement of any Insolvency or Liquidation
Proceeding by or against the Company or any of its subsidiaries. All references
in this Agreement to the Company or any of its subsidiaries or any other Grantor
will include such Person or Persons as a debtor-in-possession and any receiver
or trustee for such Person or Persons in an Insolvency or Liquidation
Proceeding. For the purposes

 

40



--------------------------------------------------------------------------------

of this Section 4.02, unless otherwise provided herein, clauses (b) through and
including (o) shall be in full force and effect prior to the Discharge of
Priority Lien Obligations and clauses (p) through and including (cc) shall be in
full force and effect following the Discharge of Priority Lien Obligations but
prior to the Discharge of Second Lien Obligations.

(b) If the Company or any of its subsidiaries shall become subject to any
Insolvency or Liquidation Proceeding and shall, as debtor(s)-in-possession, or
if any receiver or trustee for such Person or Persons shall, move for approval
of financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, (i) the Second Lien Collateral Agent,
for itself and on behalf of each Second Lien Secured Party, agrees that neither
it nor any other Second Lien Secured Party and (ii) the Third Lien Collateral
Agent, for itself and on behalf of each Third Lien Secured Party, agrees that
neither it nor any other Third Lien Secured Party, will raise any objection,
contest or oppose, and each Second Lien Secured Party and Third Lien Secured
Party will waive any claim such Person may now or hereafter have, to any such
financing or to the Liens on the Collateral securing the same (“DIP Financing
Liens”), or to any use, sale or lease of cash collateral that constitutes
Collateral or to any grant of administrative expense priority under Section 364
of the Bankruptcy Code, unless (A) the Priority Lien Agent or the Priority Lien
Secured Parties oppose or object to such DIP Financing or such DIP Financing
Liens or such use of cash collateral, (B) the maximum principal amount of
indebtedness permitted under such DIP Financing exceeds the sum of (I) the
amount of Priority Lien Obligations refinanced with the proceeds thereof (not
including the amount of any Excess Priority Lien Obligations) and (II)
$100,000,000, (C) the terms of such DIP Financing provide for the sale of a
substantial part of the Collateral (unless a Discharge of Priority Lien
Obligations shall be effected substantially contemporaneously with such sale) or
require the confirmation of a plan of reorganization containing specific terms
or provisions (other than repayment in cash of such DIP Financing on the
effective date thereof), (D) the proposed effective interest rate of any such
DIP Financing is not commercially reasonable under the circumstances (as
reasonably determined in the good faith of the Board of Directors of the
Borrower), (E) the Second Lien Secured Parties or the Third Lien Secured Parties
are not permitted to seek adequate protection to the extent permitted by
Section 4.02(f) or (F) such DIP Financing directly or indirectly provides for,
or has the effect of providing for, the payment (whether in cash or otherwise)
of any Excess Priority Lien Obligations prior to the Discharge of the Second
Lien Obligations. To the extent such DIP Financing Liens are senior to, or rank
pari passu with, the Priority Liens, (1) the Second Lien Collateral Agent will,
for itself and on behalf of the other Second Lien Secured Parties, subordinate
the Second Liens on the Collateral to the Priority Liens and to such DIP
Financing Liens, so long as the Second Lien Collateral Agent, on behalf of the
Second Lien Secured Parties, retains Liens on all the Collateral, including
proceeds thereof arising after the commencement of any Insolvency or Liquidation
Proceeding, with the same priority relative to the Priority Liens and the Third
Liens as existed prior to the commencement of the case under the Bankruptcy Code
and (2) the Third Lien Collateral Agent will, for itself and on behalf of the
other Third Lien Secured Parties, subordinate the Third Liens on the Collateral
to the Priority Liens, the Second Liens and to such DIP Financing Liens, so long
as the Third Lien Collateral Agent, on behalf of the Third Lien Secured Parties,
retains Liens on all the Collateral, including proceeds thereof arising after
the commencement of any Insolvency or Liquidation Proceeding, with the same
priority relative to the Priority Liens and the Second Liens as existed prior to
the commencement of the case under the Bankruptcy Code.

 

41



--------------------------------------------------------------------------------

All Liens granted to Priority Lien Agent or Second Lien Collateral Agent or
Third Lien Collateral Agent in any Insolvency Proceeding, whether as adequate
protection or otherwise, are intended by the parties to be and shall be deemed
to be subject to the Lien priorities in Section 2.01 and the other terms and
conditions of this Agreement. Notwithstanding the foregoing in this
Section 4.02, the Second Lien Representatives and the Second Lien Secured
Parties and the Third Lien Representatives and Third Lien Secured Parties shall
have the right to (i) object to any provisions of the DIP Financing provided by
the Priority Lien Agent or any Priority Lien Secured Parties relating to any
provision or content of a plan of reorganization (other than repayment in cash
of such DIP Financing on the effective date thereof) or (ii) object to any DIP
Financing to the extent that it permits the Priority Lien Agent or any Priority
Lien Secured Parties to be granted adequate protection in the form of additional
collateral without the Second Lien Collateral Agent and the Second Lien Secured
Parties and the Third Lien Collateral Agent and Third Lien Secured Parties being
granted adequate protection in the form of a Lien on such additional collateral
that is subordinated to the Liens securing the Priority Lien Debt on the same
basis as the other Liens securing the Second Lien Debt and Third Lien Debt, as
applicable, are so subordinated to Liens securing the Priority Lien Debt under
this Agreement.

(c) Prior to the Discharge of Priority Lien Obligations, without the consent of
the Priority Lien Agent, in its sole discretion, (x) each of the Second Lien
Collateral Agent, for itself and on behalf of each Second Lien Secured Party and
(y) the Third Lien Collateral Agent, for itself and on behalf of each Third Lien
Secured Party, in each case, agrees not to propose, support or enter into any
DIP Financing. After the Discharge of Priority Lien Obligations, the Third Lien
Collateral Agent agrees, for itself and on behalf of each Third Lien Secured
Party, that the Second Lien Representatives and the Second Lien Secured Parties
shall be entitled to provide any Grantor with DIP Financing (a “Second Lien DIP
Financing”) that is secured by Liens equal or senior in priority to the Liens
securing any Second Lien Debt and Third Lien Debt, without the consent of the
Third Lien Collateral Agent or any Third Lien Secured Party, and that it will
raise no objection to and will consent to any such DIP Financing

(d) Each of the Second Lien Collateral Agent, for itself and on behalf of each
Second Lien Secured Party and the Third Lien Collateral Agent, for itself and on
behalf of each Third Lien Secured Party, agrees that it will not object to,
oppose or contest (or join with or support any third party objecting to,
opposing or contesting) (“Section 363 Objections”) a sale or other Disposition,
a motion to sell or Dispose or the bidding procedure for such sale or
Disposition of any Collateral (or any portion thereof) under Section 363 of the
Bankruptcy Code or any other provision of the Bankruptcy Code (any such sale or
motion, a “Section 363 Event” and any notice or ruling issued by a court of
competent jurisdiction in respect of such Section 363 Event, a “Section 363
Notice”) if the requisite Priority Lien Secured Parties under the Priority Lien
Documents shall have consented to such sale or Disposition, such motion to sell
or Dispose or such bidding procedure for such sale or Disposition of such
Collateral and all Priority Liens, Second Liens and Third Liens will attach to
the proceeds of the sale in the same respective priorities as set forth in this
Agreement. Notwithstanding the foregoing in this Section 4.02(d), if the Second
Lien Purchasers have exercised their purchase option (or have committed to
exercise their purchase option) pursuant to Section 3.06(a), Section 363
Objections shall be permitted to be made by the Second Lien Collateral Agent or
any Second Lien Secured Party.

 

42



--------------------------------------------------------------------------------

(e) Each of the Second Lien Collateral Agent, for itself and on behalf of each
other Second Lien Secured Party and the Third Lien Collateral Agent, for itself
and on behalf of each other Third Lien Secured Party, waives any claim that may
be had against the Priority Lien Agent or any other Priority Lien Secured Party
arising out of any DIP Financing Liens (that is granted in a manner that is
consistent with this Agreement) or administrative expense priority under
Section 364 of the Bankruptcy Code. The Third Lien Collateral Agent, for itself
and on behalf of each other Third Lien Secured Party, waives any claim that may
be had against the Second Lien Collateral Agent or any other Second Lien Secured
Party arising out of any DIP Financing Liens (that is granted in a manner that
is consistent with this Agreement) or administrative expense priority under
Section 364 of the Bankruptcy Code.

(f) The Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party, agrees that neither the Second Lien Collateral Agent
nor any other Second Lien Secured Party and the Third Lien Collateral Agent, for
itself and on behalf of each other Third Lien Secured Party, agrees that neither
the Third Lien Collateral Agent nor any other Third Lien Secured Party, will
file or prosecute in any Insolvency or Liquidation Proceeding any motion for
adequate protection (or any comparable request for relief) based upon their
interest in the Collateral, nor object to, oppose or contest (or join with or
support any third party objecting to, opposing or contesting) (i) any request by
the Priority Lien Agent or any other Priority Lien Secured Party for adequate
protection or (ii) any objection by the Priority Lien Agent or any other
Priority Lien Secured Party to any motion, relief, action or proceeding based on
the Priority Lien Agent or Priority Lien Secured Parties claiming a lack of
adequate protection, except that:

(A) the Second Lien Secured Parties may:

(I) freely seek and obtain relief granting adequate protection in the form of a
replacement Lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Priority
Liens and the Third Liens as existed prior to the commencement of the Insolvency
or Liquidation Proceeding, all Liens granted in the Insolvency or Liquidation
Proceeding to, or for the benefit of, the Priority Lien Secured Parties; and

(II) freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Discharge of Priority Lien Obligations; and

(B) the Third Lien Secured Parties may:

(I) freely seek and obtain relief granting adequate protection in the form of a
replacement Lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Priority
Liens and the Second Liens as existed prior to the commencement of the
Insolvency or Liquidation Proceeding, all Liens granted in the Insolvency or
Liquidation Proceeding to, or for the benefit of, the Priority Lien Secured
Parties and the Second Lien Secured Parties; and

(II) freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Discharge of Priority Lien Obligations and the Discharge of
Second Lien Obligations.

 

43



--------------------------------------------------------------------------------

(g) [Reserved].

(h) The Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party, agrees that in any Insolvency or Liquidation
Proceeding, neither the Second Lien Collateral Agent nor any other Second Lien
Secured Party and the Third Lien Collateral Agent, for itself and on behalf of
each other Third Lien Secured Party, agrees that in any Insolvency or
Liquidation Proceeding, neither the Third Lien Collateral Agent nor any other
Third Lien Secured Party, shall support or vote to accept any plan of
reorganization or disclosure statement of the Company or any other Grantor
unless (i) such plan is accepted by the Class of Priority Lien Secured Parties
in accordance with Section 1126(c) of the Bankruptcy Code or otherwise provides
for the payment in full in cash of all Priority Lien Obligations (including all
post-petition interest approved by the bankruptcy court, fees and expenses and
cash collateralization of all letters of credit) on the effective date of such
plan of reorganization, or

(ii) such plan provides on account of the Priority Lien Secured Parties for the
retention by the Priority Lien Agent, for the benefit of the Priority Lien
Secured Parties, of the Liens on the Collateral securing the Priority Lien
Obligations, and on all proceeds thereof whenever received, and such plan also
provides that any Liens retained by, or granted to, the Second Lien Collateral
Agent and the Third Lien Collateral Agent are only on property securing the
Priority Lien Obligations and shall have the same relative priority with respect
to the Collateral or other property, respectively, as provided in this Agreement
with respect to the Collateral. Except as provided herein, each of the Second
Lien Secured Parties and the Third Lien Secured Parties shall remain entitled to
vote their claims in any such Insolvency or Liquidation Proceeding.

(i) The Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party, agrees that until the Discharge of Priority Lien
Obligations has occurred, subject to the provisions of Section 3.02, neither the
Second Lien Collateral Agent nor any other Second Lien Secured Party, and the
Third Lien Collateral Agent, for itself and on behalf of each other Third Lien
Secured Party, agrees that until the Discharge of Priority Lien Obligations has
occurred, neither the Third Lien Collateral Agent nor any other Third Lien
Secured Party, shall seek relief, pursuant to Section 362(d) of the Bankruptcy
Code or otherwise, from the automatic stay of Section 362(a) of the Bankruptcy
Code or from any other stay in any Insolvency or Liquidation Proceeding in
respect of the Collateral if the Priority Lien Agent has not received relief
from the automatic stay (or it has not been lifted for the Priority Lien Agent’s
benefit), without the prior written consent of the Priority Lien Agent.

(j) The Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party, agrees that neither the Second Lien Collateral Agent
nor any other Second Lien Secured Party and the Third Lien Collateral Agent, for
itself and on behalf of each other Third Lien Secured Party, agrees that neither
the Third Lien Collateral Agent nor any other

 

44



--------------------------------------------------------------------------------

Third Lien Secured Party, shall oppose or seek to challenge any claim by the
Priority Lien Agent or any other Priority Lien Secured Party for allowance or
payment in any Insolvency or Liquidation Proceeding of Priority Lien Obligations
consisting of post-petition interest, fees or expenses or cash collateralization
of all letters of credit to the extent of the value of the Priority Liens (it
being understood that such value will be determined without regard to the
existence of the Second Liens or the Third Liens on the Collateral) subject to
the Priority Lien Cap. Neither Priority Lien Agent nor any other Priority Lien
Secured Party shall oppose or seek to challenge any claim by the Second Lien
Collateral Agent, any other Second Lien Secured Party, the Third Lien Collateral
Agent or any other Third Lien Secured Party for allowance or payment in any
Insolvency or Liquidation Proceeding of Second Lien Obligations or Third Lien
Obligations, as applicable, consisting of post-petition interest, fees or
expenses to the extent of the value of the Second Liens or the Third Liens, as
applicable, on the Collateral; provided that if the Priority Lien Agent or any
other Priority Lien Secured Party shall have made any such claim, such claim (i)
shall have been approved or (ii) will be approved contemporaneously with the
approval of any such claim by the Second Lien Collateral Agent or any Second
Lien Secured Party or the Third Lien Collateral Agent or any Third Lien Secured
Party, as applicable.

(k) Without the express written consent of the Priority Lien Agent, none of the
Second Lien Collateral Agent, any other Second Lien Secured Party, the Third
Lien Collateral Agent or any other Third Lien Secured Party shall (or shall join
with or support any third party in opposing, objecting to or contesting, as the
case may be), in any Insolvency or Liquidation Proceeding involving any Grantor,
(i) except as contemplated by clause (a)(i)(B)(II) of Section 3.05, oppose,
object to or contest the determination of the extent of any Liens held by any of
Priority Lien Secured Party or the value of any claims of any such holder under
Section 506(a) of the Bankruptcy Code or (ii) oppose, object to or contest the
payment to the Priority Lien Secured Party of interest, fees or expenses under
Section 506(b) of the Bankruptcy Code.

(l) [Reserved].

(m) Each of the Second Lien Collateral Agent, for itself and on behalf of each
other Second Lien Secured Party and the Third Lien Collateral Agent, for itself
and on behalf of each other Third Lien Secured Party, hereby agrees that prior
to the Discharge of Priority Lien Obligations or the effectiveness of a purchase
by Second Lien Purchasers in accordance with Section 3.06, whichever occurs
first, the Priority Lien Agent shall have the exclusive right to credit bid the
Priority Lien Obligations and further that none of the Second Lien Collateral
Agent, any other Second Lien Secured Party, the Third Lien Collateral Agent or
any other Third Lien Secured Party shall (or shall join with or support any
third party in opposing, objecting to or contesting, as the case may be) oppose,
object to or contest such credit bid of the Priority Lien Obligations by the
Priority Lien Agent.

(n) Without the consent of the Priority Lien Agent in its sole discretion, each
of the Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party and the Third Lien Collateral Agent, for itself and on
behalf of each other Third Lien Secured Party, agrees it will not file an
involuntary bankruptcy claim or seek the appointment of an examiner or a trustee
for the Company or any of its subsidiaries.

 

45



--------------------------------------------------------------------------------

(o) Each of the Second Lien Collateral Agent, for itself and on behalf of each
other Second Lien Secured Party and the Third Lien Collateral Agent, for itself
and on behalf of each other Third Lien Secured Party, waives any right to assert
or enforce any claim under Sections 506(c) or 552 of the Bankruptcy Code as
against any Priority Lien Secured Party or any of the Collateral, except as
expressly permitted by this Agreement.

(p) If the Company or any of its subsidiaries shall become subject to any
Insolvency or Liquidation Proceeding and shall, as debtor(s)-in-possession, move
for approval of DIP Financing to be provided by one or more DIP Lenders under
Section 364 of the Bankruptcy Code or the use of cash collateral under
Section 363 of the Bankruptcy Code, the Third Lien Collateral Agent, for itself
and on behalf of each Third Lien Secured Party, agrees that neither it nor any
other Third Lien Secured Party will raise any objection, contest or oppose, and
each Third Lien Secured Party will waive any claim such Person may now or
hereafter have, to any such financing or to the DIP Financing Liens on the
Collateral securing the same, or to any use, sale or lease of cash collateral
that constitutes Collateral or to any grant of administrative expense priority
under Section 364 of the Bankruptcy Code, unless (i) the Second Lien Collateral
Agent or the Second Lien Secured Parties oppose or object to such DIP Financing
or such DIP Financing Liens or such use of cash collateral, (ii) the maximum
principal amount of indebtedness permitted under such DIP Financing exceeds the
sum of (A) the amount of Second Lien Obligations refinanced with the proceeds
thereof and (B) $100,000,000, (iii) the effective interest rate of any such DIP
Financing is not commercially reasonable under the circumstances (as reasonably
determined in the good faith of the Board of Directors of the Borrower) or
(iv) the Third Lien Secured Parties are not permitted to seek adequate
protection to the extent permitted by Section 4.02(t). To the extent such DIP
Financing Liens are senior to, or rank pari passu with, the Second Liens, the
Third Lien Collateral Agent will, for itself and on behalf of the other Third
Lien Secured Parties, subordinate the Third Liens on the Collateral to the
Second Liens and to such DIP Financing Liens, so long as the Third Lien
Collateral Agent, on behalf of the Third Lien Secured Parties, retains Liens on
all the Collateral, including proceeds thereof arising after the commencement of
any Insolvency or Liquidation Proceeding, with the same priority relative to the
Priority Liens and the Second Liens as existed prior to the commencement of the
case under the Bankruptcy Code.

(q) Without the consent of the Second Lien Collateral Agent in its sole
discretion, the Third Lien Collateral Agent, for itself and on behalf of each
Third Lien Secured Party, agrees not to propose, support or enter into any DIP
Financing.

(r) The Third Lien Collateral Agent, for itself and on behalf of each Third Lien
Secured Party, agrees that it will not object to, oppose or contest (or join
with or support any third party objecting to, opposing or contesting) a sale or
other Disposition, a motion to sell or Dispose or the bidding procedure for such
sale or Disposition of any Collateral (or any portion thereof) under Section 363
of the Bankruptcy Code or any other provision of the Bankruptcy Code if the
requisite Second Lien Secured Parties under the Second Lien Documents shall have
consented to such sale or Disposition, such motion to sell or Dispose or such
bidding procedure for such sale or Disposition of such Collateral and all Second
Liens and Third Liens will attach to the proceeds of the sale in the same
respective priorities as set forth in this Agreement.

 

46



--------------------------------------------------------------------------------

(s) The Third Lien Collateral Agent, for itself and on behalf of each other
Third Lien Secured Party, waives any claim that may be had against the Second
Lien Collateral Agent or any other Second Lien Secured Party arising out of any
DIP Financing Liens (granted in a manner that is consistent with this Agreement)
or administrative expense priority under Section 364 of the Bankruptcy Code.

(t) The Third Lien Collateral Agent, for itself and on behalf of each other
Third Lien Secured Party, agrees that neither the Third Lien Collateral Agent
nor any other Third Lien Secured Party will file or prosecute in any Insolvency
or Liquidation Proceeding any motion for adequate protection (or any comparable
request for relief) based upon their interest in the Collateral, nor object to,
oppose or contest (or join with or support any third party objecting to,
opposing or contesting) (i) any request by the Second Lien Collateral Agent or
any other Second Lien Secured Party for adequate protection or (ii) any
objection by the Second Lien Collateral Agent or any other Second Lien Secured
Party to any motion, relief, action or proceeding based on the Second Lien
Collateral Agent or Second Lien Secured Parties claiming a lack of adequate
protection, except that the Third Lien Secured Parties may:

(A) freely seek and obtain relief granting adequate protection in the form of a
replacement Lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Second
Liens as existed prior to the commencement of the Insolvency or Liquidation
Proceeding, all Liens granted in the Insolvency or Liquidation Proceeding to, or
for the benefit of, the Second Lien Secured Parties; and

(B) freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Discharge of Second Lien Obligations.

(u) The Third Lien Collateral Agent, for itself and on behalf of each of the
other of the Third Lien Secured Parties, waives any claim the Third Lien
Collateral Agent or any such other Third Lien Secured Party may now or hereafter
have against the Second Lien Collateral Agent or any other Second Lien Secured
Party (or their representatives) arising out of any election by the Second Lien
Collateral Agent or any Second Lien Secured Parties, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b) of
the Bankruptcy Code.

(v) The Third Lien Collateral Agent, for itself and on behalf of each other
Third Lien Secured Party, agrees that in any Insolvency or Liquidation
Proceeding, neither the Third Lien Collateral Agent nor any other Third Lien
Secured Party shall support or vote for any plan of reorganization or disclosure
statement of the Company or any other Grantor unless (i) such plan is accepted
by the Class of Second Lien Secured Parties in accordance with Section 1126(c)
of the Bankruptcy Code or otherwise provides for the payment in full in cash of
all Second Lien Obligations (including all post-petition interest, fees and
expenses) on the effective date of such plan of reorganization, or (ii) such
plan provides on account of the Second Lien Secured Parties for the retention by
the Second Lien Collateral Agent, for the benefit of the Second Lien Secured
Parties, of the Liens on the Collateral securing the Second Lien

 

47



--------------------------------------------------------------------------------

Obligations, and on all proceeds thereof whenever received, and such plan also
provides that any Liens retained by, or granted to, the Third Lien Collateral
Agent are only on property securing the Second Lien Obligations and shall have
the same relative priority with respect to the Collateral or other property,
respectively, as provided in this Agreement with respect to the Collateral.
Except as provided herein, the Third Lien Secured Parties shall remain entitled
to vote their claims in any such Insolvency or Liquidation Proceeding.

(w) The Third Lien Collateral Agent, for itself and on behalf of each other
Third Lien Secured Party, hereby agrees that until the Discharge of Second Lien
Obligations has occurred, subject to the provisions of Section 3.02, neither
Third Lien Collateral Agent nor any Third Lien Secured Party shall seek relief,
pursuant to Section 362(d) of the Bankruptcy Code or otherwise, from the
automatic stay of Section 362(a) of the Bankruptcy Code or from any other stay
in any Insolvency or Liquidation Proceeding in respect of the Collateral,
without the prior written consent of the Second Lien Collateral Agent.

(x) At all times prior to the Discharge of Second Lien Obligations, the Third
Lien Collateral Agent, for itself and on behalf of each other Third Lien Secured
Party, agrees that neither Third Lien Collateral Agent nor any other Third Lien
Secured Party shall oppose or seek to challenge any claim by the Second Lien
Collateral Agent or any other Second Lien Secured Party for allowance or payment
in any Insolvency or Liquidation Proceeding of Second Lien Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the Second Liens (it being understood that such value will be
determined without regard to the existence of the Third Liens on the
Collateral). At all times prior to the Discharge of Second Lien Obligations,
neither Second Lien Collateral Agent nor any other Second Lien Secured Party
shall oppose or seek to challenge any claim by the Third Lien Collateral Agent
or any other Third Lien Secured Party for allowance or payment in any Insolvency
or Liquidation Proceeding of Third Lien Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Third Liens on the
Collateral; provided that if the Second Lien Collateral Agent or any other
Second Lien Secured Party shall have made any such claim, such claim (i) shall
have been approved or (ii) will be approved contemporaneously with the approval
of any such claim by the Third Lien Collateral Agent or any Third Lien Secured
Party.

(y) Without the express written consent of the Second Lien Collateral Agent,
neither Third Lien Collateral Agent nor any other Third Lien Secured Party shall
(or shall join with or support any third party in opposing, objecting to or
contesting, as the case may be), in any Insolvency or Liquidation Proceeding
involving any Grantor, (i) oppose, object to or contest the determination of the
extent of any Liens held by any of Second Lien Secured Party or the value of any
claims of any such holder under Section 506(a) of the Bankruptcy Code or (ii)
oppose, object to or contest the payment to the Second Lien Secured Party of
interest, fees or expenses under Section 506(b) of the Bankruptcy Code.

(z) Notwithstanding anything to the contrary contained herein, if in any
Insolvency or Liquidation Proceeding a determination is made that any Lien
encumbering any Collateral is not enforceable for any reason, then the Third
Lien Collateral Agent for itself and on behalf of each other Third Lien Secured
Party, agrees that, any distribution or recovery they may receive in respect of
any Collateral shall be segregated and held in trust and forthwith paid over,
subject to the requirements of Section 6.01(a), to the Second Lien Collateral
Agent for the

 

48



--------------------------------------------------------------------------------

benefit of the Second Lien Secured Parties in the same form as received without
recourse, representation or warranty (other than a representation of the Third
Lien Collateral Agent that it has not otherwise sold, assigned, transferred or
pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct. The Third Lien Collateral Agent, for itself and on behalf of
each other Third Lien Secured Party, hereby appoints the Second Lien Collateral
Agent, and any officer or agent of the Second Lien Collateral Agent, with full
power of substitution, the attorney-in-fact of each Third Lien Secured Party for
the limited purpose of carrying out the provisions of this Section 4.02(z) and
taking any action and executing any instrument that the Second Lien Collateral
Agent may deem necessary or advisable to accomplish the purposes of this
Section 4.02(z), which appointment is irrevocable and coupled with an interest.

(aa) The Third Lien Collateral Agent, for itself and on behalf of each other
Third Lien Secured Party, hereby agrees that the Second Lien Collateral Agent
shall have the exclusive right to credit bid the Second Lien Obligations and
further that neither the Third Lien Collateral Agent nor any other Third Lien
Secured Party shall (or shall join with or support any third party in opposing,
objecting to or contesting, as the case may be) oppose, object to or contest
such credit bid by the Second Lien Collateral Agent.

(bb) Without the consent of the Second Lien Collateral Agent in its sole
discretion, the Third Lien Trustee, for itself and on behalf of each other Third
Lien Secured Party, agrees it will not file an involuntary bankruptcy claim or
seek the appointment of an examiner or a trustee for the Company or any of its
subsidiaries.

(cc) The Third Lien Collateral Agent, for itself and on behalf of each other
Third Lien Secured Party, waives any right to assert or enforce any claim under
Sections 506(c) or 552 of the Bankruptcy Code as against any Second Lien Secured
Party or any of the Collateral, except as expressly permitted by this Agreement.

SECTION 4.03 Reinstatement.

(a) If any Priority Lien Secured Party is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of any Grantor any amount (a “Recovery”) for any reason whatsoever, then the
Priority Lien Obligations shall be reinstated to the extent of such Recovery and
the Priority Lien Secured Parties shall be entitled to a reinstatement of
Priority Lien Obligations with respect to all such recovered amounts. Each of
the Second Lien Collateral Agent, for itself and on behalf of each other Second
Lien Secured Party, and the Third Lien Collateral Agent, for itself and on
behalf of each other Third Lien Secured Party, agrees that if, at any time, a
Second Lien Secured Party or a Third Lien Secured Party, as applicable, receives
notice of any Recovery, the Second Lien Collateral Agent, any other Second Lien
Secured Party, the Third Lien Collateral Agent or any other Third Lien Secured
Party, as applicable, shall, to the extent consistent with Section 6.01(a),
promptly pay over to the Priority Lien Agent any payment received by it and then
in its possession or under its control in respect of any Collateral subject to
any Priority Lien securing such Priority Lien Obligations and shall, to the
extent consistent with Section 6.01(a), promptly turn any Collateral subject to
any such Priority Lien then held by it over to the Priority Lien Agent, and the
provisions set forth in this Agreement shall be reinstated as if such payment
had

 

49



--------------------------------------------------------------------------------

not been made. If this Agreement shall have been terminated prior to any such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement.
Any amounts received by the Second Lien Collateral Agent, any other Second Lien
Secured Party, the Third Lien Collateral Agent or any other Third Lien Secured
Party and then in its possession or under its control on account of the Second
Lien Obligations or Third Lien Obligations, as applicable, after the termination
of this Agreement shall, in the event of a reinstatement of this Agreement
pursuant to this Section 4.03 and to the extent consistent with Section 6.01(a),
be held in trust for and paid over to the Priority Lien Agent for the benefit of
the Priority Lien Secured Parties for application to the reinstated Priority
Lien Obligations until the discharge thereof.

(b) If after the Discharge of Priority Lien Obligations, any Second Lien Secured
Party is required in any Insolvency or Liquidation Proceeding or otherwise to
turn over or otherwise pay to the estate of any Grantor a Recovery for any
reason whatsoever, then the Second Lien Obligations shall be reinstated to the
extent of such Recovery and the Second Lien Secured Parties shall be entitled to
a reinstatement of Second Lien Obligations with respect to all such recovered
amounts. The Third Lien Collateral Agent, for itself and on behalf of each other
Third Lien Secured Party, agrees that if, at any time after the Discharge of
Priority Lien Obligations, a Third Lien Secured Party, as applicable, receives
notice of any Recovery, the Third Lien Collateral Agent or any other Third Lien
Secured Party, as applicable, shall promptly pay over to the Second Lien
Collateral Agent any payment received by it and then in its possession or under
its control in respect of any Collateral subject to any Third Lien securing such
Third Lien Obligations and shall promptly turn any Collateral subject to any
such Third Lien then held by it over to the Second Lien Collateral Agent, and
the provisions set forth in this Agreement shall be reinstated as if such
payment had not been made. If this Agreement shall have been terminated prior to
any such Recovery, this Agreement shall be reinstated in full force and effect,
and such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement. Any amounts received by the Third Lien Collateral Agent or any
other Third Lien Secured Party and then in its possession or under its control
on account of the Third Lien Obligations, as applicable, after the termination
of this Agreement shall, in the event of a reinstatement of this Agreement
pursuant to this Section 4.03, be held in trust for and paid over to the Second
Lien Collateral Agent for the benefit of the Second Lien Secured Parties for
application to the reinstated Second Lien Obligations until the discharge
thereof.

(c) This Section 4.03 shall survive termination of this Agreement.

SECTION 4.04 Refinancings; Additional Second Lien Debt; Initial Third Lien
Indebtedness; Additional Third Lien Debt.

(a) The Priority Lien Obligations, the Second Lien Obligations and the Third
Lien Obligations may be Replaced by any Priority Substitute Credit Facility,
Second Lien Substitute Facility or Third Lien Substitute Facility, as the case
may be, in each case, without notice to, or the consent of any Secured Party,
all without affecting the Lien priorities provided for herein or the other
provisions hereof; provided, that (i) the Priority Lien Agent, the Second Lien
Collateral Agent and the Third Lien Collateral Agent shall receive on or prior
to incurrence

 

50



--------------------------------------------------------------------------------

of a Priority Substitute Credit Facility, Second Lien Substitute Facility or
Third Lien Substitute Credit Facility (A) an Officers’ Certificate from the
Company stating and certifying that (I) the incurrence thereof and the related
Liens are permitted to be incurred by each applicable Secured Debt Document,
(II) the requirements of Section 4.06 have been satisfied, and (III) such
Priority Substitute Credit Facility, Second Lien Substitute Facility or Third
Lien Substitute Facility constitutes “Priority Lien Debt”, “Second Lien Debt” or
“Third Lien Debt”, as applicable, for the purposes of the Secured Debt Documents
and this Agreement; provided that no Series of Secured Debt may be designated as
more than one of Priority Lien Debt, Second Lien Debt or Third Lien Debt, (B) a
Priority Confirmation Joinder from an authorized agent, trustee or other
representative of the holders or lenders of any indebtedness that Replaces the
Priority Lien Obligations, the Second Lien Obligations or the Third Lien
Obligations and, to the extent necessary or appropriate to facilitate such
transaction, a new intercreditor agreement substantially similar to this
Agreement, as in effect on the date hereof and (C) evidence that the Company has
duly authorized, executed (if applicable) and recorded (or caused to be
recorded) in each appropriate governmental office all relevant filings and
recordations deemed necessary by the Company and the holder of such Replacement,
or its Secured Debt Representative, to ensure that such Replacement is secured
by the Collateral in accordance with the applicable Security Documents (provided
that such filings and recordings may be authorized, executed and recorded
following any incurrence on a post-closing basis if permitted by the applicable
Secured Debt Representative), (ii) in the case of a Priority Substitute Credit
Facility, the aggregate outstanding principal amount of the Priority Lien
Obligations, after giving effect to such Priority Substitute Credit Facility,
shall not exceed the Priority Lien Cap, (iii) in the case of a Second Lien
Substitute Facility, such Indebtedness shall not mature and shall not have any
mandatory or scheduled payments or sinking fund obligations prior to 91 days
after the latest stated final maturity date of the Second Lien Credit Agreement
(and, if applicable, of any Second Lien Substitute Facility) and, if later, of
any Additional Second Lien Obligations (except as a result of a customary change
of control or asset sale repurchase offer provisions) and the principal amount
of such Indebtedness shall not exceed the principal amount of, plus any accrued
and unpaid interest on, the Second Lien Obligations being refinanced or
exchanged and (iv) in the case of a Third Lien Substitute Facility, such
Indebtedness shall not mature and shall not have any mandatory or scheduled
payments or sinking fund obligations prior to 180 days after the latest maturity
date of the Second Lien Debt (except as a result of a customary change of
control or asset sale repurchase offer provisions) and the principal amount of
such Indebtedness shall not exceed the principal amount of, plus any accrued and
unpaid interest on, the Existing Unsecured Notes (as defined in the Second Lien
Credit Agreement) being refinanced or exchanged.

(b) The Company will be permitted to designate hereunder as an additional holder
of Second Lien Obligations or as an initial or additional holder of Third Lien
Obligations each Person who is, or who becomes, the registered holder of Second
Lien Debt or Third Lien Debt, as applicable, incurred by the Company on or after
the date of this Agreement in accordance with the terms of all applicable
Secured Debt Documents. The Company may effect such designation by delivering to
the Priority Lien Agent, the Second Lien Collateral Agent and the Third Lien
Collateral Agent, each of the following:

(i) an Officers’ Certificate (A) stating and certifying that the Company intends
to incur (I) Additional Second Lien Obligations which will be Second Lien Debt
and will be secured by a Second Lien equally and ratably with all previously

 

51



--------------------------------------------------------------------------------

existing and future Second Lien Debt, (II) Initial Third Lien Obligations which
will be Third Lien Debt and will be secured by a Third Lien equally and ratably
with all future Third Lien Debt or (III) or Additional Third Lien Obligations
which will be Third Lien Debt and will be secured by a Third Lien equally and
ratably with all previously existing and future Third Lien Debt, (B) stating and
certifying that such Indebtedness and Liens securing such Indebtedness (and all
related obligations) will be permitted to be incurred by each applicable Secured
Debt Document, (C) stating and certifying that the requirements of Section 4.06
have been satisfied, (D) in the case of Additional Second Lien Obligations
(other than the Additional Second Lien Debt Facility described in
Section 4.04(e)), stating and certifying that such Indebtedness does not mature
and does not have any mandatory or scheduled payments or sinking fund
obligations prior to the date that is 91 days after the latest stated final
maturity date of the Second Lien Credit Agreement (and, if applicable, of any
Second Lien Substitute Facility) and, if later, of any Additional Second Lien
Obligations (except as a result of a customary change of control or asset sale
repurchase offer provisions) and the principal amount of such Indebtedness does
not exceed the principal amount of, plus any accrued and unpaid interest on, the
Second Lien Obligations being refinanced or exchanged, and (E) in the case of
the Initial Third Lien Debt Facility, (I) certifying and attaching true and
complete copies of each Initial Third Lien Document; provided that (x) such
Indebtedness does not mature and does not have any mandatory or scheduled
payments or sinking fund obligations prior to 180 days after the latest maturity
date of the Second Lien Debt (except as a result of a customary change of
control or asset sale repurchase offer provisions) and the principal amount of
such Indebtedness does not exceed the principal amount of, plus any accrued and
unpaid interest on, the Existing Unsecured Notes (as defined in the Second Lien
Credit Agreement) being refinanced or exchanged, and (y) without limiting
Section 4.06, such Initial Third Lien Documents shall provide, in a manner
satisfactory to the Priority Lien Agent and Second Lien Collateral Agent, that
each Initial Third Lien Secured Party shall be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Third Lien
Debt, and (II) identifying the obligations to be designated as Initial Third
Lien Obligations and the initial aggregate principal amount thereof;

(ii) an authorized agent, trustee or other representative on behalf of the
holders or lenders of any Additional Second Lien Obligations, Initial Third Lien
Obligations or Additional Third Lien Obligations, as applicable, must be
designated as an additional holder of Secured Obligations hereunder and must,
prior to such designation, sign and deliver on behalf of the holders or lenders
of such Additional Second Lien Obligations, Initial Third Lien Obligations or
Additional Third Lien Obligations, as applicable, a Priority Confirmation
Joinder, and, to the extent necessary or appropriate (as reasonably determined
by each of the Priority Lien Agent and the Second Lien Collateral Agent) to
facilitate such transaction, a new intercreditor agreement substantially similar
to this Agreement, as in effect on the date hereof; and

(iii) evidence that the Company has duly authorized, executed (if applicable)
and recorded (or caused to be recorded) in each appropriate governmental office
all relevant filings and recordations deemed necessary by the Company and the
holder of such Additional Second Lien Obligations, Initial Third Lien
Obligations or

 

52



--------------------------------------------------------------------------------

Additional Third Lien Obligations, as applicable, or its Secured Debt
Representative, to ensure that the Additional Second Lien Obligations, Initial
Third Lien Obligations or Additional Third Lien Obligations are secured by the
Collateral in accordance with the Second Lien Security Documents or the Third
Lien Security Documents, as applicable (provided that such filings and
recordings may be authorized, executed and recorded following any incurrence on
a post-closing basis if permitted by the Second Lien Representatives or Third
Lien Representatives for such Additional Second Lien Obligations, Initial Third
Lien Obligations or Additional Third Lien Obligations, as applicable).

(c) Notwithstanding anything contained in this Section 4.04, nothing in this
Agreement will be construed to allow the Company or any other Grantor to incur
additional indebtedness (or to incur, assume or otherwise permit or allow to
exist any Liens) unless otherwise permitted by the terms of each applicable
Secured Debt Document.

(d) Each of the then-exiting Priority Lien Agent, Second Lien Collateral Agent
and the Third Lien Collateral Agent shall be authorized to execute and deliver
such documents and agreements (including amendments or supplements to this
Agreement) as such holders, lenders, agent, trustee or other representative may
reasonably request to give effect to any such Replacement or any incurrence of
Additional Second Lien Obligations, Initial Third Lien Obligations or Additional
Third Lien Obligations, it being understood that the Priority Lien Agent, the
Second Lien Collateral Agent and the Third Lien Collateral Agent or (if
permitted by the terms of the applicable Secured Debt Documents) the Grantors,
without the consent of any other Secured Party or (in the case of the Grantors)
one or more Secured Debt Representatives, may amend, supplement, modify or
restate this Agreement to the extent necessary or appropriate to facilitate such
amendments or supplements to effect such Replacement or incurrence all at the
expense of the Grantors. Upon the consummation of such Replacement or incurrence
and the execution and delivery of the documents and agreements contemplated in
the preceding sentence, the holders or lenders of such indebtedness and any
authorized agent, trustee or other representative thereof shall be entitled to
the benefits of this Agreement.

(e) Each Secured Debt Representative, for itself and on behalf of each
applicable Secured Party, acknowledges and agrees that the Term Loan Credit
Agreement, dated as of October 19, 2015, among the Company, the Grantors party
thereto from time to time, the Lenders (as defined therein) party thereto from
time to time, the Second Lien Collateral Agent and Wilmington Trust, National
Association, as administrative agent thereunder, as amended, restated, adjusted,
waived, renewed, extended, supplemented or otherwise modified from time to time
in accordance with the terms hereof, constitutes an Additional Second Lien Debt
Facility and the indebtedness thereunder and the guarantees thereof, in each
case, as in effect on the date hereof, constitute Second Lien Debt.

SECTION 4.05 Amendments to Priority Lien Documents, Second Lien Documents and
Third Lien Documents.

(a) Prior to the Discharge of Second Lien Obligations, without the prior written
consent of the Second Lien Collateral Agent, no Priority Lien Document may be
amended, supplemented, restated or otherwise modified and/or refinanced or
entered into to the

 

53



--------------------------------------------------------------------------------

extent such amendment, supplement, restatement or modification and/or
refinancing, or the terms of any new Priority Lien Document would (i) adversely
affect the Lien priority rights of the Second Lien Secured Parties or Third Lien
Secured Parties or the rights of the Second Lien Secured Parties or Third Lien
Secured Parties, as the case may be, to receive required payments that are due
and payable (or than are otherwise owed) pursuant to the Second Lien Documents
or Third Lien Documents, as applicable, (ii) except as otherwise provided for in
this Agreement, add any Liens securing the Collateral granted under the Priority
Lien Security Documents, (iii) confer any additional rights on the Priority Lien
Collateral Agent or any other Priority Lien Secured Party in a manner adverse to
the interests of the Second Lien Secured Parties or the Third Lien Secured
Parties in any material respects, (iv) contravene the provisions of this
Agreement or the Second Lien Documents, (v) increase the outstanding principal
amount of the loans and other extensions of credit and the stated amount of
letters of credit under the Priority Credit Agreement and/or any Priority
Substitute Credit Facility and/or any other Priority Lien Documents to an
aggregate amount being in excess of the amount set forth in clause (a) of the
definition of “Priority Lien Cap”, (vi) provide for the incurrence of
incremental facilities or incremental indebtedness (or incremental equivalent
facilities or indebtedness) (or analogous extensions of credit) not subject to a
maximum cap of the Borrowing Base (as in effect on the date hereof and as
amended or modified from time to time except to the extent such amendment or
modification would be adverse to the interests of the Second Lien Secured
Parties or the Third Lien Secured Parties in any material respect), (vii) change
any covenants, defaults, or events of default under any Priority Lien Document
(including the addition of covenants, defaults, or events of default not
contained in the Priority Credit Agreement or other Priority Lien Documents as
in effect on the date hereof) to restrict any Grantor from making payments of
the Second Lien Debt that would otherwise be permitted under the Priority Lien
Documents as in effect on the date hereof, (viii) so long as Fairfax (as defined
in the Second Lien Credit Agreement) constitutes the Majority Lenders as defined
in the Second Lien Credit Agreement, change the waterfall provisions or similar
order of payment provisions in the Priority Lien Documents or create or
otherwise establish layers of Priority Lien Debt or other subordinated tranches
(or sub-tranches) of Priority Lien Debt, to the extent that such amendment,
supplement, restatement or modification and/or refinancing would be adverse to
the interests of the Second Lien Secured Parties or Third Lien Secured Parties
in any material respect (unless HWIC (as defined in the Second Lien Credit
Agreement) shall otherwise have provided its prior written consent) (it being
understood and agreed that any such amendment, supplement, restatement or
modification and/or refinancing that is necessary to provide for a pari passu
(in right of payment) revolving credit facility and term loan under the Priority
Lien Documents shall not require any consent pursuant to this clause (viii)), or
(ix) except as otherwise contemplated or required by the Priority Lien Documents
(as in effect on the date hereof) or any equivalent terms in any Priority Lien
Document entered into after the date hereof that are no more extensive than the
Priority Lien Documents as in effect on the date hereof, and except in
connection with any DIP Financing permitted hereunder, expressly subordinate the
Lien on the Collateral under the Priority Lien Documents to Liens on the
Collateral securing any other indebtedness.

(b) Prior to the Discharge of Priority Lien Obligations, without the prior
written consent of the Priority Lien Agent, no Second Lien Document or Third
Lien Document may be amended, supplemented, restated or otherwise modified
and/or refinanced or entered into to the extent such amendment, supplement,
restatement or modification and/or refinancing, or the terms of any new Second
Lien Document or Third Lien Document, as applicable, would

 

54



--------------------------------------------------------------------------------

(i) adversely affect the Lien priority rights of the Priority Lien Secured
Parties or the rights of the Priority Lien Secured Parties to receive payments
owing pursuant to the Priority Lien Documents, (ii) except as otherwise provided
for in this Agreement, add any Liens securing the Collateral granted under the
Second Lien Security Documents or the Third Lien Security Documents,
(iii) confer any additional material rights on the Second Lien Collateral Agent,
any other Second Lien Secured Party, the Third Lien Collateral Agent or any
other Third Lien Secured Party in a manner adverse to the Priority Lien Secured
Parties (other than for periods following the latest maturity date under the
Priority Credit Agreement) unless a similar modification is concurrently made
under the Priority Lien Documents, (iv) contravene the provisions of this
Agreement or the Priority Lien Documents, (v) change to earlier dates any dates
upon which required payments of principal or interest are due thereon (except to
the extent that equivalent changes are implemented under the First Lien
Documents), (vi) change the mandatory redemption, prepayment, repurchase, tender
or defeasance provisions thereof in a manner that would require a redemption,
prepayment, repurchase, tender or defeasance not required pursuant to the terms
of such Second Lien Document or Third Lien Document, as applicable, as of the
date hereof, or in a manner materially adverse to the interests of the Priority
Lien Secured Parties, (vii) change any covenants, defaults, or events of default
under the Second Lien Credit Agreement or any other Second Lien Document or
under any Third Lien Document (including the addition of covenants, defaults, or
events of default not contained in the Second Lien Credit Agreement or other
Second Lien Documents as in effect on the date hereof) to restrict any Grantor
from making payments of the Priority Lien Debt that would otherwise be permitted
under the Second Lien Documents as in effect on the date hereof, (viii) change
any default or event of default thereunder in a manner materially adverse to
Grantors thereunder (it being understood that any waiver of any such default or
event of default, in and of itself, shall not be deemed to be materially adverse
to Grantors) when taken as a whole, than any corresponding defaults or events of
default under the Priority Lien Documents (other than for periods following the
Discharge of Priority Lien Obligations) unless a similar amendment or
modification is concurrently made under the Priority Lien Documents, or
(ix) increase materially the non-monetary obligations of Grantors thereunder or
confer any additional material rights on the Second Lien Secured Parties that
would be adverse to the interests of the Priority Lien Secured Parties (as in
effect from time to time) (other than for periods following the latest maturity
date under the Priority Credit Agreement) unless a similar modification is
concurrently made under the Priority Lien Documents.

(c) Prior to the Discharge of Second Lien Obligations, without the prior written
consent of the Second Lien Collateral Agent, no Third Lien Document may be
amended, supplemented, restated or otherwise modified and/or refinanced or
entered into to the extent such amendment, supplement, restatement or
modification and/or refinancing, or the terms of any new Third Lien Document, as
applicable, would (i) adversely affect the Lien priority rights of the Second
Lien Secured Parties or the rights of the Second Lien Secured Parties to receive
payments owing pursuant to the Second Lien Documents, (ii) except as otherwise
provided for in this Agreement, add any Liens securing the Collateral granted
under the Third Lien Security Documents, (iii) confer any additional rights on
the Third Lien Collateral Agent or any other Third Lien Secured Party in a
manner adverse to the Second Lien Secured Parties, (iv) contravene the
provisions of this Agreement or the Second Lien Documents, (v) change to earlier
dates any dates upon which payments of principal or interest are due thereon
(except to the extent that equivalent changes are implemented under the First
Lien Documents and Second

 

55



--------------------------------------------------------------------------------

Lien Documents), (vi) change the mandatory redemption, prepayment, repurchase,
tender or defeasance provisions thereof in a manner materially adverse to the
interests of the Second Lien Secured Parties, (vii) change any covenants,
defaults, or events of default under the Third Lien Documents (including the
addition of covenants, defaults, or events of default not contained in the
Priority Lien Documents or the Second Lien Documents as in effect on the date
hereof) to restrict any Grantor from making payments of the Priority Lien Debt
or the Second Lien Debt that would otherwise be permitted under the Third Lien
Documents as in effect on the date hereof, (viii) change any default or event of
default thereunder in a manner materially adverse to Grantors thereunder (it
being understood that any waiver of any such default or event of default, in and
of itself, shall not be deemed to be materially adverse to Grantors) when taken
as a whole, than any corresponding defaults or events of default under the
Second Lien Documents (other than for periods following the Discharge of Second
Lien Obligations) unless a similar amendment or modification is concurrently
made under the Second Lien Documents, or (ix) increase the non-monetary
obligations of Grantors thereunder or confer any additional rights on the Third
Lien Secured Parties that would be adverse to the interests of the Priority Lien
Secured Parties or the Second Lien Secured Parties (as in effect from time to
time) (other than for periods following the latest maturity date under the
Priority Credit Agreement and the Second Lien Credit Agreement) unless a similar
modification is concurrently made under the Priority Lien Documents and the
Second Lien Documents.

SECTION 4.06 Legends. Each of:

(a) the Priority Lien Agent acknowledges with respect to the Priority Credit
Agreement and the Priority Lien Security Documents,

(b) the Second Lien Collateral Agent acknowledges with respect to (i) the Second
Lien Credit Agreement and the Second Lien Credit Agreement Security Documents,
and (ii) the Additional Second Lien Debt Facility and the Additional Second Lien
Security Documents, if any, and

(c) the Third Lien Collateral Agent acknowledges with respect to (i) the Initial
Third Lien Debt Facility and the Initial Third Lien Security Documents, if any,
and (ii) the Additional Third Lien Debt Facility and the Additional Third Lien
Security Documents, if any, that

the Second Lien Credit Agreement, the Initial Third Lien Debt Facility (if any),
the Additional Second Lien Debt Facility (if any), the Additional Third Lien
Debt Facility (if any), the Second Lien Documents (other than control agreements
to which both the Priority Lien Agent and the Second Lien Collateral Agent are
parties), the Third Lien Documents (other than control agreements to which the
Priority Lien Agent or the Second Lien Collateral Agent, as applicable, and the
Third Lien Collateral Agent are parties) and each associated Security Document
(other than control agreements to which both the Priority Lien Agent and the
Second Lien Collateral Agent are parties or, in the case of Third Lien Security
Documents, other than control agreements to which the Priority Lien Agent or the
Second Lien Collateral Agent, as applicable, and the Third Lien Collateral Agent
are parties) granting any security interest in the Collateral will contain the
appropriate legend set forth on Annex I.

 

56



--------------------------------------------------------------------------------

SECTION 4.07 Second Lien Secured Parties and Third Lien Secured Parties Rights
as Unsecured Creditors; Judgment Lien Creditor. Both before and during an
Insolvency or Liquidation Proceeding, any of the Second Lien Secured Parties and
the Third Lien Secured Parties may take any actions and exercise any and all
rights that would be available to a holder of unsecured claims; provided,
however, that the Second Lien Secured Parties and the Third Lien Secured Parties
may not take any of the actions prohibited by Section 3.05(a) or Section 4.02 or
any other provisions in this Agreement; provided, further, that in the event
that any of the Second Lien Secured Parties or Third Lien Secured Parties
becomes a judgment Lien creditor in respect of any Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the Second
Lien Obligations or the Third Lien Obligations, as applicable, such judgment
Lien shall be subject to the terms of this Agreement for all purposes (including
in relation to the Priority Lien Obligations and the Second Lien Obligations, as
applicable) as the Second Liens and Third Liens, as applicable, are subject to
this Agreement.

SECTION 4.08 Postponement of Subrogation. (a) Each of the Second Lien Collateral
Agent, for itself and on behalf of each other Second Lien Secured Party, and the
Third Lien Collateral Agent, for itself and on behalf of each other Third Lien
Secured Party, hereby agrees that no payment or distribution to any Priority
Lien Secured Party pursuant to the provisions of this Agreement shall entitle
any Second Lien Secured Party or Third Lien Secured Party to exercise any rights
of subrogation in respect thereof until, in the case of the Second Lien Secured
Parties, the Discharge of Priority Lien Obligations, and in the case of the
Third Lien Secured Parties, the Discharge of Priority Lien Obligations and the
Discharge of Second Lien Obligations shall have occurred. Following the
Discharge of Priority Lien Obligations, but subject to the reinstatement as
provided in Section 4.03, each Priority Lien Secured Party will execute such
documents, agreements, and instruments as any Second Lien Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the Priority Lien Obligations resulting from payments or
distributions to such Priority Lien Secured Party by such Person, so long as all
costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Priority Lien Secured Party are paid by
such Person upon request for payment thereof.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Agent, for
itself and on behalf of each other Third Lien Secured Party, agrees that no
payment or distribution to any Second Lien Secured Party pursuant to the
provisions of this Agreement shall entitle any Third Lien Secured Party to
exercise any rights of subrogation in respect thereof. Following the Discharge
of Second Lien Obligations, but subject to the reinstatement as provided in
Section 4.03, each Second Lien Secured Party will execute such documents,
agreements, and instruments as any Third Lien Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Second Lien Obligations resulting from payments or distributions
to such Second Lien Secured Party by such Person, so long as all costs and
expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by such Second Lien Secured Party are paid by such Person
upon request for payment thereof.

SECTION 4.09 Acknowledgment by the Secured Debt Representatives. Each of the
Priority Lien Agent, for itself and on behalf of the other Priority Lien Secured
Parties, the

 

57



--------------------------------------------------------------------------------

Second Lien Collateral Agent, for itself and on behalf of the other Second Lien
Secured Parties, and the Third Lien Collateral Agent, for itself and on behalf
of the other Third Lien Secured Parties, hereby acknowledges that this Agreement
is a material inducement to enter into a business relationship, that each has
relied on this Agreement to enter into the Priority Credit Agreement, the Second
Lien Credit Agreement, the Additional Second Lien Documents and the Third Lien
Documents, as applicable, and all documentation related thereto, and that each
will continue to rely on this Agreement in their related future dealings.

ARTICLE V

GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

SECTION 5.01 General. (a) Prior to the Discharge of Priority Lien Obligations,
the Priority Lien Agent agrees that if it shall at any time hold a Priority Lien
on any Collateral that can be perfected by the possession or control of such
Collateral or of any Account in which such Collateral is held, and if such
Collateral or any such Account is in fact in the possession or under the control
of the Priority Lien Agent, the Priority Lien Agent will serve as gratuitous
bailee for (i) the Second Lien Collateral Agent for the sole purpose of
perfecting the Second Lien of the Second Lien Collateral Agent on such
Collateral and (ii) the Third Lien Collateral Agent for the sole purpose of
perfecting the Third Lien of the Third Lien Collateral Agent on such Collateral.
It is agreed that the obligations of the Priority Lien Agent and the rights of
the Second Lien Collateral Agent, the other Second Lien Secured Parties, the
Third Lien Collateral Agent and the other Third Lien Secured Parties in
connection with any such bailment arrangement will be in all respects subject to
the provisions of Article II. Notwithstanding anything to the contrary herein,
the Priority Lien Agent will be deemed to make no representation as to the
adequacy of the steps taken by it to perfect the Second Lien or Third Lien on
any such Collateral and shall have no responsibility, duty, obligation or
liability to the Second Lien Collateral Agent, any other Second Lien Secured
Party, the Third Lien Collateral Agent or any other Third Lien Secured Party or
any other Person for such perfection or failure to perfect, it being understood
that the sole purpose of this Article is to enable the Second Lien Secured
Parties to obtain a perfected Second Lien and the Third Lien Secured Parties to
obtain a perfected Third Lien in such Collateral to the extent, if any, that
such perfection results from the possession or control of such Collateral or any
such Account by the Priority Lien Agent. The Priority Lien Agent acting pursuant
to this Section 5.01 shall not have by reason of the Priority Lien Security
Documents, the Second Lien Security Documents, the Third Lien Security
Documents, this Agreement or any other document or theory, a fiduciary
relationship in respect of any Priority Lien Secured Party, the Second Lien
Collateral Agent, any Second Lien Secured Party, the Third Lien Collateral Agent
or any Third Lien Secured Party. Subject to Section 4.03, from and after the
Discharge of Priority Lien Obligations, the Priority Lien Agent shall take all
such actions in its power as shall reasonably be requested by the Second Lien
Collateral Agent (at the sole cost and expense of the Grantors) to transfer
possession or control of such Collateral or any such Account (in each case to
the extent the Second Lien Collateral Agent has a Lien on such Collateral or
Account after giving effect to any prior or concurrent releases of Liens) to the
Second Lien Collateral Agent for the benefit of all Second Lien Secured Parties.

 

58



--------------------------------------------------------------------------------

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Second Lien Collateral Agent agrees
that if it shall at any time hold a Second Lien on any Collateral that can be
perfected by the possession or control of such Collateral or of any Account in
which such Collateral is held, and if such Collateral or any such Account is in
fact in the possession or under the control of the Second Lien Collateral Agent,
the Second Lien Collateral Agent will serve as gratuitous bailee for the Third
Lien Collateral Agent for the sole purpose of perfecting the Third Lien of the
Third Lien Collateral Agent on such Collateral. It is agreed that the
obligations of the Second Lien Collateral Agent and the rights of the Third Lien
Collateral Agent and the other Third Lien Secured Parties in connection with any
such bailment arrangement will be in all respects subject to the provisions of
Article II. Notwithstanding anything to the contrary herein, the Second Lien
Collateral Agent will be deemed to make no representation as to the adequacy of
the steps taken by it to perfect the Third Lien on any such Collateral and shall
have no responsibility, duty, obligation or liability to the Third Lien
Collateral Agent or any other Third Lien Secured Party or any other Person for
such perfection or failure to perfect, it being understood that the sole purpose
of this Article is to enable the Third Lien Secured Parties to obtain a
perfected Third Lien in such Collateral to the extent, if any, that such
perfection results from the possession or control of such Collateral or any such
Account by the Second Lien Collateral Agent. The Second Lien Collateral Agent
acting pursuant to this Section 5.01 shall not have by reason of the Second Lien
Security Documents, the Third Lien Security Documents, this Agreement or any
other document or theory, a fiduciary relationship in respect of any Second Lien
Secured Party, the Third Lien Collateral Agent or any Third Lien Secured Party.
Subject to Section 4.03, from and after the Discharge of Second Lien
Obligations, the Second Lien Collateral Agent shall take all such actions in its
power as shall reasonably be requested by the Third Lien Collateral Agent (at
the sole cost and expense of the Grantors) to transfer possession or control of
such Collateral or any such Account (in each case to the extent the Third Lien
Collateral Agent has a Lien on such Collateral or Account after giving effect to
any prior or concurrent releases of Liens) to the Third Lien Collateral Agent
for the benefit of all Third Lien Secured Parties.

SECTION 5.02 Deposit Accounts. (a) Prior to the Discharge of Priority Lien
Obligations, to the extent that any Account is under the control of the Priority
Lien Agent at any time, the Priority Lien Agent will act as gratuitous bailee
for (i) the Second Lien Collateral Agent for the purpose of perfecting the Liens
of the Second Lien Secured Parties and (ii) the Third Lien Collateral Agent for
the purpose of perfecting the Liens of the Third Lien Secured Parties in such
Accounts and the cash and other assets therein as provided in Section 3.01 (but
will have no duty, responsibility or obligation to the Second Lien Secured
Parties or the Third Lien Secured Parties (including, without limitation, any
duty, responsibility or obligation as to the maintenance of such control, the
effect of such arrangement or the establishment of such perfection) except as
set forth in the last sentence of this Section 5.02(a)). Unless the Second Liens
on such Collateral shall have been or concurrently are released, after the
occurrence of Discharge of Priority Lien Obligations, the Priority Lien Agent
shall, at the request of the Second Lien Collateral Agent, cooperate with the
Grantors and the Second Lien Collateral Agent (at the expense of the Grantors)
in permitting control of any other Accounts to be transferred to the Second Lien
Collateral Agent (or for other arrangements with respect to each such Accounts
satisfactory to the Second Lien Collateral Agent to be made).

 

59



--------------------------------------------------------------------------------

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, to the extent that any Account is under
the control of the Second Lien Collateral Agent at any time, the Second Lien
Collateral Agent will act as gratuitous bailee for the Third Lien Collateral
Agent for the purpose of perfecting the Liens of the Third Lien Secured Parties
in such Accounts and the cash and other assets therein as provided in
Section 3.01 (but will have no duty, responsibility or obligation to the Third
Lien Secured Parties (including, without limitation, any duty, responsibility or
obligation as to the maintenance of such control, the effect of such arrangement
or the establishment of such perfection) except as set forth in the last
sentence of this Section 5.02(b)). Unless the Third Liens on such Collateral
shall have been or concurrently are released, after the occurrence of Discharge
of Second Lien Obligations, the Second Lien Collateral Agent shall, at the
request of the Third Lien Collateral Agent, cooperate with the Grantors and the
Third Lien Collateral Agent (at the expense of the Grantors) in permitting
control of any other Accounts to be transferred to the Third Lien Collateral
Agent (or for other arrangements with respect to each such Accounts satisfactory
to the Third Lien Collateral Agent to be made).

ARTICLE VI

APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

SECTION 6.01 Application of Proceeds. (a) Prior to the Discharge of Priority
Lien Obligations, and regardless of whether an Insolvency or Liquidation
Proceeding has been commenced, Collateral or Proceeds received in connection
with the enforcement or exercise of any rights or remedies with respect to any
portion of the Collateral or with respect to the occurrence of any “Change of
Control” (or similar term) as such term is defined under any Priority Lien
Document, the Second Lien Documents or Third Lien Documents, will be applied:

(i) first, to the payment in full in cash of all Priority Lien Obligations that
are not Excess Priority Lien Obligations,

(ii) second, to the payment in full in cash of all Second Lien Obligations,

(iii) third, to the payment in full in cash of all Excess Priority Lien
Obligations,

(iv) fourth, to the payment in full in cash of all Third Lien Obligations, and

(v) fifth, to the Company or as otherwise required by applicable law.

For the avoidance of doubt and notwithstanding anything to the contrary
contained in this Section 6.01(a), the provisions of this Section 6.01(a) shall
not apply to any payments required to be made by the Company or any of its
Subsidiaries in connection with any “Change of Control” offer to purchase
indebtedness under any Second Lien Documents or Third Lien Documents which is
permitted to be made under the terms of the Priority Lien Documents.

 

60



--------------------------------------------------------------------------------

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, and regardless of whether an Insolvency or
Liquidation Proceeding has been commenced, Collateral or Proceeds received in
connection with the enforcement or exercise of any rights or remedies with
respect to any portion of the Collateral will be applied:

(i) first, to the payment in full in cash of all Second Lien Obligations,

(ii) second, to the payment in full in cash of all Third Lien Obligations, and

(iii) third, to the Company or as otherwise required by applicable law.

SECTION 6.02 Determination of Amounts. Whenever a Secured Debt Representative
shall be required, in connection with the exercise of its rights or the
performance of its obligations hereunder, to determine the existence or amount
of any Priority Lien Obligations (or the existence of any commitment to extend
credit that would constitute Priority Lien Obligations), Second Lien Obligations
or Third Lien Obligations, or the existence of any Lien securing any such
obligations, or the Collateral subject to any such Lien, it may request that
such information be furnished to it in writing by the other Secured Debt
Representatives and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if a Secured Debt
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Secured Debt Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Company. Each Secured Debt Representative may rely conclusively, and shall be
fully protected in so relying, on any determination made by it in accordance
with the provisions of the preceding sentence (or as otherwise directed by a
court of competent jurisdiction) and shall have no liability to the Company or
any of its subsidiaries, any Secured Party or any other Person as a result of
such determination.

ARTICLE VII

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE; CONSENT OF GRANTORS; ETC.

SECTION 7.01 No Reliance; Information. The Priority Lien Secured Parties, the
Second Lien Secured Parties and the Third Lien Secured Parties shall have no
duty to disclose to any Third Lien Secured Party, Second Lien Secured Party or
to any Priority Lien Secured Party, as the case may be, any information relating
to the Company or any of the other Grantors, or any other circumstance bearing
upon the risk of non-payment of any of the Priority Lien Obligations, the Second
Lien Obligations or the Third Lien Obligations, as the case may be, that is
known or becomes known to any of them or any of their Affiliates. In the event
any Priority Lien Secured Party, any Second Lien Secured Party or any Third Lien
Secured Party, in its sole discretion, undertakes at any time or from time to
time to provide any such information to, any Third Lien Secured Party, any
Second Lien Secured Party or any Priority Lien Secured Party, as the case may
be, it shall be under no obligation (a) to make, and shall not make or be

 

61



--------------------------------------------------------------------------------

deemed to have made, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of the information so provided, (b) to provide any additional information or to
provide any such information on any subsequent occasion or (c) to undertake any
investigation.

SECTION 7.02 No Warranties or Liability.

(a) The Priority Lien Agent, for itself and on behalf of the other Priority Lien
Secured Parties, acknowledges and agrees that, except for the representations
and warranties set forth in Article VIII, (i) neither the Second Lien Collateral
Agent nor any other Second Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Second
Lien Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon and (ii) neither the Third Lien Collateral Agent nor any other
Third Lien Secured Party has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Third Lien
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.

(b) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, (i) neither the
Priority Lien Agent nor any other Priority Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Priority Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon and (ii) neither the Third Lien
Collateral Agent nor any other Third Lien Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Third Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.

(c) The Third Lien Collateral Agent, for itself and on behalf of the other Third
Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, (i) neither the
Priority Lien Agent nor any other Priority Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Priority Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon and (ii) neither the Second Lien
Collateral Agent nor any other Second Lien Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Second Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.

(d) The Priority Lien Agent and the other Priority Lien Secured Parties shall
have no express or implied duty to the Second Lien Collateral Agent, any other
Second Lien Secured Party, the Third Lien Collateral Agent or any other Third
Lien Secured Party, the Second Lien Collateral Agent and the other Second Lien
Secured Parties shall have no express or

 

62



--------------------------------------------------------------------------------

implied duty to the Priority Lien Agent, any other Priority Lien Secured Party,
the Third Lien Collateral Agent or any other Third Lien Secured Party, and the
Third Lien Collateral Agent shall have no express or implied duty to the
Priority Lien Agent, any other Priority Lien Secured Party, the Second Lien
Collateral Agent or any other Second Lien Secured Party, to act or refrain from
acting in a manner which allows, or results in, the occurrence or continuance of
a default or an event of default under any Priority Lien Document, any Second
Lien Document and any Third Lien Document (other than, in each case, this
Agreement), regardless of any knowledge thereof which they may have or be
charged with.

(e) Each of the Second Lien Collateral Agent, for itself and on behalf of each
other Second Lien Secured Party and the Third Lien Collateral Agent, for itself
and on behalf of each other Third Lien Secured Party, hereby waives any claim
that may be had against the Priority Lien Agent or any other Priority Lien
Secured Party arising out of any actions which the Priority Lien Agent or such
Priority Lien Secured Party takes or omits to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any Collateral, and actions with respect to the
collection of any claim for all or only part of the Priority Lien Obligations
from any account debtor, guarantor or any other party) in accordance with this
Agreement and the Priority Lien Documents or the valuation, use, protection or
release of any security for such Priority Lien Obligations. The Third Lien
Collateral Agent, for itself and on behalf each other Third Lien Secured Party,
hereby waives any claim that may be had against the Second Lien Collateral Agent
or any other Second Lien Secured Party arising out of any actions which the
Second Lien Collateral Agent or such Second Lien Secured Party takes or omits to
take following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations (including actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, sale, release or depreciation of, or failure to
realize upon, any Collateral, and actions with respect to the collection of any
claim for all or only part of the Second Lien Obligations from any account
debtor, guarantor or any other party) in accordance with this Agreement and the
Second Lien Documents or the valuation, use, protection or release of any
security for such Second Lien Obligations.

SECTION 7.03 Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
Priority Lien Agent and the other Priority Lien Secured Parties, the Second Lien
Collateral Agent and the other Second Lien Secured Parties, and the Third Lien
Collateral Agent and the other Third Lien Secured Parties shall remain in full
force and effect irrespective of:

(a) any lack of validity or enforceability of any Secured Debt Document;

(b) any change in the time, place or manner of payment of, or in any other term
of (including the Replacing of), all or any portion of the Priority Lien
Obligations, it being specifically acknowledged that a portion of the Priority
Lien Obligations consists or may consist of Indebtedness that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed;

 

63



--------------------------------------------------------------------------------

(c) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Secured Debt Document;

(d) the securing of any Priority Lien Obligations, Second Lien Obligations or
Third Lien Obligations with any additional collateral or guarantees, or any
exchange, release, voiding, avoidance or non-perfection of any security interest
in any Collateral or any other collateral or any release of any guarantee
securing any Priority Lien Obligations, Second Lien Obligations or Third Lien
Obligations;

(e) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(f) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the
Priority Lien Obligations, the Second Lien Obligations or the Third Lien
Obligations.

SECTION 7.04 Grantors Consent. Each Grantor hereby consents to the provisions of
this Agreement and the intercreditor arrangements provided for herein and agrees
that the obligations of the Grantors under the Secured Debt Documents will in no
way be diminished or otherwise affected by such provisions or arrangements
(except as expressly provided herein).

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

SECTION 8.01 Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.

(b) This Agreement has been duly executed and delivered by such party.

(c) The execution, delivery and performance by such party of this Agreement (i)
do not require any consent or approval of, registration or filing with or any
other action by any Governmental Authority of which the failure to obtain could
reasonably be expected to have a Material Adverse Effect (as defined in the
Priority Credit Agreement), (ii) will not violate any applicable law or
regulation or any order of any Governmental Authority or any indenture,
agreement or other instrument binding upon such party which could reasonably be
expected to have a Material Adverse Effect and (iii) will not violate the
charter, by-laws or other organizational documents of such party.

SECTION 8.02 Representations and Warranties of Each Representative. Each of the
Priority Lien Agent, the Second Lien Collateral Agent and the Third Lien
Collateral Agent represents and warrants to the other parties hereto that it is
authorized under the Priority Credit Agreement, the Second Lien Collateral Trust
Agreement and the Third Lien Collateral Trust Agreement, as the case may be, to
enter into this Agreement.

 

64



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Original Priority Lien Agent, to it at:

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Chicago, IL 60603-2300

Facsimile: (888) 292-9533

Attention: April Yebd

with a copy to:

JPMorgan Chase Bank, N.A.

2200 Ross Avenue, 3rd Floor

Dallas, TX 75201-2787

Facsimile: (214) 302-8695

Attention: Michele L. Jones, Managing Director

(b) if to the Original Second Lien Collateral Agent, to it at:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Facsimile: (612) 217-5651

Attention: Meghan McCauley

(c) if to any other Secured Debt Representative, to such address as specified in
the Priority Confirmation Joinder.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a business day) and on the next business day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five business days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to in writing among the Company, the Priority

 

65



--------------------------------------------------------------------------------

Lien Agent, the Second Lien Collateral Agent and the Third Lien Collateral Agent
from time to time, notices and other communications may also be delivered by
e-mail to the e-mail address of a representative of the applicable person
provided from time to time by such person.

SECTION 9.02 Waivers; Amendment. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 9.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by each Secured Debt Representative; provided, however, that this
Agreement may be amended from time to time as provided in Section 4.04. Any
amendment of this Agreement that is proposed to be effected without the consent
of a Secured Debt Representative as permitted by the proviso to the preceding
sentence shall be submitted to such Secured Debt Representative for its review
at least 5 business days prior to the proposed effectiveness of such amendment.

SECTION 9.03 Actions Upon Breach; Specific Performance. (a) (i) Prior to the
Discharge of Priority Lien Obligations, if any Second Lien Secured Party or
Third Lien Secured Party, contrary to this Agreement, commences or participates
in any action or proceeding against any Grantor or the Collateral, such Grantor,
with the prior written consent of the Priority Lien Agent, may interpose as a
defense or dilatory plea the making of this Agreement, and any Priority Lien
Secured Party may intervene and interpose such defense or plea in its or their
name or in the name of such Grantor and (ii) following the Discharge of Priority
Lien Obligations but prior to the Discharge of Second Lien Obligations, if any
Third Lien Secured Party, contrary to this Agreement, commences or participates
in any action or proceeding against any Grantor or the Collateral, such Grantor,
with the prior written consent of the Second Lien Collateral Agent, may
interpose as a defense or dilatory plea the making of this Agreement, and any
Second Lien Secured Party may intervene and interpose such defense or plea in
its or their name or in the name of such Grantor.

(b) (i) Prior to the Discharge of Priority Lien Obligations, should any Second
Lien Secured Party or Third Lien Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement), or take any other action in violation of this
Agreement or fail to take any action required by this Agreement, the Priority
Lien Agent or any other Priority Lien Secured Party (in its own name or in the
name of the relevant Grantor) or the relevant Grantor, with the prior written
consent of the Priority Lien Agent, (A) may obtain relief against such Second
Lien Secured Party or Third Lien Secured Party, as applicable, by injunction,
specific performance and/or other appropriate equitable relief,

 

66



--------------------------------------------------------------------------------

it being understood and agreed by each of the Second Lien Collateral Agent on
behalf of each Second Lien Secured Party and the Third Lien Collateral Agent on
behalf of each Third Lien Secured Party that (I) the Priority Lien Secured
Parties’ damages from its actions may at that time be difficult to ascertain and
may be irreparable, and (II) each Second Lien Secured Party and Third Lien
Secured Party waives any defense that the Grantors and/or the Priority Lien
Secured Parties cannot demonstrate damage and/or be made whole by the awarding
of damages, and (B) shall be entitled to damages, as well as reimbursement for
all reasonable and documented costs and expenses incurred in connection with any
action to enforce the provisions of this Agreement and (ii) following the
Discharge of Priority Lien Obligations but prior to the Discharge of Second Lien
Obligations, should any Third Lien Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement), or take any other action in violation of this
Agreement or fail to take any action required by this Agreement, the Second Lien
Collateral Agent or any other Second Lien Secured Party (in its own name or in
the name of the relevant Grantor) or the relevant Grantor, with the prior
written consent of the Second Lien Collateral Agent, (A) may obtain relief
against such Third Lien Secured Party by injunction, specific performance and/or
other appropriate equitable relief, it being understood and agreed by the Third
Lien Collateral Agent on behalf of each Third Lien Secured Party that (I) the
Second Lien Secured Parties damages from its actions may at that time be
difficult to ascertain and may be irreparable, and (II) each Third Lien Secured
Party waives any defense that the Grantors and/or the Second Lien Secured
Parties cannot demonstrate damage and/or be made whole by the awarding of
damages, and (B) shall be entitled to damages, as well as reimbursement for all
reasonable and documented costs and expenses incurred in connection with any
action to enforce the provisions of this Agreement.

SECTION 9.04 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement.

SECTION 9.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 9.06 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

67



--------------------------------------------------------------------------------

SECTION 9.08 Governing Law; Jurisdiction; Consent to Service of Process. (a)
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party hereto may otherwise have to
bring any action or proceeding relating to this Agreement in the courts of any
jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 9.08. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

68



--------------------------------------------------------------------------------

SECTION 9.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 9.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any Secured Debt
Documents, the provisions of this Agreement shall control; provided, however,
that if any of the provisions of the Third Lien Security Documents limit,
qualify or conflict with the duties imposed by the provisions of the TIA, in
each case, the TIA shall control.

SECTION 9.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the distinct
and separate relative rights of the Priority Lien Secured Parties, the Second
Lien Secured Parties and the Third Lien Secured Parties. None of the Company,
any other Grantor or any other creditor thereof shall have any rights or
obligations hereunder, except as expressly provided in this Agreement (provided
that nothing in this Agreement is intended to or will amend, waive or otherwise
modify the provisions of the Priority Credit Agreement, the Second Lien Credit
Agreement, the Additional Second Lien Documents or the Third Lien Documents, as
applicable), and except as expressly provided in this Agreement neither the
Company nor any other Grantor may rely on the terms hereof (other than Sections
4.01, 4.02, 4.04, or 4.05, Article VII and Article IX). Nothing in this
Agreement is intended to or shall impair the obligations of the Company or any
other Grantor, which are absolute and unconditional, to pay the Obligations
under the Secured Debt Documents as and when the same shall become due and
payable in accordance with their terms. Notwithstanding anything to the contrary
herein or in any Secured Debt Document, the Grantors shall not be required to
act or refrain from acting pursuant to this Agreement, any Priority Lien
Document, any Second Lien Document or any Third Lien Document with respect to
any Collateral in any manner that would cause a default under any Priority Lien
Document.

SECTION 9.13 Certain Terms Concerning the Second Lien Collateral Agent and the
Third Lien Collateral Agent. (a) The Second Lien Collateral Agent is executing
and delivering this Agreement solely in its capacity as such and pursuant to
direction set forth in the Second Lien Collateral Trust Agreement; and in so
doing, the Second Lien Collateral Agent shall not be responsible for the terms
or sufficiency of this Agreement for any purpose. The Second Lien Collateral
Agent shall have no duties or obligations under or pursuant to this Agreement
other than such duties and obligations as may be expressly set forth in this
Agreement as duties and obligations on its part to be performed or observed.
Notwithstanding anything to the contrary contained in this Agreement, for
purposes of clarity and avoidance of doubt, the Second Lien Collateral Agent
shall have no duties or obligations with respect to covenants and agreements
made by or on behalf of any other Second Lien Secured Party in this Agreement.
In entering into this Agreement, or in taking (or forbearing from) any action
under or pursuant to the Agreement, the Second Lien Collateral Agent shall have
and be protected by all of the rights, immunities, indemnities and other
protections granted to it under the Second Lien Credit Agreement and the other
Second Lien Documents (including, without limitation, Article 5 and Section 7.8
of the Second Lien Collateral Trust Agreement).

(b) The Third Lien Collateral Agent is executing and delivering this Agreement
solely in its capacity as such and pursuant to direction set forth in the Third
Lien

 

69



--------------------------------------------------------------------------------

Collateral Trust Agreement; and in so doing, the Third Lien Collateral Agent
shall not be responsible for the terms or sufficiency of this Agreement for any
purpose. The Third Lien Collateral Agent shall have no duties or obligations
under or pursuant to this Agreement other than such duties and obligations as
may be expressly set forth in this Agreement as duties and obligations on its
part to be performed or observed. In entering into this Agreement, or in taking
(or forbearing from) any action under or pursuant to the Agreement, the Third
Lien Collateral Agent shall have and be protected by all of the rights,
immunities, indemnities and other protections granted to it under any Third Lien
Document.

SECTION 9.14 Certain Terms Concerning the Priority Lien Agent, the Second Lien
Collateral Agent and the Third Lien Collateral Agent. Notwithstanding anything
to the contrary contained in this Agreement, none of the Priority Lien Agent,
the Second Lien Collateral Agent or the Third Lien Collateral Agent shall have
any liability or responsibility for the actions or omissions of any other
Secured Party, or for any other Secured Party’s compliance with (or failure to
comply with) the terms, covenants and agreements set forth in this Agreement.
None of the Priority Lien Agent, the Second Lien Collateral Agent or the Third
Lien Collateral Agent shall have individual liability to any Person if it shall
mistakenly pay over or distribute to any Secured Party (or the Company or any
other Grantor) any amounts in violation of the terms of this Agreement, so long
as the Priority Lien Agent, the Second Lien Collateral Agent or the Third Lien
Collateral Agent, as the case may be, is acting in good faith. Each party hereto
hereby acknowledges and agrees that each of the Priority Lien Agent, the Second
Lien Collateral Agent and the Third Lien Collateral Agent is entering into this
Agreement solely in its capacity under the Priority Lien Documents, the Second
Lien Documents and the Third Lien Documents, respectively, and not in its
individual capacity. (a) The Priority Lien Agent shall not be deemed to owe any
fiduciary duty to (i) the Second Lien Collateral Agent or any other Second Lien
Representatives or any other Second Lien Secured Party or (ii) the Third Lien
Collateral Agent or any other Third Lien Representative or any other Third Lien
Secured Party; (b) the Second Lien Collateral Agent shall not be deemed to owe
any fiduciary duty to (i) the Priority Lien Agent or any other Priority Lien
Secured Party or (ii) the Third Lien Collateral Agent or any other Third Lien
Representative or any other Third Lien Secured Party; and (c) the Third Lien
Collateral Agent shall not be deemed to owe any fiduciary duty to (i) the
Priority Lien Agent or any other Priority Lien Secured Party or (ii) the Second
Lien Collateral Agent or any other Second Lien Representatives or any other
Second Lien Secured Party.

SECTION 9.15 Authorization of Secured Agents. By accepting the benefits of this
Agreement and the other Priority Lien Security Documents, each Priority Lien
Secured Party authorizes the Priority Lien Agent to enter into this Agreement
and to act on its behalf as collateral agent hereunder and in connection
herewith. By accepting the benefits of this Agreement and the other Second Lien
Security Documents, each Second Lien Secured Party authorizes the Second Lien
Collateral Agent to enter into this Agreement and to act on its behalf as
collateral agent hereunder and in connection herewith. By accepting the benefits
of this Agreement and the other Third Lien Security Documents, each Third Lien
Secured Party authorizes the Third Lien Collateral Agent to enter into this
Agreement and to act on its behalf as collateral agent hereunder and in
connection herewith.

SECTION 9.16 Further Assurances. Each of the Priority Lien Agent, for itself and
on behalf of the other Priority Lien Secured Party, the Second Lien Collateral
Agent, for

 

70



--------------------------------------------------------------------------------

itself and on behalf of the other Second Lien Secured Parties, the Third Lien
Collateral Agent, for itself and on behalf of the other Third Lien Secured
Parties, and each Grantor party hereto, for itself and on behalf of its
subsidiaries, agrees that it will execute, or will cause to be executed, any and
all further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which the Priority Lien
Agent, the Second Lien Collateral Agent or the Third Lien Collateral Agent may
reasonably request, to effectuate the terms of this Agreement, including the
relative Lien priorities provided for herein.

SECTION 9.17 Relationship of Secured Parties. Nothing set forth herein shall
create or evidence a joint venture, partnership or an agency or fiduciary
relationship among the Secured Parties. None of the Secured Parties nor any of
their respective directors, officers, agents or employees shall be responsible
to any other Secured Party or to any other Person for any Grantor’s solvency,
financial condition or ability to repay the Priority Lien Obligations, the
Second Lien Obligations or the Third Lien Obligations, or for statements of any
Grantor, oral or written, or for the validity, sufficiency or enforceability of
the Priority Lien Documents, the Second Lien Documents or the Third Lien
Documents, or any security interests granted by any Grantor to any Secured Party
in connection therewith. Each Secured Party has entered into its respective
financing agreements with the Grantors based upon its own independent
investigation, and none of the Priority Lien Agent, the Second Lien Collateral
Agent or the Third Lien Collateral Agent makes any warranty or representation to
the other Secured Debt Representatives or the Secured Parties for which it acts
as agent nor does it rely upon any representation of the other agents or the
Secured Parties for which it acts as agent with respect to matters identified or
referred to in this Agreement.

SECTION 9.18 Third Lien Provisions. Notwithstanding any of the foregoing
provisions, until such time as (a) the Third Lien Collateral Agent has, pursuant
to the terms hereof (including but not limited Section 4.04(b)), entered into,
and, for itself and on behalf of the Third Lien Secured Parties, agreed to be
bound by the terms of, this Agreement and executed a Priority Joinder
Confirmation, and (b) the Company has complied with Section 4.04(b), the
provisions of this Agreement relating to the Third Lien Obligations (including,
but not limited to, the definitions of “Additional Third Lien Debt Facility”,
“Additional Third Lien Documents”, “Additional Third Lien Obligations”,
“Additional Third Lien Secured Parties”, “Additional Third Lien Security
Documents”, “Third Lien”, “Third Lien Collateral”, “Third Lien Collateral
Agent”, “Third Lien Collateral Trust Agreement”, “Third Lien Debt”, “Third Lien
Documents”, “Third Lien First Standstill Period”, “Third Lien Obligations”,
“Third Lien Representative”, “Third Lien Second Standstill Period”, “Third Lien
Secured Parties”, “Third Lien Security Documents”, “Third Lien Substitute
Facility” and “Third Lien Trustee” and provisions regarding priority,
enforcement actions, Standstill Periods, release of Liens, Insolvency or
Liquidation Proceedings, reinstatement, amendments to Third Lien Documents and
application of proceeds) shall not be operative.

SECTION 9.19 Reciprocal Rights (Excess Priority Lien Obligations). The parties
agree that the provisions of Sections 2.01(c) (but, for the purposes of this
Section 9.19, without giving effect to the reference to the Priority Lien Cap
therein), 3 (exercise of remedies), 4 (other than with respect to any Second
Lien DIP Financing), 5.01, 5.02, 7.02(e), and 9.03, including, as applicable,
the defined terms referenced therein (but only to the extent used therein),
which govern the relationship, and certain rights, restrictions, and agreements,
between

 

71



--------------------------------------------------------------------------------

the Priority Lien Agent and the other Priority Lien Secured Parties with respect
to the Priority Lien Debt, on the one hand, and the Second Lien Collateral Agent
and the other Second Lien Secured Parties with respect to the Second Lien Debt,
on the other hand, shall, from and after the Discharge of Priority Lien
Obligations and until the Discharge of the Second Lien Obligations, apply to and
govern, mutatis mutandis, the relationship between the Second Lien Collateral
Agent and the other Second Lien Secured Parties with respect to the Second Lien
Debt, on the one hand (which, for purposes of this Section 9.19 shall be treated
for all purposes as the Priority Lien Debt as referenced in such aforementioned
provisions), the Priority Lien Agent and the other Priority Lien Secured Parties
with respect to the Excess Priority Lien Obligations (which, for purposes of
this Section 9.19 shall be treated for all purposes as the Second Lien Debt as
referenced in such aforementioned provisions), on the other hand and the Third
Lien Collateral Agent and the other Third Lien Secured Parties with respect to
the Third Lien Debt (which, for purposes of this Section 9.19 shall, for the
avoidance of doubt, remain treated for all purposes as the Third Lien Debt as
referenced in such aforementioned provisions).

[SIGNATURES BEGIN NEXT PAGE]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JPMORGAN CHASE BANK, N.A., as Priority Lien Agent By:  

/s/ David Morris

  Name:   David Morris   Title:   Authorized Officer

[EXCO Resources, Inc. -Intercreditor Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Collateral Agent

By:  

/s/ Meghan H. McCauley

  Name:   Meghan H. McCauley   Title:   Assistant Vice President

[EXCO Resources, Inc. -Intercreditor Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN: GRANTORS: EXCO
RESOURCES, INC. By:  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President, General Counsel, and
Secretary

EXCO HOLDING (PA), INC.

EXCO PRODUCTION COMPANY (PA), LLC

EXCO PRODUCTION COMPANY (WV), LLC

EXCO RESOURCES (XA), LLC

EXCO SERVICES, INC.

EXCO MIDCONTINENT MLP, LLC

EXCO PARTNERS GP, LLC

EXCO PARTNERS OLP GP, LLC

EXCO HOLDING MLP, INC.

EXCO LAND COMPANY, LLC By:  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President, General Counsel, and
Secretary EXCO OPERATING COMPANY, LP By: EXCO Partners OLP GP, LLC
its general partner By:  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President, General Counsel, and
Secretary

[EXCO Resources, Inc. -Intercreditor Agreement]



--------------------------------------------------------------------------------

EXCO GP PARTNERS OLD, LP

By: EXCO Partners GP, LLC

its general partner

By:  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President, General Counsel, and
Secretary

[EXCO Resources, Inc. -Intercreditor Agreement]



--------------------------------------------------------------------------------

ANNEX I

Provision for the Second Lien Credit Agreement, any Additional Second Lien Debt
Facility, the Second Lien Documents, the Initial Third Lien Debt Facility, any
Additional Third Lien Debt Facility and the Third Lien Documents

Reference is made to the Intercreditor Agreement, dated as of October 26, 2015,
between JPMORGAN CHASE BANK, N.A., as Priority Lien Agent (as defined therein),
and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Lien Collateral Agent (as
defined therein) (the “Intercreditor Agreement”). Each holder of [any Additional
Second Lien Obligations][Initial Third Lien Obligations][Additional Third Lien
Obligations], by its acceptance of such [Additional Second Lien
Obligations][Initial Third Lien Obligations][Additional Third Lien Obligations]
(i) consents to the subordination of Liens provided for in the Intercreditor
Agreement, (ii) agrees that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement and (iii) authorizes
and instructs the [Second/Third] Lien Collateral Agent on behalf of each
[Second/Third] Lien Secured Party (as defined therein) to enter into the
Intercreditor Agreement as [Second/Third] Lien Collateral Agent on behalf of
such [Second/Third] Lien Secured Parties and perform its obligations in
accordance with the Intercreditor Agreement. The foregoing provisions are
intended as an inducement to the lenders under the Priority Credit Agreement to
extend credit to the Company and such lenders are intended third party
beneficiaries of such provisions and the provisions of the Intercreditor
Agreement.

Provision for all Priority Lien Security Documents, Second Lien Credit Agreement
Security Documents, any Additional Second Lien Security Documents, the Initial
Third Lien Security Documents and the Additional Third Lien Security Documents
that Grant a Security Interest in Collateral

Reference is made to the Intercreditor Agreement, dated as of October 26, 2015,
between JPMORGAN CHASE BANK, N.A., as Priority Lien Agent (as defined therein),
and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Lien Collateral Agent (as
defined therein) (the “Intercreditor Agreement”). Each Person that is secured
hereunder, by accepting the benefits of the security provided hereby, [(i)
consents (or is deemed to consent), to the subordination of Liens provided for
in the Intercreditor Agreement,]1 [(i)][(ii)] agrees (or is deemed to agree)
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreement, [(ii)][(iii)] authorizes (or is deemed to
authorize) the [Priority Lien Agent] [Second Lien Collateral Agent] [Third Lien
Collateral Agent] on behalf of such Person to enter into, and perform under, the
Intercreditor Agreement and [(iii)][(iv)] acknowledges (or is deemed to
acknowledge) that a copy of the Intercreditor Agreement was delivered, or made
available, to such Person.

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided

 

1 

This bracketed language would not apply to the Priority Lien Security Documents.

 

Annex I-1



--------------------------------------------------------------------------------

therein, the applicable Security Documents (as defined in the Intercreditor
Agreement). In the event of any conflict or inconsistency between the provisions
of this Agreement and the Intercreditor Agreement, the provisions of the
Intercreditor Agreement shall control.

 

Annex I-2



--------------------------------------------------------------------------------

EXHIBIT A

to Intercreditor Agreement

[FORM OF]

PRIORITY CONFIRMATION JOINDER

Reference is made to the Intercreditor Agreement, dated as of October 26, 2015
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Intercreditor Agreement”) between JPMORGAN CHASE
BANK, N.A., as Priority Lien Agent for the Priority Lien Secured Parties (as
defined therein), and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Lien
Collateral Agent for the Second Lien Secured Parties (as defined therein).

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04 [(a)][(b)] of the
Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as representative being entitled to the rights and
obligations of being [Additional [Second/Third] Lien Obligations][Initial third
Lien Obligations] under the Intercreditor Agreement.

1. Joinder. The undersigned, [                    ], a [                    ],
(the “New Representative”) as [trustee] [collateral agent] [administrative
agent] [collateral agent] under that certain [describe applicable indenture,
credit agreement or other document governing the Additional Second or
[Initial/Additional] Third Lien Obligations] hereby:

(a) represents that the New Representative has been authorized to become a party
to the Intercreditor Agreement on behalf of the [Priority Lien Secured Parties
under a Priority Credit Substitute Facility] [Second Lien Secured Parties under
the Second Lien Substitute Facility] [Additional Second Lien Secured Parties
under the Additional Second Lien Debt Facility] [Initial Third Lien Secured
Parties under the Initial Third Lien Debt Facility] [Additional Third Lien
Secured Parties under the Additional Third Lien Debt Facility] as [a Priority
Lien Agent under a Priority Substitute Credit Facility] [a Second Lien
Collateral Agent under a Second Lien Substitute Facility] [a Third Lien
Collateral Agent under a Third Lien Substitute Facility] [Secured Debt
Representative] [Second Lien Representative] [Third Lien Representative] under
the Intercreditor Agreement for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the Intercreditor Agreement as fully as
if the undersigned had executed and delivered the Intercreditor Agreement as of
the date thereof; and

(b) agrees that its address for receiving notices pursuant to the Intercreditor
Agreement shall be as follows:

[Address];

2. Priority Confirmation.

[Option A: to be used if additional debt constitutes Priority Debt] The
undersigned New Representative, on behalf of itself and each Priority Lien
Secured Party for which the undersigned is acting as [Administrative Agent]
hereby agrees, for the benefit of all

 

Exhibit A-1



--------------------------------------------------------------------------------

Secured Parties and each future Secured Debt Representative, and as a condition
to being treated as Priority Lien Obligations under the Intercreditor Agreement,
that the New Representative is bound by the provisions of the Intercreditor
Agreement, including the provisions relating to the ranking of Priority Liens.
[or]

[Option B: to be used if additional debt constitutes a Series of Second Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Second Lien Debt [that constitutes
Second Lien Substitute Facility] for which the undersigned is acting as [Second
Lien Representative][Second Lien Collateral Agent] hereby agrees, for the
benefit of all Secured Parties and each future Secured Debt Representative, and
as a condition to being treated as Secured Debt under the Intercreditor
Agreement, that:

(a) all Second Lien Obligations will be and are secured equally and ratably by
all Second Liens at any time granted by the Company or any other Grantor to
secure any Obligations in respect of such Series of Second Lien Debt, whether or
not upon property otherwise constituting Collateral for such Series of Second
Lien Debt, and that all such Second Liens will be enforceable by the Second Lien
Collateral Agent with respect to such Series of Second Lien Debt for the benefit
of all Second Lien Secured Parties equally and ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as [Second Lien
Representative] are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens, Second Liens
and Third Liens and the order of application of proceeds from enforcement of
Priority Liens, Second Liens and Third Liens; and

(c) the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as [Second Lien
Representative] appoints the Second Lien Collateral Agent and consents to the
terms of the Intercreditor Agreement and the performance by the Second Lien
Collateral Agent of, and directs the Second Lien Collateral Agent to perform,
its obligations under the Intercreditor Agreement and the Second Lien Collateral
Trust Agreement, together with all such powers as are reasonably incidental
thereto. [or]

[Option C: to be used if additional debt constitutes a Series of Third Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Third Lien Debt [that constitutes Third
Lien Substitute Facility] for which the undersigned is acting as [Third Lien
Representative][Third Lien Collateral Agent] hereby agrees, for the benefit of
all Secured Parties and each future Secured Debt Representative, and as a
condition to being treated as Secured Debt under the Intercreditor Agreement,
that:

(a) all Third Lien Obligations will be and are secured equally and ratably by
all Third Liens at any time granted by the Company or any other Grantor to
secure any Obligations in respect of such Series of Third Lien Debt, whether or
not upon property otherwise constituting Collateral for such Series of Third
Lien Debt, and that all such Third Liens will be enforceable by the Third Lien
Collateral Agent with respect to such Series of Third Lien Debt for the benefit
of all Third Lien Secured Parties equally and ratably;

 

Exhibit A-2



--------------------------------------------------------------------------------

(b) the New Representative and each holder of Obligations in respect of the
Series of Third Lien Debt for which the undersigned is acting as [Third Lien
Representative] [Third Lien Collateral Agent] are bound by the provisions of the
Intercreditor Agreement, including the provisions relating to the ranking of
Priority Liens, Second Liens and Third Liens and the order of application of
proceeds from enforcement of Priority Liens, Second Liens and Third Liens; and

[(c) the New Representative and each holder of Obligations in respect of the
Series of Third Lien Debt for which the undersigned is acting as [Third Lien
Representative] appoints the Third Lien Collateral Agent and consents to the
terms of the Intercreditor Agreement and the performance by the Third Lien
Collateral Agent of, and directs the Third Lien Collateral Agent to perform, its
obligations under the Intercreditor Agreement and the Third Lien Collateral
Trust Agreement, together with all such powers as are reasonably incidental
thereto.]2

3. Full Force and Effect of Intercreditor Agreement. Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.

4. Governing Law and Miscellaneous Provisions. The provisions of Article IX of
the Intercreditor Agreement will apply with like effect to this Priority
Confirmation Joinder.

5. Expenses. The Company agrees to reimburse each Secured Debt Representative
for its reasonable out of pocket expenses in connection with this Priority
Confirmation Joinder, including the reasonable fees, other charges and
disbursements of counsel.

 

2  Necessary only in the case of an incurrence of Additional Third Lien
Obligations.

 

Exhibit A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[                    , 20    ].

 

[insert name of New Representative] By:  

 

  Name:   Title:

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Priority Lien Agent for the New
Representative and the holders of the Obligations represented thereby]:

 

 

as Priority Lien Agent By:  

 

Name:   Title:  

The Second Lien Collateral Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Second Lien Collateral Agent for the
New Representative and the holders of the Obligations represented thereby]:

 

 

as Second Lien Collateral Agent By:  

 

  Name:   Title:

[The Third Lien Collateral Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Third Lien Collateral Agent for the
New Representative and the holders of the Obligations represented thereby]:

 

 

as Third Lien Collateral Agent By:  

 

  Name:   Title:

 

Exhibit A-4



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: EXCO RESOURCES, INC., as Borrower By:  

 

  Name:   Title:

 

Exhibit A-5



--------------------------------------------------------------------------------

EXHIBIT B

to Intercreditor Agreement

SECURITY DOCUMENTS

PART A.

List of Priority Lien Security Documents

 

1. Security Agreement, dated as of July 27, 2015, among EXCO Resources, Inc.,
each of the other Grantors party thereto, and the Priority Lien Agent as
Administrative Agent for the Priority Lien Secured Parties.

 

2. Amended and Restated Pledge and Security Agreement, dated as of July 31,
2013, among EXCO Resources, Inc., each of the other Grantors party thereto, and
the Priority Lien Agent as Administrative Agent for the Priority Lien Secured
Parties.

 

3. Trademark Security Agreement, dated as of July 27, 2015, among EXCO
Resources, Inc., each of the other Grantors party thereto, and the Priority Lien
Agent as Administrative Agent for the Priority Lien Secured Parties.

 

4. Blocked Account Control Agreement, dated as of October 26, 2015, by and among
EXCO Resources, Inc., JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the first lien lenders, Wilmington Trust, National
Association, in its capacity as collateral trustee for the second lien lenders
and JPMorgan Chase Bank, N.A., as depositary bank.

 

5. Each mortgage and deed of trust executed and delivered by EXCO Resources,
Inc. or any other Grantor creating (or purporting to create) a Lien upon
Collateral in favor of the Priority Lien Agent, to secure the Priority Lien
Obligations, except to the extent released by the Priority Lien Agent in
accordance with this Agreement and the Priority Lien Security Documents.

 

6. Each UCC Financing Statement filed in connection with the documents listed in
items 1, 2, 3 and 4 of this Part A.

PART B.

List of Second Lien Credit Agreement Security Documents

 

1. Second Lien Security Agreement, dated as of October 26, 2015, by and among
EXCO Resources, Inc., each of the other Grantors party thereto, and Wilmington
Trust, National Association, as Collateral Agent, for the ratable benefit of the
Secured Parties (as defined therein).

 

2. Pledge and Security Agreement, dated as of October 26, 2015, by and among
each of the Grantors party thereto and Wilmington Trust, National Association,
as Collateral Trustee, for its own benefit and the benefit of the other Parity
Lien Secured Parties (as defined therein).

 

3. Trademark Security Agreement, dated as of October 26, 2015, by and among EXCO
Resources, Inc., each of the Grantors party thereto and Wilmington Trust,
National Association, as Collateral Trustee, for its own benefit and the benefit
of the other Parity Lien Secured Parties (as defined therein).

 

Exhibit B-1



--------------------------------------------------------------------------------

4. Collateral Trust Agreement, dated as of October 26, 2015, by and among EXCO
Resources, Inc., each of the Grantors and Guarantors party thereto, Hamblin
Watsa Investment Counsel Ltd., as Administrative Agent under the Second Lien
Credit Agreement (as each term is defined therein), each of the Parity Lien Debt
Representatives (as defined therein) party thereto and Wilmington Trust,
National Association, as Collateral Trustee.

 

5. Blocked Account Control Agreement, dated as of October 26, 2015, by and among
EXCO Resources, Inc., JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the first lien lenders, Wilmington Trust, National
Association, in its capacity as collateral trustee for the second lien lenders
and JPMorgan Chase Bank, N.A., as depositary bank.

 

6. Each mortgage and deed of trust entered into on or after the date hereof,
executed and delivered by EXCO Resources, Inc. or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Second Lien
Collateral Agent, to secure the Second Lien Obligations, except to the extent
released by the Second Lien Collateral Agent in accordance with this Agreement
and the Second Lien Security Documents.

 

7. Each UCC Financing Statement filed in connection with the documents listed in
items 1 and 2 of this Part B.

PART C.

List of Initial Third Lien Security Documents

 

1. None as of the date hereof.

 

Exhibit B-2